ray Hagler Bailly

Jhimpir Wind Power Projects

Joint Management and
Monitoring Framework for
Cumulative Impacts

Final Report

HBP Ref.: R1JM4JWR

March 2, 2022

International Finance Corporation (IFC)
Washington, D.C
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Acronyms

ADB Asian Development Bank

AEDB Alternate Energy Development Board

AIS Alien Invasive Species

AKPBS Aga Khan Planning and Building Services
AKRSP Agha Khan Rural Support Program

ARE Alternative and Renewable Energy

AWPPL Artistic Wind Power Pvt. Ltd

CBO Community Based Organizations

CIA Cumulative Impact Assessment

CLO Community Liaison Officer

CPI Community Physical Infrastructure

CR Critically Endangered

DA District Administrations

DEG Deutsche Investitions- und Entwicklungsgesellschaft
EN Endangered

ESAP Environmental and Social Action Plans

ESMP Environmental and Social Management Plans
FMO Dutch Entrepreneurial Development Bank
GAP Gender Action Plans

GCF Green Climate Fund

HESCO Hyderabad Electric Supply Company

JA Implementation Arrangement

TEE Initial Environmental Examination

IFC International Finance Corporation

IFI International Finance Institutions

TUCN-P International Union for Conservation of Nature
JMMF Joint Management and Monitoring Framework
JWR Jhimpir Wind Farm Region

KCN Keenjhar Conservation Network

LC Least Concern

Hagler Bailly Pakistan Acronyms

R1UM4JWR: 03/02/22
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

MoCC Ministry of Climate Change

MoE Ministry of Energy

NB Non-breeding

NEPRA National Electric Power Regulatory Authority
NGO Nongovernment Organizations

NRSP National Rural Support Program

NT Near Threatened

NTDC National Transmission & Dispatch Company
OHS Occupational Health and Safety

PBR Potential Biological Removal

PCP Planning Commission of Pakistan

PPAF Pakistan Poverty Alleviation Fund

PPIB Private Power and Infrastructure Board

RB Resident Breeding

RD Revenue Department

SBI Sindh Board of Investment

SDAA Sindh Department of Archaeology and Antiquities:
SDG Sustainable Development Goals

SEP Stakeholder Engagement Plan

SEPA Sindh Environmental Protection Agency

SFD Sindh Forests and Wildlife Department

SRO Sindh Radiant Organization

SVI Species Vulnerability Index

SWD Sindh Wildlife Department

TVET Technical and Vocational Education and Training
UC Union Councils

USAID United States Agency for International Development
VEC Valued Environmental and Social Components
VU Vulnerable

WAPDA Water and Power Development Authority

WPP. Wind Power Projects

WWE-P World Wide Fund for Nature

Hagler Bailly Pakistan Acronyms

R1UM4JWR: 03/02/22

iii
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Contents

1. INGFOGUCTION eee eee creer ene ee tee teeeteee se seeneeesseeeseseeneeenieeeeeeee 1-1
5 Ds id =1- (61,0 1 £010] 10 net SE DSO SE SET SEOEESETETSESTESETENSESTOSESETSESTOSESENSESTESETETSTSTOFESENSESTOFETETSISIONETEY 1-1
1.2 Objectives Of UMMP...........ccccccccceeeeeesesesesesssssesessseeestscseseecsseeetesesecaeatets 1-2
1.3 LOCALION ooo. cscs eececeeseseeescscseseseeeeeeesesessssssessssssseesesaeasasaseasacstetesscaeaeete 1-2

1.4 Spatial and Temporal Boundaries
1.4.1 Spatial Boundaries
1.4.2 Temporal Boundaries ...........cccecececeseseseseseseseseesecseseseeeeeeeneneeseseseces

1.5 Participating Wind Developers
1.6 Study Team.

2. Overview of Environmental and Social Conditions in JWR......... 2-1
2.1. Summary of Environmental Conditions in UWR.........cccccceeseseeeeeseseees 2-1
2.2 Summary of Social Conditions in JWR.........cccceceeeseeseeeeeeeeeeeeeeseseeee 2-3

3. Stakeholder Identification and Prioritization .
3.1 Stakeholder Definition
3.2 Stakeholder Identification and Prioritization ............cccecesseeeeeeeeeeeeeseeeees 3-1

3.2.1 Objectives ....
3.2.2 Methodology.
3.3 Key Stakeholders .........ccccccscscsescsesescssesscsescseeeeeeseeesescssssssssessesseeeeeaeaeaeaes
3.3.1 Existing and Planned Wind Power Project (WPP) Developers...
3.3.2 National Government Departments and Regulatory Institutions.
3.3.3 Provincial and District level Government Departments/ Agencies.
3.3.4 Local Leaders/opinion-holders/influencers/activists
3.3.5 Civil Society Organizations.
3.3.6 Community Stakeholders

4. VEC Identification and Prioritization 00.0. eee eeeeeneeeeeneereeeees 4-1
4.1. What are VECS? ue

4.2 Methodology to Scope and Prioritize VEC:
4.2.1 VEC Screening Criteria ...
4.3 VEC Prioritization

4.4 Determination of Environment Thresholds ..........:cccccsscsceseseeseeeseseseseees 4-12

Hagler Bailly Pakistan Contents
R1JM4JWR: 03/02/22, iv
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

5. Overview of Prioritized VECS ....... cee eeee ee eeeeeeeeeeeceeneeenieees 5-1
5.1 Existing Conditions of VECs
5.1.1 Birds

5.1.2 Bats

5.1.3 Habitats and Vegetation

5.1.4 Employment.

5.1.5 Gender..

5.2 Existing Stressors on VECs
5.2.1 Birds
5.2.2 Bats.
5.2.3 Habitat and Vegetation .
5.2.4 Employment.
5.2.5 Gender

6. Proposed Management Measures

7. Monitoring and Reporting .........c ccc eeeeeeeeneeeeeeeeeceneeeneeees

9a DO AN 0) ©) £0 (01 1 PU PerPE PRESET TSESEONETENTEDEETETENSESEOTETENESTOSETENESTOSETENSTSTOSETETSISTOTETETITSISTETETIONS
7.1.1 Monitoring by Individual WPPs
7.1.2 Monitoring by the Advisory Committee

8. Corporate Social Responsibility «0.0.0... cece eeeeeeeneeeeees 8-1
8.1 Overview of Existing CSR Framework and Activities .............cccceee 8-1
8.2 Contextual Issues and Concerns .........ccsccceseseseeesesesssssessseseteeeeeeeeeeeeeeaes 8-2

8.3 Proposed CSR Framework
8.3.1 Individual CSR measures

8.3.2 Potential Collective CSR Measures..........cccccceceseeeeeseeeeeeeeeeseseees 8-12
9. Institutional Framework .........ccccssescseeseeseeseeecseseecaeesseesseseneaeessenees 9-1
9.1 Advisory COmmittee..........cccccccccccceesseseeseeeeeeseeesesessssssesssseeeeeeeeeeeseeeaes 9-1

9.1.1 Constitution
9.1.2 Responsibilities

9.2 Stakeholder EngageMent..........ccccccccccscscseseeseeeeeeesesessssssssssseeeeeeeeeseseseees
9.2.1 Primary Stakeholders ...

9.3 Responsibility and Timelines .

10. Financial Sustainability oo... cece ceteris eeeeneeenieees 10-1
10.1 Financing of Proposed Management and Monitoring Measures ........ 10-1
10.1.1 Measures to be Implemented by Individual WPPs
10.1.2Measures to be Implemented Jointly by Two or More WPP:

Hagler Bailly Pakistan Contents
R1JM4JWR: 03/02/22, v
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

10.1.3Measures to be Implemented by Other Stakeholders..............0000 10-1
10.2 Donor Funding
10.3 Financing of CSR Activities

11. GIS Model oo... cece eee ceeeeeseseneceseeeceseeseeeseeesesasseeesineas 11-1

12. Adaptive Management...

12.1 Adaptive Management Framework.
12.2 Analysis and Assessment of JMMF

12.3 ACtIONS to ADAP t.......ccecccccesssesceeeseeesesesesesssssssssesseseesessseseseststetesesesecaeets

12.1 RESPONSIDILity 2... eee eeeseeeeeeeeeeeeeescssssssscsseeeseesasseaeassateceteseseceeaeets
13. RefEPENCES oo. ce eee cece recess eee ceceeecesseeeteseeeeesiseesesaeeeenineas 13-1
Hagler Bailly Pakistan Contents

R1UM4JWR: 03/02/22 vi
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Exhibits

Exhibit 1.1: | Jhimpir Wind Region
Exhibit 1.2: Spatial Boundaries of JMMF
Exhibit 1.3: Study Team

Exhibit 2.1: | Photographs of JWR before and after Summer 2020 Monsoon............. 2-2
Exhibit 2.2: Soil in IWR... ecccccceeceeseseeseeeeeeesessesssesssssseseseeseassessasscssscaseseseceeetete 2-2
Exhibit 2.3: Water Resources in JWR.........:cccccccceeessseeseeseeesesesesescstseststeseseseeeseeete

Exhibit 2.4: Photographs of Indigenous Vegetation

Exhibit 2.5: | Photographs of Socio-Economic Conditions in Jhimpi

Exhibit 3.1: Relevant Stakeholders...
Exhibit 3.2: List of Settlements in Vicinity of Priority Projects............cccccceeeeeees 3-7

Exhibit 4.1: Scoping Method for Priority VECs.
Exhibit 4.2: Rationale for VEC Prioritization

Exhibit 5.1: Priority Bird Species in JWR...........ccccccssssssesesesseseeeeesesesestsesestesesesseaeaeets 5-3
Exhibit 5.2: Bat Species recorded in JMMF Study Area ...........cccscscseeseseseesseseeees 5-4
Exhibit 5.3: Priority Vegetation Species in JWR ........c.ccccceceseseseeesesesesestseetesssseseeeees 5-5
Exhibit 5.4:

Exhibit 5.5:
Exhibit 5.6: Photographs of Habitat and Vegetation ..

ie:

Exhibit 5.7: Photographs of Laborers from Local Commu

Exhibit 5.8: Photographs of Women from Local Communities

Exhibit 6.1: Management Options and Mitigation Measures for WPPS............00+ 6-2
Exhibit 6.2: Suggested Measures to be Implemented by Other Stakeholders........ 6-17

Exhibit 8.1: © CSR Guiding Framework..

Exhibit 8.2: Potential Collective CSR Measures that can be implemented by
Participating Developers

Hagler Bailly Pakistan Exhibits
RAJM4JWR: 03/02/22 Vii
Exhibit 11.1:
Exhibit 11.2:
Exhibit 11.3:
Exhibit 11.4:
Exhibit 11.5:
Exhibit 11.6:
Exhibit 11.7:
Exhibit 11.8:
Exhibit 11.9:

Exhibit 12.1:

Exhibit 13.1:

Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Location of Wind Power Projects in JWR....

Villages in Jhimpir Wind Region, Index Map
Villages in Jhimpir Wind Region, Segment A.
Villages in Jhimpir Wind Region, Segment B
Villages in Jhimpir Wind Region, Segment C
Land Cover in Jhimpir Wind ReGiOn............:ccceeceseseseseseseseseseseeeneees
Protected Areas

Sensitive Biodiversity Receptors

Local Employment Boundary ..

Framework for Adaptive Management ............:cccccseseseseeeeeseeseeee 12-2

Key Actions, Responsibilities, and Timelines for
UMMF Implementation ............ccccececesesesesesesesesessesesseseseseeeeeeeeneeeesssesices D-2

Hagler Bailly Pakistan Exhibits

R1UM4JWR: 03/02/22

viii
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

1. Introduction

The Jhimpir Wind Farm Region (JWR) is located in Thatta District, Sindh, and is one of
two wind resource areas of the Gharo-Jhimpir wind corridor. Within the JWR, there are
at least 40 wind power projects (WPPs) at various stages of development, many of which
were financed by international finance institutions (IFIs). Hagler Bailly Pakistan (Pvt) has
been contracted to develop a Joint Management and Monitoring Framework (JMMF or
Study) to address the cumulative impacts from these wind power projects in the Jhimpir
Wind Region. Financial support for developing the JMMF is being provided by
International Finance Corporation (IFC), Deutsche Investitions- und
Entwicklungsgesellschaft (DEG), Dutch Entrepreneurial Development Bank (FMO).

The Joint Management and Monitoring Framework will initially focus on the seven
WPPs (or “Priority Projects’) financed by the Lenders, namely: ACT II, Artistic, Din
Energy, Gul Ahmed, Lakeside, Metro 2 and Lucky Renewables (Private) Limited
(formally Tricom Wind Power (Private) Limited) (referred to as Super 6 and Lakeside)
WPP. These are known as the Priority Projects. However, the JMMF has been designed
so that it can be expanded to other interested developers in the JWR which decide to
adopt the JMMF in the future.

This document provides an overview of the JMMF.

1.1. Background

The Alternative and Renewable Energy (ARE) Policy 2019 of the Government of
Pakistan aims to create a conducive environment for the sustainable growth of ARE
sector in Pakistan. The goal outlined in the Policy is to have at least 20% of the country’s
generation capacity as ARE technologies by 2025, and 30% by 2030 including, but not
restricted to biogas, biomass, geothermal, tidal, solar and wind.

Within the country, an optimal area for wind energy development is the Gharo-Jhimpir
Wind Corridor located in the southwestern portion of Sindh province with a gross wind
energy potential in the region of 50,000MW. Within the Jhimpir Wind Region (JWR),
there are at least 19 existing and 12 newly proposed wind power projects (WPPs) at
various stages of development, many of which are financed by international finance
institutions (IFIs), including the Asian Development Bank (ADB), IFC, FMO and DEG.

In 2015, given the large number of investments anticipated, OPIC (now DFC)
commissioned and published a Cumulative Impact Assessment (CIA) for the entire JWR,
viz the ‘Jhimpir Wind Farm Region Cumulative Impact Assessment’.! Although the
cumulative assessment provided a useful review of the potential collective Environmental
and Social (E & S) impacts in the JWR, a collective mechanism to manage cumulative
issues was never fully developed in the CIA.

1 Environmental Resources Management, 2015, Jhimpir Wind Farm Region Cumulative Impact
Assessment, OPIC

Hagler Bailly Pakistan Introduction
R1JM4JWR: 03/02/22, 1-1
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Given that the wind program in the JWR is expanding, and that multiple international
financiers are involved, IFC, DEG and FMO (referred to as Lenders in this report)
recognized the need to update information in the CIA and develop a Joint Management
and Monitoring Framework (JMMF) to address cumulative concerns.

1.2 Objectives of JMMF

The objectives of the Joint Management and Monitoring Framework (JMMF) are as
follows:

s Create a common understanding of the environmental and social issues faced by
the wind power projects in Jhimpir area among the owners of the projects and
their managements

Promote a realization that collective actions will generate additional opportunities
and benefits for their businesses and long-term sustainability of their operations

Q

s Evolve leadership and platforms for joint actions

s Help create mutually beneficial and meaningful relationships and partnerships
among the stakeholders

Q

Lay a solid foundation for sustained action to achieve economic benefits in an
environmentally and socially responsible manner.

1.3 Location

The Jhimpir Wind Farm Region (JWR) is located in Thatta District, within Sindh. It is
one of the two wind resource areas of the Gharo-Jhimpir wind corridor. The location of
JWR is shown in Exhibit 1.1.

1.4 Spatial and Temporal Boundaries

This section describes the spatial and temporal boundaries selected for evaluating the
cumulative impacts from construction and operation of Wind Power Projects in the
Jhimpir Wind Region. Even though the JMMF will focus on the Priority Projects, the
Study Area for evaluating the cumulative impacts considers all operational, under-
construction, and planned projects in the JWR.

1.4.1. Spatial Boundaries

There are currently 19 operational, 12 under-construction projects, 13 committed and 11
planned WPPs in the JWR. These are shown on a map in Exhibit 1.1.

The spatial delimitation of the Study Area for cumulative impac
into consideration:

was established taking

s Location of operational, under construction, and planned wind power projects in
the Jhimpir Wind Region (JWR)

s Spatial expanse of VECs

s Area of influence or impacts from the wind power projects

Information from the following sources has been used for the spatial delimitation:

Hagler Bailly Pakistan Introduction
R1JM4JWR: 03/02/22, 1-2
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

& Initial Environmental Examination (IEE) of individual WPPs

s Documents and information provided by Sindh Environmental Protection Agency
(they issue the No Objection Certificate), Sindh Energy Department, Alternate
Energy Development Board (AEDB), Ministry of Energy (MoE), Power Division

The spatial boundary for evaluating cumulative impacts is shown in Exhibit 1.2. It
covers the administrative divisions of Thatta and Jamshoro. It includes the planned WPP
of Master Green Energy in the north and the WPPs Mustaqeem and Novatex in the south.
On the south-west, the boundary extends until DHA 3 in view of new wind power
levelopments expected in that areas. In the south east and east, the spatial boundary
extends until Haleji Lake and Keenjhar Lake respectively.

[he spatial boundaries outlined in this document have altered considerably from those
lefined in the CIA (2015)? as a result of government approval granted to new WPPs
which were not approved in 2015.

1.4.2 Temporal Boundaries

There are four types of Wind Power Projects in the Jhimpir Wind Region (JWR). All the
projects have an estimated life span of 20 years, and land is leased for a period of 30
years.

= Operational: There are currently 19 operational projects having a total installed
capacity of 980 MW. These projects started construction in 2009 and have been
operational since 2017. These projects are expected to operate till 2038.

Q

Under-construction: There are currently 12 under-construction projects having
total installed capacity of 610 MW. These projects are expected to start operations
in 2021 and remain operational until 2042

Q

Committed: There are 13 projects which have received the Letter of Interest from
the Government of Sindh and land for development of their project has been
leased to them

Q

Planned: There are 11 projects which have received the Letter of Interest from the
Government of Sindh but the land has not yet been leased to them. These projects
are expected to be constructed between 2025 and 2030, and remain operational
until 2050.

If the government agrees to purchase electricity, these WPPs may remain operational
after 2050. In this case the electricity tariff will have to be negotiated and the land lease
extended.

Keeping in view the fact that the wind power industry and the electricity markets are
dynamic, the temporal boundary for evaluating the cumulative impacts, has been chosen
to extend for the next 15 years until 2036.

2 Environmental Resources Management, 2015, Jhimpir Wind Farm Region Cumulative Impact
Assessment, OPIC

Hagler Bailly Pakistan Introduction
R1JM4JWR: 03/02/22, 1-3
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Exhibit 1.1: Jhimpir Wind Region

Jf Gg

p ea Nabi 5
Bux EN

vr

\

aS

EW

Karachi |

DI

Hagler Bailly Pakistan
RIJM4JWR: 03/02/22

t

(i

Sari Town
i i ae
4

“Wester Energy]

wa New

Ge

° ick

‘DHA “cing ~
ctor

———

Hartford +
~~

+ Fineray

Ai
eo

ne iu ae

Se 680E
* Hyderabad

| A

A%

Tando Muhammad Khan

LEGEND
Status of Wind Power Project,
Completed

Under Construction
Planned

City

TownMillage
Motorway
Highway

Sealed Road

Canal

Waterbody

Mangroves
Arabian Sea

ont a>

Concession Block

[EE Hagler Bailly Pakistan

Introduction

1-4
Exhibit 1.2: Spatial Boundaries of JMMF

Joint Management and Monitoring Framework

for Cumulative Impacts
Shimpir Wind Power Projects

Karachi |

Hagler Bailly Pakistan
RIJM4JWR: 03/02/22

we

f

EE

CF soEE

Tek
©

ef Nabi 5

Bin Qasim

\@ Gath
~) Waldad Jokhio A

i & ty
ye tyy/ it

“Go pink pn

ee

WiburSkco 7 ea

®
y
2

ra = CIO
{ * Hyderabad &
¢ “puta Khan \\
A%
Tando Muhammad Khan

X i
LEGEND
Status of Wind Power Project Compacted Road
+ Completed Dirt Track
Canal
A UnderConstruction otal Boundary
+> Planned ——Gharo Wind Corridor
City AA Old Boundary 2015
© TownvVillage 1 waterbody
Motorway Mangroves
Highway HH Arabian Sea
Sealed Road Concession Block

{EE Hagler Bailly Pokisian

Introduction
1-5
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

1.5 Participating Wind Developers

As outlined earlier, the Joint Management and Monitoring Framework will initially focus
on the seven WPPs (or “Priority Projects”) financed by the Lenders, namely: ACT II,
Artistic, Din Energy, Gul Ahmed, Lakeside, Metro 2 and Lucky Renewables (Private)
Limited (formally Tricom Wind Power (Private) Limited) (referred to as Super 6 and
Lakeside). These are known as the Priority Projects and a brief description of these
projects is provided below. Their locations are shown in Exhibit 1.1.

Gul Ahmed Electric Limited

The 50 MW Gul Ahmed Electric Limited Wind Power Project (WPP) is being developed
by Gul Ahmed Energy Limited. The land has been leased by the Government of Sindh.
The total land area of the Project is 370 acres.

Metro Wind Power Limited

The 60 MW Metro Wind Power Limited WPP is owned by Iqbal Alimohamed and
Family. The total land area of the project is 410 acres.

Artistic Wind Power (Pvt.) Ltd

The 50 MW Artistic Wind Power (Pvt.) Ltd (AWPPL) WPP is being developed by
Artistic Milliners (Pvt.) Ltd. The land has been allocated by the Government of Sindh.
The total land area of the project is 466 acres.

Lakeside Energy Limited

The 50 MW Lakeside Energy Limited WPP is being developed by Naveena Group. The
land has been leased by the Government of Sindh. The Karachi Hyderabad Motorway

(Superhighway) is the connecting road to the site. The total land area of the project is
360 acres.

ACT-II Wind (Pvt.) Ltd

The 50 MW WPP is being developed by ACT-II Wind (Pvt.) Ltd. The total land area of
the Project is 320 acres.

Din Energy Limited

The 50 MW WPP is being developed by Din Energy Ltd. The Project has a total land
area of 325 acres.

Lucky Renewables (Private) Limited (formally Tricom Wind Power (Private)
Limited)
The Lucky Renewables (Private) Limited (formally Tricom Wind Power (Private)
Limited) is a 50 MW WPP developed by Yunus Brothers Group. The project became
operational in September 2021. The area of this project is about 347 acres and annual
amount of electricity supplied to the grid will be approximately 190,124.5 MWh/yr.

1.6 Study Team
Exhibit 1.3 lists the members of the Study Team.

Hagler Bailly Pakistan Introduction
R1JM4JWR: 03/02/22, 1-6
Name

Exhibit

Designation

Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

.3: Study Team

Responsibilities

Vagar Zakaria
Masood Lohar

Atif Khan

Mahe Nau Haider

Hanniah Tariq
Fareeha Ovais
Sohaib Anwar
Nooruddin

Jahangir Durrani

Ghulam Murtaza

Hagler Bailly Pakistan
R1JM4JWR: 03/02/22

Team Leader /Project

Manager

Project Coordinator

Senior Environmental

Specialist

Senior Social and

Gender Specialist

CSR Specialist
Project Manager

i Project Management
Support

Ornithologist

GIS Specialist

Provide technical guidance to team, review and
ensure quality of report

Organize and conduct meetings and consultations
with key institutional stakeholders

Identify key environment related issues and
concerns in JWR, collect information to verify and
prioritize the environment VECs, identify relevant
management and monitoring measures for
environment

Identify key social issues and concerns in JWR,
collect information to verify and prioritize the social
VECs, carry out consultations with community men
and women in JWR, identify suitable mitigation and
monitoring measures for social VECs

Propose CSR framework including initiatives which
can be implemented individually or collectively

Client communication, quality control, editing and
review of reports.

Provide support with organizing meetings, editing
of reports

Identify and prioritize the bird VECs and indicators
to be included in JMMF

Develop GIS maps and model

Introduction
1-7
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

2. Overview of Environmental and Social
Conditions in JWR

This section provides an overview of the environmental and social conditions in Jhimpir
Wind Region (JWR) based on a review of available literature and field visit to the JWR
from February 7 to 12, 2021 by the Study Team.

2.1. Summary of Environmental Conditions in JWR
Climate

The climate of the JWR can be broadly classified as arid, moderate, hot, and humid. The
mild winter is from November to February, while the summer extends from May to
September. There is a short rainy season between July and August. Compared to earlier
years, JWR has experienced higher rainfall since 2017, and in 2020 it received one of the
heaviest rainfall in many years. This availability of water changed the landscape
(Exhibit 2.1) and improved the vegetation in the area.

Soil

The JWR has a wide range of soil types. The texture of soils in the wind corridor ranges
from loamy saline, silty, and clayey in the coastal areas to gravely, mainly loamy, and
clayey soils in the in-land areas (Exhibit 2.2). The prevailing geologic conditions in the
region are the results of extensive sedimentation, coastal movements, and erosion over a
long period of time in the geological ages?

Water resources

The major water reserve of the area is Keenjhar Lake, also known as Kalri Lake. The lake
is 24 km long and 6 km wide and has an area of 14000 ha (35,583 acres) (Exhibit 2.3).

Flora and Fauna

The vegetation of the JWR area is governed by the type of soil and the amount of
moisture available. The vegetation comprises of grasses, herbs, shrubs, trees, and sedges
(Exhibit 2.4). The areas where the wind farm infrastructure is being constructed is
largely dominated by sparse herbaceous and scrub vegetation, particularly Mesquite
plants. The plant Guggul which is listed as Critically Endangered in the IUCN Red List
of Threatened Species has been reported from JWR.

A number of birds of conservation importance have been reported from the JWR
particularly from the protected wetlands i.e. Keenjhar Lake and Haleji Lake. Some of the
resident breeding species of JWR includes the Black-bellied Tern, Egyptian Vulture, and
Pallas's Fish-eagle listed as Endangered in the IUCN Red List, the Tawny Eagle listed as
Vulnerable, and the White-rumped Vulture listed as Critically Endangered. Some of the
non-breeding or migratory birds reported from JWR include the Houbara Bustard,

3 Renewable Resources (Pvt.) Ltd, 2016, Initial Environmental Examination (IEE) 50 MW Lakeside Energy
Limited of Wind Power Project in Jhimpir, Sindh, Pakistan for Naveena Group.

Hagler Bailly Pakistan Overview of Environmental and Social Conditions in JWR
R1JM4JWR: 03/02/22 2-1
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Eastern Imperial Eagle, Greater Spotted Eagle listed as Vulnerable, Painted Stork and
Pallid Harrier listed as Near Threatened, as well as the Sociable Lapwing listed as
Critically Endangered (see Section 5.1.1 for details)

The arid climate of Jhimpir and dry soil provide a conducive habitat for herpetofauna.
The common species of this area include Skittering Frog, Indus Toad, Indian Garden
Lizard, Indian Fringe-toed Lizard, Glossy Bellied Racer and Spiny-tailed Lizard. None of
these species are listed as threatened in the IUCN Red List. The Spiny Tail Lizard is
included in Appendix II of CITES Species.

Asiatic Jackal, Fox, Indian Mongoose and Long-eared Hedgehog are some of the
mammal species reported from JWR. In recent times, some bat species have also been
observed from a cave near Jhool Mari. (See Section 5.1.2 for more details).

Exhibit 2.1: Photographs of JWR before and after Summer 2020 Monsoon

JWR in vicinity of Lucky Renewables (Private) Limited (formally Tricom Wind Power (Private) Limited) Wind Power Project
in April 2020 JWR in vicinity of Lucky Renewables (Private) Limited (formally Tricom Wind Power (Private) Limited) Wind
Power Project August 2020

Exhibit 2.2: Soil in JWR

Dirt Track opposite Lucky Renewables (Private) Limited Excavation site of Gul Anmed Wind Turbine
(formally Tricom Wind Power (Private) Limited) Wind opposite Gul Ahmed Temporary Site Facility.
Project

Hagler Bailly Pakistan Overview of Environmental and Social Conditions in JWR
R1JM4JWR: 03/02/22 2-2
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Exhibit 2.3: Water Resources in JWR

Concrete block water storage tank for \livestock and Keenjhar Lake
domestic use.

Exhibit 2.4: Photographs of Indigenous Vegetation

OE, ze re
Guggul-Commiphora wightii Indigenous trees adjacent to a dried water channel
(24°53'46.62"N 67°38'45.63"E)
2.2 Summary of Social Conditions in JWR

This section provides an overview of the social conditions in JWR based on a field visit
by the Study team from February 7 to 12, 2021.

Poverty

Almost all communities in JWR live in extreme poverty; semi-permanent thatched huts
without proper roofing or walls, very few to no assets, limited livestock, improper
infrastructure, and no visible signs of prosperity.

Hygiene and Sanitation

Homes, infrastructure and accessories are covered in a layer of dust. Hygiene standards
appeared to be abysmal, with no proper sanitary practices in place. In most places, there
are no toilets and people practice open defecation.

Transport

The terrain is vast with some areas being more inaccessible compared to others. Except
for donkeys and a few motorcycles, other means of transportation are rare.

Hagler Bailly Pakistan Overview of Environmental and Social Conditions in JWR
RAJM4JWR: 03/02/22 2-3
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Livelihood and Employment

A limited number of people who have temporary jobs with the WPPs, but most of the
JWR residents do not have permanent jobs or livelihoods. During the consultations
carried out by the Study team, most of them claimed that cutting and selling of the
mesquite is their main source of income. Some others reported working as wage laborers
outside the area. Small-scale agriculture is present in some locations.

Education

There are a limited number of schools and literacy rates are low. No other development
or welfare organizations were observed or reported.

Tribal System

Most villages and settlements are small, scattered, and organized into tribes and clans.
Each settlement consists of families related to the same tribe or clan with a local head or
a representative responsible for local governance.

Seasonal Migration

Seasonal migration is common and almost all the communities reported that majority of
them migrate outside the area during dry periods and return in rainy season when the
conditions are more favorable to support agriculture and grazing.

Access to Potable Water

Except for two villages, there seemed to be no local water points or water supply
available.

Health Facilities

No health facilities were witnessed at the locations visited by the Study Team.

Women

Most of the women were illiterate and unemployed and living in poor sanitary conditions.
They were willing to talk and interact with the Study Team in most places.

Exhibit 2.5: Photographs of Socio-Economic Conditions in Jhimpir

a. Typical ‘katcha’ house in Jhimpir b. House made of bamboo sticks and straws.

Hagler Bailly Pakistan Overview of Environmental and Social Conditions in JWR
R1JM4JWR: 03/02/22 2-4
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

c. Concrete water storage tank

Camel grazing

——

e. Fuelwood gathering by local communities Tea stall opposite Lakeside Project

Temporary Camp Facility

Hagler Bailly Pakistan Overview of Environmental and Social Conditions in JWR
RAJM4JWR: 03/02/22 2-5
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

3. Stakeholder Identification and Prioritization

Jhimpir Wind Region is spread over two districts (Thatta and Jamshoro), two Union
Councils (UCs) and three Dehs including Kohistan 7/1 and 7/2 (UC Jhimpir) and
Kohistan 7/4 (UC Jungshahi). The whole region is typographically and demographically
similar and known as Kohistan (hilly desert).

This section provides an overview of the important stakeholders relevant to JMMF.

3.1. Stakeholder Definition

Stakeholders are groups or individuals that can affect or take affect from a project’s
outcome. SPS 20094 and IFC Performance StandardsS specifically identifies affected
people, concerned nongovernment organizations (NGOs) and government, as prospective
stakeholders to a project. In case of the JMMF, stakeholders are those organizations and
individuals who may be interested in managing and minimizing the cumulative impacts
from development of multiple WPPs in JWR. These may include the WPP
representatives, relevant government departments, civil society organizations, local
communities as well as community leaders.

3.2 Stakeholder Identification and Prioritization

3.2.1 Objectives
The objectives of the stakeholder analysis, described in this section are to:

s Identify the major institutional stakeholders that may have interest in managing
cumulative impacts of wind power developments in the Jhimpir Wind Region,

Identify the community stakeholders likely to be impacted by the development of
WPPs in JWR particularly IFC’s Super 6 projects and Lakeside project,

Q

Differentiate between primary and secondary stakeholders based on their level of
influence and interest.

Q

3.2.2 Methodology

Following is the methodology used for identification and analysis of stakeholders for the
JMMF:

s The institutional stakeholders from the JWR were identified based on a literature
review of Initial Environmental Examination (IEEs) of the WPPs, websites, as
well communication with Wind Power Developers (WPPs) in JWR

s The level of interest and influence of the stakeholders was determined based on
the questions below. If the answer was ‘yes’ to three or more of the seven

4 Asian Development Bank, June 2009, Safeguard Policy Statement
5 International Finance Corporation, January 2012, IFC Performance Standards

Hagler Bailly Pakistan Stakeholder Identification and Prioritization
R1JM4JWR: 03/02/22 3-1
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

questions below, the stakeholder was identified as primary stakeholders while the
rest were categorized as secondary stakeholders.

t Does this stakeholder have any past, present or planned involvement in
managing environmental and social impacts of WPPs in the JWR?

t Will this stakeholder support the development of a Joint Management and

Monitoring Framework (JMMF) for the JWR if they are involved?

Will this stakeholder obstruct/hinder the JMMF if they are not involved?

Does the stakeholder have a legal mandate for managing environmental and

social

impacts in JWR?

mt Is this stakeholder directly responsible for decisions on issues important to

managing environmental and social impacts of WPPs in the JWR?

ty Do the stakeholder’s goals and expectations either support or conflict with

managing environmental and social impacts of WPPs in JWR?

t Does the stakeholder have the ability to mobilize civil society in pursuit of its
objectives?

3.3 Key Stakeholders

Based on literature review and some primary sources of information, the key stakeholders
can be divided into the following broad categories:

Existing and planned Wind Power Project (WPP) developers in the JWR
particularly IFC’s Super 6 and Lakeside WPP

National government departments and regulatory institutions

S

Provincia
actors)

Local lea

and district level government departments/agencies (including political

ers /influencers/activists

Civil society including Non-Government Organizations (NGOs) and Community
Based Organizations (CBOs)

Local communities in JWR and vicinity

Goods an
JWR

A list of stakehol
described in subsequent sections.

services suppliers, subcontractors, workers and service providers in the

ers is given in Exhibit 3.1. The primary stakeholders are briefly

Exhibit 3.1: Relevant Stakeholders

Institutional Stakeholder Abbreviation Type Importance

WPP Developers

Hagler Bailly Pakistan

Lucky Renewables (Private) Limited Private sector Primary

(formally Tricom Wind Power (Private)

Limited)

R1UM4JWR: 03/02/22

Stakeholder Identification and Prioritization
3-2
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

No Institutional Stakeholder Abbreviation Type Importance

2. Din Energy Ltd. Private sector Primary

3. Artistic Wind Power (Pvt) Ltd Private sector Primary

4. Gul Ahmed Electric Ltd Private sector Primary

5. Metro Wind Power Ltd. Private sector /Primary

6. Act Il Wind (Pvt) Ltd. Private sector Primary

7. Lakeside Energy Ltd. Private sector /Primary
National Government Departments

8. Ministry of Climate Change MoCC Government Secondary
Planning Commission of Pakistan PCP “Government “Secondary

10. National Electric Power Regulatory NEPRA “Government (Primary
Authority

11. National Transmission & Dispatch NTDC ‘Government Primary
Company

12. Ministry of Water and Power MoE ‘Government “Secondary

13. Water and Power Development Authority | WAPDA ‘Government “Secondary

14. Private Power and Infrastructure Board |PPIB ‘Government “Secondary

15. Alternative Energy Development Board |AEDB ‘Government Primary
Provincial Government Departments

16. Sindh Environmental Protection Agency |SEPA Government Primary

17. Hyderabad Electric Supply Company HESCO “Government “(Primary

18. Sindh Board of Investment SBI ‘Government “Secondary

19. Sindh Forests and Wildlife Department |SFD “Government “(Primary

20. Sindh Department of Archaeology and SDAA ‘Government Primary
Antiquities:

21. Revenue Department RD ‘Government “Secondary

22. District administrations DA ‘Government ' Primary
Local leaders/ /influencers/activists Communities Primary
Civil Society

23. World Wide Fund for Nature WWF-P. International Primary

NGO

24. International Union for Conservation of | |IUCN-P “International “Primary
Nature NGO

25. National Rural Support Program NRSP “National NGO “Secondary

26. |Aga Khan Planning and Building AKPBS "National NGO “Secondary
Services

27. Keenjhar Conservation Network KCN ‘Local NGO /Primary

Hagler Bailly Pakistan Stakeholder Identification and Prioritization

RA JM4JWR: 03/02/22 3-3
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

No Institutional Stakeholder Abbreviation Type Importance
28. Sindh Radiant Organization SRO Local NGO Primary
29. HANDS HANDS Local NGO Secondary
Communities
30. Local communities in close vicinity of Communities Primary
Priority WPPs
31. Other communities in JWR “Communities “Secondary

3.3.1 Existing and Planned Wind Power Project (WPP) Developers

Within the JWR, there are at least 30 wind power projects (WPPs) at various stages of
development. These developers are important stakeholders of the JMMF since the
construction and operation of the WPPs will have a cumulative impact on the Valued
Environmental and Social Components of the JWR. Priority WPPs include those which
will participate in the development and implementation of the JMMF viz.

s Lucky Renewables (Private) Limited (formally Tricom Wind Power (Private)
Limited)

s Din Energy Ltd.

gs Artistic Wind Power (Pvt) Ltd
s Gul Ahmed Electric Ltd
Metro Wind Power Ltd.

Act II Wind (Pvt) Ltd.

gs Lakeside Energy Ltd.

Q

Q

3.3.2 National Government Departments and Regulatory Institutions
Stakeholders from relevant national government departments are listed below.

Ministry of Water and Power: This ministry is the executive arm of the Government of
Pakistan, responsible for “all issues related to electricity generation, transmission and
distribution, pricing, regulation, and consumption” at a national level.° It is responsible
for the overall sectoral development and policy formulation.

National Electric Power Regulatory Authority (NEPRA): NEPRA is the independent
regulatory agency responsible for a transparent, competitive, commercially oriented
power market in Pakistan. It “issues licenses for generation, transmission and distribution
of electric power; establishes and enforces standards to ensure quality, safety, and proper
accounting of operation and supply; approves investments and power acquisitions of
utility companies; and determines tariffs for bulk generation and transmission”

Alternative Energy Development Board (AEDB): Created by the Government of
Pakistan in 2003, the AEDB is an autonomous state agency with the objective to assist,

® Government of Pakistan. 2006. Policy for Development of Renewable Energy for Power Generation,
Employing Small Hydro, Wind, and Solar Technologies.

Hagler Bailly Pakistan Stakeholder Identification and Prioritization
RA JM4JWR: 03/02/22 3-4
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

promote, and facilitate the development and generation of renewable energy in order to
achieve sustainable economic growth through a diversified energy generation. It is the
national facilitating agency designated as the “one-window” facility for processing
renewable energy power projects (hydropower, wind, solar, and bioenergy).’ The AEDB
procured land allotted by the Government of Sindh as special purpose land for the wind
power projects in the Jhimpir region* Any wind power proponent which will require
public funding or partnership must be approved by the AEDB.

National Transmission and Dispatch Company (NTDC): Responsible for the
transmission and dispatch of electricity, NTDC is the systems operator for the operation,
control, and dispatch of generation facilities and the transmission network operator for
the operation and maintenance, planning, design, and expansion of the national
transmission network. In the Jnimpir Wind Farm Region, NTDC’s network corresponds
to a 132-kV system of transmission lines and various substations.? NTDC is the general
power purchaser of the Jhimpir wind power projects.

3.3.3. Provincial and District level Government Departments/ Agencies
Stakeholders from provincial and district level government departments are listed below:

Sindh Environmental Protection Agency (Sindh EPA): This department is the local
regulatory agency responsible for issuing environmental licenses. Wind power projects
that don’t fall within a protected area are categorized as Schedule I under the Sindh
Environmental Protection Act (2014) and require an Initial Environmental Evaluation
(IEE) for the environmental license. Wind power projects that fall within a protected area
are categorized as Schedule II and require an Environmental Impact Assessment (EIA).

Hyderabad Electric Supply Company (HESCO): HESCO is the power utility
company of the Province of Sindh including villages and towns within the JWR, except
the city of Karachi.!°

Sindh Board of Investment (SBI): The SBI is responsible for promoting investments in
all sectors of the Province of Sindh, including wind energy; facilitating local and foreign
investment; enhancing Sindh’s international competitiveness; and contributing to
economic and social development. The SBI assists investors who intent to invest in the
Province (SBI 2015). In some instances, the SBI has provided approvals for independent
wind farms in the Jhimpir Wind Farm Region without consultation with the AEDB.

Sindh Forests and Wildlife Department: This department is responsible for managing
the forests in Sindh. Development of the WPPs in the JWR may lead to cutting of forests
as well as increase in spread of alien invasive species.

7 Government of Pakistan. 2006. Policy for Development of Renewable Energy for Power Generation,
Employing Small Hydro, Wind, and Solar Technologies.

8 Environmental Resources Management (ERM). 2013a. Initial Environmental Examination (IEE) Update
for Metro Power Wind Power Plant. July 2013.

9 ERM. 2013b. Initial Environmental Examination (IEE) Update for 50 MW Wind Power Plant by Gul
Ahmed Wind Power Limited: Jhimpir, Pakistan. December 2013.

10 Hyderabad Electric Supply Company (HESCO). 2010. HESCO: The Organization. Accessed on: August
21, 2015. http:/Awww.hesco.gov.pk/htmls/mainFrame.asp?req=org

Hagler Bailly Pakistan Stakeholder Identification and Prioritization
RAJM4JWR: 03/02/22 3-5
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Sindh Department of Archaeology and Antiquities: This department is responsible for
documentation, maintenance and conservation of cultural and archeological sites in Sindh
including any in the JWR.
Revenue Department: This department has information about the land titles, ownership
and lease issued in the JWR.

District Administration: Important stakeholders include Deputy Commissioner,
Assistant Commissioner, Mukhtiarkars and Tapedars (Patwaris).

3.3.4 Local Leaders/opinion-holders/influencers/activists

The key influential tribal headmen are Malik Asad Sikander and Jam Bijar Jokhio. Both
are members of the provincial assembly (MPAs) and hold influence on the communities
in the region. There are several other political and social actors who also have influence
and interest in the area.

3.3.5 Civil Society Organizations

Different national and international NGOs are working in District Thatta and Jamshoro
with the help of their local partners. They are working in different focus areas including,
but not restricted to, relief operations in coastal areas of Thatta, social welfare and
livelihood improvement, Community Physical Infrastructure (CPI) and microfinance for
local communities. Some of the NGOs working in the JWR include National Rural
Support Program (NRSP), Aga Khan Planning and Building Services (AKPBS), Pakistan
Poverty Alleviation Fund (PPAF), International Union for Conservation of Nature
(IUCN), World Wide Fund for Nature (WWF-P), Pakistan Fisher Folk Forum, Citizens
Education Foundation and Aga Khan Building Services.

The NGOs of primary importance are briefly described below:

WWE - Pakistan: The Worldwide Fund for Nature (WWF) is an international non-
governmental organization that works in the field of wilderness preservation and the
reduction of human impact on the environment. WWF-Pakistan is actively working with
the CBOs and communities in the JWR, especially near Keenjhar, Hadero and Haleji
lakes. It has developed a Conservation Center near the lake which is an active hub of the
local CBOs and NGOs.

IUCN — Pakistan: IUCN's programme in Asia aims to mobilize communities working
for biodiversity conservation, sustainable development, and poverty reduction in common
efforts to halt biodiversity loss and apply nature-based solutions to conserve biodiversity,
enhance resilience, strengthen equity and reduce poverty. They are active in Sindh but
have not implemented projects in JWR.

Keenjhar Conservation Network (KCN) is group of nine locally active CBOs which
have been working with WWF, UNDP, USAID, and other donors. This network is an
active body of CBOs from almost all parts of the Keenjhar-Jhimpir region. These CBOs
are socially active and hold a great influence in the whole region. Also, by virtue of their
continuous engagement with the international and national donors, these organizations
play the role of socio-environmental watchdog. They are active in the mainstream and
social media.

Hagler Bailly Pakistan Stakeholder Identification and Prioritization
RAJM4JWR: 03/02/22 3-6
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Sindh Radiant Organization (SRO)

SRO is a Thatta based local NGO which has actively worked in the region. This NGO
has been engaged by Lakeside WPP for carrying out community liaison activities and a
gender assessment. SRO has been working with several donors and government
departments, and is familiar with the local issues and problems in the Jhimpir area.

3.3.6 Community Stakeholders
Local Communities in Vicinity of Priority Projects

The landscape in the area is semi-arid and sparsely populated, with a few isolated villages
located in the general vicinity but none within, or immediately next to, the Priority
Project boundaries. These are listed in Exhibit 3.2 and shown on a map from

Exhibit 11.2 to Exhibit 11.5. They have been identified based on information outlined in
the individual Initial Environmental Examination (IEEs) of Priority Projects.

Most of the population in the region belongs to Sayed, Samma, Jokhio, Palejo, Baloch,
Rind, Khaskheli, Khawaja, Memon, Mallah, Mirbahar, Jatt and Lashari castes. The
Mirpur Sakro Taluka, particularly the area near the Priority Projects is inhabited by
Khaskhelis, Rinds, Mallahs, Jatts, Katiars, Hadyas, Sammas, Sathyas and Lasharis. Also
included are Changs, Brohis, Jakhras, Pallaris and Burfats.

Other Communities in JWR

These are the communities that do not lie in the close vicinity of the Priority Projects and
are not likely to be directly impacted by Project construction and operations. These
communities are semi-nomadic in nature and move often in search of better pastures for
their cattle. They are dependent on large towns in the region including Jhimpir,
Nooriabad, Kallo, Saddoro, Baradabad, Jamshoro and Jungshahi. These towns are the
hubs of business and commercial activities.

The communities in the towns are active on social media including Facebook, Twitter
and Whatsapp. There are discussions and complaints mostly in Sindhi language, about
the WPPs and other industries.

Exhibit 3.2: List of Settlements in Vicinity of Priority Projects

Settlement/Community Type of Settlement and No of houses and Approx.
distance from site population (pop)

Act-ll: 320 acres

Asghar Ali Shoro Seasonal Migrant 20 houses (pop N/A)
Haroon Shoro : Seasonal Migrant : 10 houses (pop N/A)
Ramazan Shoro : Seasonal Migrant : -

Goth Ameer Baksh Jhokio : Permanent. 7km : 15 houses (pop. 65)
Shafi Mohammad Jokhio : Permanent. 7km : 100 houses (pop. 450)

Artistic: 466 acres

Hassan Ali Raees 1.7km 13 houses (pop. 75)

Hagler Bailly Pakistan Stakeholder Identification and Prioritization
R1JM4JWR: 03/02/22 3-7
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Settlement/Community Type of Settlement and No of houses and Approx.
distance from site population (pop)
Hashim Gajjan 600 m 10 houses (pop. 27)
Hayyat Khan Gajjan 300 m : 15 houses (pop. 44)
Lakeside
Ursi Shoro 1.2km 60 houses (pop. 350)
Goth Hussain Jakhro 4.7km : 30 houses (pop. 150)

Bakhar Palari

Ali Mohammad Jakhro
Ghulam Ali Palari
Pakko Pir Maazar

Ursi Shoro Mosque

20 houses (pop.40)
10 houses (pop.35)
25 houses (pop.60)
1.6 km
1.2km

Lucky Renewables (Private) Limited (formally Tricom Wind Power (Private) Limited): 327

acres
Mohammad Siddiq Khaskheli 200 meters 17 houses (pop. 159)
Haji Mohammad Usman Brohi 350 meters : 52 houses (pop.229)
Mohammad Soomar Babar 3.5 km : 38 houses (pop. 136)
Sono Khan Brohi / Ahmed Khan 1.5km : 46 houses (pop. 286)
Din: 365 acres

Goth Ameer Baksh Jokhio 4.5 km 15 houses (pop. 65)
Shafi Mohammad Jokhio 5.5 km : 100 houses (pop. 450)
Gul Ahmed: 370 acres

Allah Rakhiyo Jokhio Goth Temporary, 6 km Pop. 350
Metro

Rawal Pallari Goth Permanent, 10 km Pop. 400-500
Allah Rakhio Jokhiyo Goth Temporary, 2.5 km Pop. 350

Hagler Bailly Pakistan
R1JM4JWR: 03/02/22

Stakeholder Identification and Prioritization
3-8
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

4. VEC Identification and Prioritization

4.1 What are VECs?

According to the IFC’s Good Practice Handbook on Cumulative Impact Assessment!!
and Management, Valued Environmental and Social Components (VECs) are defined as
“fundamental elements of the physical, biological, or socio-economic environment,
(including the air, water, soil, terrain, vegetation, wildlife, fish, birds and land use) that
are likely to be the most sensitive receptors to the impacts of a proposed project or the
cumulative impacts of several projects”. They may include:

s Physical features, habitats, wildlife population (e.g., biodiversity),
s Ecosystem services (e.g., fishing, timber, food, aesthetic values),
s Natural processes (e.g., water and nutrient cycles, microclimate),
s Social conditions (e.g., health, economics), or

® Cultural aspects (e.g., traditional spiritual ceremonies)'*.

While VECs may be directly or indirectly affected by a specific development, they often
are affected by the cumulative effects of several developments. VECs are the ultimate
recipient of impacts because they tend to be at the end of ecological pathways. The
impacts could be additive, synergistic, masking or countervailing in nature, which means,
that while at a project scale the impacts may not be significant as such, at a cumulative
level, these impacts could aggregate to transform the behaviors or nature of VECs,
particularly sensitive to changes.

4.2 Methodology to Scope and Prioritize VECs

The definitions and selection process of the VECs was based on the following
documents:

s Good Practice Handbook on Cumulative Impact Assessment and Management:
Guidance for the Private Sector in Emerging Markets!

gs Canada Environment Assessment Office (EAO) (2013) Guideline for the
Selection of Valued Components and Assessment of Potential Effects'*

‘1 International Finance Corporation, 2014, IFC Good Practice Handbook on Cumulative Impact
Assessment and Management: Guidance for the Private Sector in Emerging Markets

12 Ibid

13 International Finance Corporation, 2014, IFC Good Practice Handbook on Cumulative Impact
Assessment and Management: Guidance for the Private Sector in Emerging Markets

Environmental Assessment Office, Canada, 2013, Guideline for the Selection of Valued Components
and Assessment of Potential Effects

Hagler Bailly Pakistan VEC Identification and Prioritization
R1JM4JWR: 03/02/22 41
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

The following steps were taken to identify and prioritize the VECs in the Jnimpir Wind
Region (JWR):

= Literature review of journal articles, research papers and studies carried out in the
JWR to better understand the physical, biological, and socio-economic
environment of the region

Q

Review of project specific E & S documents including the Environmental Impact
Assessment (EIA), Initial Environmental Examination (IEE), Environmental and
Social Management Plans (ESMP) prepared by the Priority Projects

Q

Review of E & S documents prepared by the Priority Project lenders viz.
Environmental and Social Action Plans (ESAPs), Environmental and Social
Review Summary (ESRS) and monitoring reports of Priority Projects in the
Jhimpir region prepared from 2014 to date

s Review of 2015 Cumulative Impact Assessment

s A visit to JWR was carried out between January | - 2, 2021 and February 7 - 13,
2021 to observe the social and environmental conditions in the area

Q

Stakeholder consultations were carried out with key institutional and community
stakeholders to understand their key concerns and gather their feedback

Q

AGIS model, which is discussed in Section 11 was developed to understand the
spatial extents of current and proposed future developments. This information
provided useful reference for selection and prioritization of VECs.

4.2.1 VEC Screening Criteria

VECs that are initially identified, were evaluated based on the four value-based criteria:
1) potential for interaction with WPPs, 2) relevance to the key stakeholders 3)
measurability, and 4) efficiency.'>

The Canada EAO Guideline (2013)'® suggests a range of questions to help determine
whether a VEC is relevant to the cumulative assessment. These questions guided the

process of screening and prioritization of the preliminary VECs identified as outlined
below:

Potential for Interaction:

To be relevant for the JMMF implementation, a VEC must be potentially affected by at
least one of the WPPs in combination with other developments/external stressors, or by at
least two of the WPPs. This is to ensure that the impacts are cumulative, instead of being
project specific.

Focus on Key Issues:

The importance of a VEC is determined based on cultural values or social and / or
scientific concern appended to the VEC, for example, via views expressed by the public

15 International Finance Corporation, Rapid Cumulative Impact Assessment of South Banat Wind Power
Projects in Serbia

18 Guideline for the Selection of Valued Components and Assessment of Potential Effects, Canada, 2013.;
Environmental Assessment Office (EAO),

Hagler Bailly Pakistan VEC Identification and Prioritization
R1JM4JWR: 03/02/22 42
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

or government, legislative or regulatory requirements, government management priorities
etc.; or general sensitivity or vulnerability to disturbance based on scientific evidence.
Related to the latter, it should be noted that vulnerability/sensitivity was assessed based
on the available information, as described above. No primary assessments were carried
out to determine the vulnerability / sensitivity of the VECs.

Measurability:

Measurability is an important aspect to ensure that VECs which can be measured and
monitored should be prioritized. VECs which cannot be monitored or measured will be
difficult to be implemented under the JMMF. The parameters/indicators of measurability
will differ for environmental and social VECs. For the latter, more qualitative parameters/
indicators will be considered.

Efficiency:

Some VECs may not directly be impacted, but rather impacted through a pathway of
another VEC. To ensure that all the cumulative impacts on VECs, whether through a
direct or an indirect pathway, are efficiently monitored and managed, some VECs are
grouped into another VEC.

Exhibit 4.1 shows the value-based screening mechanism for the VECs, while Exhibit 4.2
shows the rationale for inclusion / exclusion of identified VECs.

Hagler Bailly Pakistan VEC Identification and Prioritization
RIJM4JWR: 03/02/22 43
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Exhibit 4.1: Scoping Method for Priority VECs

ing of VEC.
Dats and infermason from IEE and EIA information Review ‘VECS trom 2015 CIA Report

is the VEC imp

with WPPs constructon or operator
And

Can the effect of interactions wil

——______________,
Infoemation from stakeholger consultations: ts the VEC an important issue for the

fan the cumulatn

Scientific rationale and previous
monitoring records

Source: Modified from Rapid Cumulative Impact Assessment of South Banat Wind Power Projects, Serbia

4.3. VEC Prioritization

The rationale and results of VEC prioritization are outlined in Exhibit 4.2. Based on the
assessments, the following VECs have been prioritized:

Environmental VECs

s Habitat and vegetation

Hagler Bailly Pakistan VEC Identification and Prioritization
R1UM4JWR: 03/02/22 44
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Social VECs
s Employment
s& Gender

An overview of these VECs is outlined in the following sections. Measures to manage
and minimize the cumulative impacts of wind power development on these VECs are
outlined in Section 6, Proposed Management Measures.

Hagler Bailly Pakistan VEC Identification and Prioritization
RIJM4JWR: 03/02/22 45
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Exhibit 4.2: Rationale for VEC Prioritization

No VECs Reviewed Potential for Focus on Key Issues
Interaction

Rationale for Prioritization
(based on review of IEE, EIA and literature)

©
3
&
2
a

[Can the potential effect on a VEC be
Imeasured and monitored?

Can the potential effects on the VEC
be effectively considered within the

jassessment of another VEC?
ls the VEC Prioritized for JMMF?

s
Fa
2
S
2
8
2
8
8
2
3
2
2
&
3
Ee
5
3

[Cumulatively

Important issue for
stakeholders?

Sensitive or vulnerable to
disturbance from project
leffects?

Potential for significant

8 Ils the VEC Reported in 2015 CIA?

® |On a project scale

o

=

rs}
r

x
©

1. |Soil and Groundwater

Zz
6

Not considered for further

=x

screening N

6

Water is a scare commodity for WPPs neighborhood
community, however, construction of WPPs is not
directly impacting the underground water tables as
no boring is allowed inside the project leased land.

+ Water for Priority Projects construction is procured
through private water contractors who use Keenjhar
Lake and do not use groundwater as per their
commitment with the Lenders

+ — In the operational phase of WPPs, the water demand
of WPPs is quite insignificant and not likely to create
any stress for communities (approximately 1500 to
2000 gallons per day water is required during
construction of the project and approximately 100
gallons per day during operations)

*  K-IV project is planned to supply water from
Keenjhar Lake to meet the requirements of Karachi.
Quantities that are presently being taken from
Keenjhar Lake for the WPPs are relatively
insignificant in comparison, and will not affect the
supply capacity of the lake

Hagler Bailly Pakistan VEC Identification and Prioritization
RI JM4JWR: 03/02/22 46
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

No VECs Reviewed Potential for Focus on Key Issues 8 Go Rationale for Prioritization
Interaction Oo >s & o (based on review of IEE, EIA and literature)
in] © Pd L
= > SE. |2 8
3 © ceo o© ss
8 cc 620 So 5S
Qe 2 6M oo> a 2
23 es sf 825 ]/ ce &
as sg |#2 g82/3 8
© . fe 2 os ooo N
2 S o =a 25 222 £ 3
o 3 £E 530 BE Bos g 5
8 S$. 38 sfc |p 28s |] o 2
s => /Be 25 Los | os Q22 c a
SB 2/28 sb f8s]}2y B28 /8 8g
8 €/82 285 825/25 288 |2 =
© £€/82£ 233 sef/c8 cog|)2 8
< 5 a S § £ ¢£
6 cS JES $35 ess l|SeF S882 2
Little risk of accidental release of pollutants during
construction and operation. Any effect of an
accidental discharge is restricted to a project, and
not considered to be cumulative.
2. |Surface Water Quality }Yes = No Not considered for further screening Yes No No planned discharges nor use of large volumes of
hazardous materials during construction/operation.
Little risk of accidental release of pollutants during
construction and operation.
Any effect of an accidental discharge is restricted to
a project, and not considered to be cumulative.
3. {Air Quality Yes Yes |Yes No No Not considered for |No No

further screening

No significant emissions to air have been reported
during WPP operations in JWR

Air quality in the local environment can be affected
by dust during construction activities and by
increased traffic during construction. This would only
represent a short-term and localized risk that is not
significant.

Not considered as a priority VEC

Hagler Bailly Pakistan
RI JM4JWR: 03/02/22

VEC Identification and Prioritization
47
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

No VECs Reviewed

Potential for
Interaction

Focus on Key Issues

lative effects as a result

Sensitive or vulnerable to
disturbance from project

effects?
Potential for significant

stakeholders?

Can the potential effect on a VEC be

measured and monitored?

Can the potential effects on the VEC
lbe effectively considered within the
lassessment of another VEC?

ls the VEC Prioritized for JMMF?

Rationale for Prioritization
(based on review of IEE, EIA and literature)

4. | Noise and Visual
Environment

5. |Birds

6. |Bats

® |On a project scale
® |Cumulatively

Ye

©
<
©

Yes Yes

Yes Yes

& Important issue for

©
Ss
9
eg
a
o
=
6
r

= |cumu

Not considered foi

Yes Yes Yes

Yes Yes Yes

Yes

Yes

No

INo

further screening

8 IIs the VEC Reported in 2015 CIA?

Y

Yes

No

Ne

6

Yes

Yes

The communities in JWR are sparsely distributed

The disturbances from noise and shadow flicker
from the wind turbines are not significant but may
require attention under future development scenario,
when the number of turbines increase

None of the stakeholders consulted complained
about disturbances from noise and shadow flicker

There are several internationally/nationally
recognized protected areas and areas for nature
conservation (e.g., Keenjhar Lake) in the vicinity of
the WPPs

Bird species of conservation importance (in the
IUCN Red List) have been reported from the vicinity
of the WPPs

Cumulative impact of WPPs on birds likely due to

Collision of flying birds with wind turbines and other
infrastructure

Some bat species and their caves have been
reported from within the JWR region

Cumulative impact of WPPs on bats likely due to
collision with rotor blades.

Hagler Bailly Pakistan
RI JM4JWR: 03/02/22

VEC Identification and Prioritization
48
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

No VECs Reviewed

Potential for

Focus on Key Issues

Rationale for Prioritization

g O°
a ©
Interaction oO uw £ S . based on review of IEE, EIA and literature’
a = ES £
Qe
= > £Ex | 9 =
3 © <0 o© ss
8 cc 620 So 5S
Qe 2 6M oo> a 5
23 eo sof oes ]c £
ao G2 oo o2Oo2 ao]
- 88 §8 |$2 $3s/8 8
2 S of En 26 See t Pat
s Oo USE 53 BE B66 g 5
8 S$. 38 sfc |p 28s |] o 2
s => /Be 25 Soo] S85 S22 c a
o < ro} o @ ° o §
es gfe ee. g2e]23 #22] 8B
a $ |28 85 E85 )232 22815 3
© €|/82 238 Sef)eg coz )e £
S G JE 883 C35 }|GeF S881 42 w
7. |Terrestrial Fauna Yes Yes |No No No Not considered for |No (No No mammal species of conservation importance
further screening reported from JWR
Some herpetofauna species of conservation
importance reported. However, impact of
construction on herpetofauna will be temporary and
restricted to construction phase
Herpetofauna not likely to be impacted during
operations
8. |Habitat and vegetation|Yes Yes |Yes Yes Yes Yes No Yes Yes

Habitats and vegetation in the Jhimpir Wind Region
(JWR) have been degraded by vehicles driven off
track resulting in widespread erosion of the topsoil

Construction of wind farms without due
consideration to erosion control

Construction of access roads without due
consideration to erosion control

A critically endangered plant species (in IUCN Red
List) has been reported from the JWR which may be
affected by cumulative impacts of WPP construction
Invasive plant species are common in the area and
there is risk that these species may spread due to
land degradation caused by WPP construction

Hagler Bailly Pakistan
RI JM4JWR: 03/02/22

VEC Identification and Prioritization
49
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

No VECs Reviewed Potential for Focus on Key Issues 8 Go Rationale for Prioritization
Interaction 9 >s & o (based on review of IEE, EIA and literature)
2 12 Bs |e
3 © <0 o© ss
° g sc 62u S 5S
Qe 2 6M oo> a 5
28 "eo sf s8s5]}e &
ee ge |#2 282/35 8
© 5 ga Zo 95 356 g 8
2 o = = ae =
S . ge 53 SBE 898 g 5
8 8. 38 sfc |p 28s |] o 2
3 2/88 se see /8s S32 /e &
S 2 /fze8 e282. S2o/8 B28 /8 &
& = |82 285 S88/28 2385/5 =
es —€|s2 258 s2e2/ce cog|/e &
6 GES $35 eso |S S88 2
9. |Landuse and grazing }Yes Yes |Yes No No Not considered for |No No |+ There is limited seasonal agriculture and livestock
further screening grazing in the JWR region
¢ During WPP construction, the projects will affect
land use and affect associated livelihoods to some
extent, since pasturing is the only land uses around
the WPPs. But this impact will be localized and will
be addressed at the project level.

10. |Employment Yes Yes |Yes Yes Yes Yes No Yes Yes |+ Employment is a main issue for the local
stakeholders; expectations are very high and offer
from WPP is limited.

11. |Gender Yes Yes |Yes Yes Yes Yes No No Yes |* Gender issues were discussed in the 2015 CIA
under the socio-cultural disparities, and not
considered as a separate VEC. Gender is now
considered as a separate VEC since it holds high
value for the local stakeholders

* Since women are a marginalized community in
Jhimpir, the socio-economic and socio-cultural
impacts of WPP development will be
disproportionately felt by them

12. |Community Yes Yes |Yes Yes "No Not considered for |Yes No |* Cumulative impact of WPP development on

infrastructure / utilities further screening community infrastructure /utilities including water

Hagler Bailly Pakistan
RI JM4JWR: 03/02/22

VEC Identification and Prioritization
4-10
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

No VECs Reviewed

Potential for
Interaction

Focus on Key Issues

On a project scale
(Cumulatively

Sensitive or vulnerable to
disturbance from project

cumulative effects as a result

lof the project?

Can the potential effect on a VEC be
measured and monitored?

Can the potential effects on the VEC
lbe effectively considered within the
lassessment of another VEC?

effects?
Potential for significant

Important issue for
stakeholders?

Is the VEC Reported in 2015 CIA?

ls the VEC Prioritized for JMMF?

Rationale for Prioritization
(based on review of IEE, EIA and literature)

13. |Community Health

14. |Occupational Health
and Safety (OHS)

15. Archaeology and
Cultural Heritage

Hagler Bailly Pakistan
RI JM4JWR: 03/02/22

Yes Yes

Yes No

Yes No

Yes No 'No Not considered for
further screening

Not considered for further screening

Not considered for further screening

Yes

No

Yes

"No

No

No

resources and transport are not expected to be
significant.

Therefore, this is not considered as a priority VEC.
The construction and operation of WPPs is not likely
to have significant negative impact on community
health

Low to negligible impact of WPPs on security and
safety of the communities are anticipated

Dust due to off-road traffic and soil erosion is likely
to have an impact on community health. However,
dust indicators will be addressed and monitored
under the “Habitat and Vegetation” VEC
Occupational health and safety are site specific
issues and will not be impacted by cumulative
construction and operation of WPPs.

There is no evidence of immediate or foreseen
cumulative impacts on cultural or archaeological
sites.

Field consultations did not reveal any concerns
regarding cultural heritage.

VEC Identification and Prioritization
4-11
4.4 Determination of

Joint Management and Monitoring Framework

Environment Thresholds

for Cumulative Impacts
Shimpir Wind Power Projects

Thresholds represent the “limits of acceptable change” that establish the trigger for
adaptive management measures. In the context of birds and bats, it refers to the maximum
number of priority species birds and bats individuals which may be killed annually
without impacting their viable populations.

Birds

The methodology for selection of the thresholds is based on the Potential Biological
Removal Analysis. This is a simple, robust, and precautionary test for assessing the
potential for animal populations to sustain additional human derived mortality.'7 It uses
adult survival rate, year of first breeding, and an estimate of the minimum population size
to calculate an annual rate of human-caused mortality that if realized would likely result
in a nonviable population in the long term. A summary of the steps involved are outlined

below:

s Identify the priority species in the Study Area (Exhil
conservation importance of the species

s Estimate the relevant population size of each priority

it 1.2) based on the

species

s Calculate the Potential Biological Removal (PBR) level. This will give an annual

fatality rate which
species

Q

population for eac

if exceeded will likely impact on tl

species (for breeding species this

population, for non-breeding this will be the global/fl

Q

rate estimate from

Set an annual fatal

Q

human derived sources.

ity threshold based on an expert ju

difference between the PBR and human derived fata

Details are provided in A)
Bats

Priority bats are those species assessed as at

pendix A.

wind power projects in JWR.

Priority bats are identifies

using a three-step process:

e long-term viability of the

Estimate the number of human derived fatalities occurring in the reference

will be the national
lyway population)

Compare the annual fatality rate estimate from the PBR with the annual fatality

dgement informed by the
ity rates.

ighest risk from the cumulative effects of

s Step 1 — Develop a ‘Species Population List’ of all bat species potentially at risk
from WPP related activities in the Study Area (Exhibit 1.2)

Q

Step 2a — Assess sensitivity for each species (based on IUCN global conservation

status and a measure of susceptibility to wind energy effects).

17 Dillingham and Fletcher, 2011, Potential biological removal of albatrosses and petrels with minimal

demographic information, Bi

Hagler Bailly Pakistan
R1JM4JWR: 03/02/22,

iological Conservation 144(6)

VEC Identification and Prioritization
4-12
Joint Management and Monitoring Framework

for Cumulative Impacts
Shimpir Wind Power Projects

= Step 2b - Determine priority bats based on the vulnerability rating applied in

Step 2.

Distribution, population size, and collision risk at wind energy projects is poorly
understood for bat species in Pakistan. These data gaps mean that although no priority
bats were identified during the JMMF assessment for bats, there is potential for species

that were not part of the prioritization process to occur withi

in the Study Area (and be

recorded as fatalities). Recognizing these data gaps two thresholds have been developed.

s an annual fatality threshold for IUCN Least Concern
intended to signal that fatalities are likely reaching a
viability needs to be evaluated and

Q

an annual fatality threshold for IUCN globally threat
trigger an assessment of the emerging risk level to th

or Data Deficient species
level where long term

ened species intended to
e species. Currently no

globally threatened species are recorded as occurring in Pakistan (IUCN 2021).

The presence of a globally threatened species shoul
Details are provided in Appendix B.
Habitats and Vegetation

trigger an assessment of risk.

Each participating WPP will make a vegetation baseline of its leased land (if not already

available) and a buffer area of 500 m outside the leased lan
can be developed using multi temporal high-resolution satel

, by June 2022. The baseline
ite imagery, or by

conducting field surveys using the quadrat method. This 2022 baseline will be used as the
threshold to monitor changes in baseline conditions. For instance, a decrease in Guggul
or natural vegetation, or an increase in Alien Invasive Species will cause the threshold to

be exceeded. A difference of 20% in the vegetation status ca
causes. However, a change greater than 20% will require im,

measures as outlined in Exhibit 6.1. Habitat and Vegetation.

Proposed Targets for Social VECs

n be attributed to natural
lementation of management

The targets for social VECs viz. gender and employment were defined after consultation

with key stakeholders, mainly the participating WPP develo,

Hagler Bailly Pakistan
R1JM4JWR: 03/02/22

ers.

VEC Identification and Prioritization
4-13
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

5. Overview of Prioritized VECs

This section provides an overview of the baseline conditions of the prioritized VECs in
JWR.

5.1 Existing Conditions of VECs

5.1.1. Birds

There are several international and nationally designated protected wetlands near JWR.
These protected areas, such as the Keenjhar Lake and Haleji Lake provide habitat for
both resident and migratory bird species.

Several birds of conservation importance have been reported from the JWR particularly
from the protected wetlands (Exhibit 11.7). These include the Asian Houbara Bustard
Chlamydotis macqueeni which is listed as Vulnerable in the IUCN Red List and migrates
between southwest and central Asia, overwintering in southwest Asia and breeding in the
highlands of central Asia. The population of this species has declined considerably in
JWR because of illegal hunting.

IUCN distribution maps suggest the potential presence of some Critically Endangered
species: the White-rumped Vulture Gyps bengalensis, Indian Vulture Gyps indicus, Red-
headed Vulture Sarcogyps calvus and Sociable Lapwing Vanellus gregarius. Other
IUCN-listed endangered birds with potential presence in the region (as indicated by
online IUCN maps) are the Black-bellied Tern (Sterna acuticauda), Steppe Eagle Aquila
nipalensis, Lesser Florican Sypheotides indicus, Egyptian Vulture Neophron
percnopterus and White-Headed Duck Oxyura leucocephala. Of these only the Black-
bellied Tern and Egyptian Vulture have been recorded from the area.'* !° Other species
may be occasional visitors. The Saker Falcon Falco cherrug is reported in the IEEs of
some WPPs and is listed as Endangered in the IUCN Red List. The Jhimpir Wind Farm
Region is not considered critical habitat for this species.”°

Pakistan receives many migratory birds from Europe and Central Asian States every year.
These migratory or flyway/global birds spend the winter season in Pakistan and go back
to their native habitats in the summer. The route of these birds take from Siberia to

18 Khan, M. S., Abbas, D., Ghalib,S. A., Yasmeen, R., Siddiqui, S., Mahmood, N., Zehra, A., Begum, A.,
Jabeen, T. Yasmeen, G., & Latif, T. A. 2012. Effects of environmental pollution on aquatic vertebrates
and inventories of Haleji and Keenjhar lakes: Ramsar Sites. Canadian Journal of Pure and Applied
Sciences 6(1):1759 — 1783.

19 Ghalib, S.A., Khan, M.Z., Ahmed, S.M., Begum, A., Hussain, B., & Ahmed, W. 2014. Study of the wildlife
of Jhimpir Wind Corridor, District Thatta, Sindh and development of bird monitoring strategy in the area.
African Journal of Science and Research 3(6):01-09.

20 Environmental Resources Management, 2015, Jhimpir Wind Farm Region Cumulative Impact
Assessment, OPIC

Hagler Bailly Pakistan Overview of Prioritized VECs
R1JM4JWR: 03/02/22 5-1
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Pakistan is known as International Migratory Bird Route Number 4. It is also called the
Green Route or Indus Flyway.?! The JWR is located on this Indus Flyway.

Surveys carried out by WWF-P as part of its Indus for All Programme in 2007 and 2008
reported 51 resident and 43 winter birds from the Keenjhar Lake.”? The number of water
birds visiting the Keenjhar Lake during migratory season has fallen considerably in the
last decade, mainly due to hunting, disturbance, and habitat degradation. There are also
problems of increasing pollution and resulting eutrophication.

Except for Houbara Bustards hunted by some locals and visitors, there are no wild birds
known to be of social, economic, or cultural significance to local communities.

Birds are principally included as a priority VEC because of the potential for cumulative
impact caused by collision with wind turbines and other infrastructure, such as
powerlines. Not all species are susceptible to this type of risk, and priority birds are those
assessed as having highest risk from collision with these structures. The conservation
importance of birds outlined in the IUCN Red List is also an important determinant in
selection of priority birds.

Exhibit 5.1 provides a list of priority bird species for the JMMF Study Area while some
photographs are given in Exhibit 5.4. Exhibit A.7 and Exhibit A.8 in Appendix A
provide the thresholds for the Priority Bird Species.

21 Renewable Resources (Pvt.) Ltd, 2016, Initial Environmental Examination (IEE) 50 MW Gul Ahmed
Electric Limited of Wind Power Project in Jhimpir, Sindh Pakistan, Gul Ahmed Energy Limited

22 Indus for All Pakistan, World Wide Fund for Nature, 2007 - 2008, Detailed Ecological Assessment of
Fauna at Keenjhar Lake

Hagler Bailly Pakistan Overview of Prioritized VECs
RAJM4JWR: 03/02/22 5-2
Exhibit 5.1: Priority Bird Species in JWR

Joint Management and Monitoring Framework

for Cumulative Impacts
Shimpir Wind Power Projects

No Common Name Scientific Name Status in JWR Reference Status in IUCN Red List
Population* Pakistan** Status***

1. | Greater Flamingo Phoenicopterus roseus Local migrant National RB Le

2. |Common Crane ‘Grus grus Passage migrant Global NB Le

3. | Asian Houbara Chlamydotis macqueenii | Very sparse and migrant Global NB VU

4. |Painted Stork “Mycteria leucocephala Winter migrant Global NB NT

5. |Great White Pelican Pelecanus onocrotalus Winter migrant Global NB Le

6. | Sociable Lapwing “Vanellus gregarius Rare Global NB CR

7. |Black-bellied Tern | Sterna acuticauda Rare/occasional National RB EN

8. | Egyptian Vulture “Neophron percnopterus | Resident/rare/Local migrant National RB EN

9. |Red-headed Vulture “Sarcogyps calvus Resident, very rare National RB CR
10. | Griffon Vulture “Gyps fulvus Rare National RB Le
11. | White-rumped Vulture Gyps bengalensis Resident /rare National RB CR
12. | Cinereous Vulture “Aegypius monachus Resident /occasional uncommon National RB NT
13. | Greater Spotted Eagle Clanga clanga Winter migrant Global NB VU
14. | Tawny Eagle “Aquila rapax Local migrant National RB VU
15. | Steppe Eagle “Aquila nipalensis Migrant Global NB EN
16. | Eastern Imperial Eagle “Aquila heliaca Winter migrant Global NB VU
17. | Pallid Harrier Circus macrourus Winter migrant Global NB NT
18. | Pallas's Fish-eagle “Haliaeetus leucoryphus Resident National RB EN

* Global refers to birds which do not breed in Pakistan
** RB: resident/breeding, NB: non-breeding

** LC: Least Concern, NT: Near Threatened, VU: Vulnerable, EN: Endangered, CR: Critically Endangered

Hagler Bailly Pakistan
RI JM4JWR: 03/02/22

Overview of Prioritized VECs

5-3
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

5.1.2 Bats

A review of available literature indicates that no quantitative baseline assessment of bats
has been carried out for the Jhimpir region. Surveys carried out by WWE-P as part of its
Indus for All Programme in 2007 and 2008 reported 3 bat species from the Keenjhar
Lake and vicinity. The IEEs of the Priority Projects do not have any information on bat
abundance and diversity, and no bat surveys were carried out as part of their IEEs.

In 2020, bats were observed by team members of Arch Associates while on a monitoring
visit. A species of bat, Indian Flying Fox Pteropus giganteus was observed in Neem
Trees Azadirachta indica at Nabi Bux Palari village in Jhimpir. This village is located 2
km from planned WPP UEP-II and 5 km from operational WPP Zorlu Enerji

(Exhibit 11.1). The species is listed as Least Concern in the IUCN Red List of Species
but is locally rare. Three other bat species have been observed in JWR. Exhibit 5.2
provides a list of bat species observed in JWR, the location at which they were observed,
and their IUCN Red List status. Photographs of bats observed in JWR are given in
Exhibit 5.5.

Priority bat VECs are those species populations that have high or moderate vulnerability
to wind power development. All bat species of the JMMF Study Area have been

identified as having low or negligible sensitivity and therefore no priority bats are
currently identified for the JMMF Study Area. The annual fatality threshold for the IUCN
Least Concern/Data Deficient bat species reported from the Study Area is set to 9 bats
per Megawatt (Mw). Appendix B provides more details about the identification of
Priority bird species and the calculation of thresholds.
Exhibit 5.2: Bat Species recorded in JMMF Study Area
No | Common Name Scientific IUCN Red Status in Location GPS
Name List Status JWR Observed Coordinates
1 Greater Mouse- Rhinopoma Least Common Caves near 25.04035N
tailed Bat microphyllum |Concern Jhimpir Jhool 68.09856E
Mari Village
2 |Indian Flying Pteropus Least Seasonal Neem Tree in 25.01475N
Fox giganteus Concern migrant, rare |Jhimpir Nabi bux 68.0415E
Palari Village
3. |Serotine Eptesicus Least Not common |Caves near 25.01475N
serotinus Concern Jhimpir Nabi bux 68.0415E
Palari Village
4 |Fulvus Leaf- Hipposideros |Least Not common |Caves near 25.01475N
nosed Bat Fulvus Concern Jhimpir Nabi bux 68.0415E
Palari Village

23 Indus for All Pakistan, World Wide Fund for Nature, 2007 - 2008, Detailed Ecological Assessment of
Fauna at Keenjhar Lake

Hagler Bailly Pakistan Overview of Prioritized VECs
R1JM4JWR: 03/02/22 5-4
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

5.1.3 Habitats and Vegetation

The texture of soils in the Jnimpir wind corridor ranges from loamy saline, silty, and
clayey in the coastal areas to gravely, mainly loamy, and clayey soils in the land areas*

The areas where the wind farm infrastructure is being constructed is largely dominated by
sparse herbaceous and scrub desert with little woody vegetation. Two of the dominant
woody plants, Proposis juliflora and P. glandulosa, are alien invasive species (mesquites)
from the Americas”’. A recent study carried out by Arch Associates in 2020 for Indus
Wind Energy, Liberty Energy I & II indicated the presence of 70 flora species in the area
including Commiphora wightii (Guggul) which is listed as Critically Endangered in the
IUCN Red List.

Terrestrial landscape and habitats in the JWR are being eroded by vehicles driven off
track and away from the access roads built by developers for their projects. This is
resulting in soil erosion and dust generation. In addition, construction of wind farms
without due consideration to erosion control, particularly when making the access roads,
is disturbing the natural habitat.

Exhibit 5.3 provides a list of the priority vegetation species in JWR while photographs of
this species are listed in Exhibit 5.6.

Exhibit 5.3: Priority Vegetation Species in JWR

Common _ Scientific Name IUCN Status Recorded in Vicinity of Wind Projects
Name
Guggul Commiphora Critically Liberty Energy, Indus Wind, Lucky Renewables
wightii Endangered (Private) Limited (formally Tricom Wind Power

(Private) Limited), Jhimpir Power, Sapphire
Wind, Tricon Boston

5.1.4 Employment

People of JWR are engaged as cheap unskilled labor either in Nooriabad, Thatta,
Hyderabad, or Karachi. Skilled labor from this area mainly comprises of vehicle drivers,
welders, plumbers, and electricians”°

As a result of other low employment opportunities available, communities in JWR have
high expectations for jobs from the WPPs, especially during the construction phase. The
decline in manpower needs when the projects move from construction to operation phase,
and accompanying layoffs results in conflicts between the projects and the local
communities.

24 Renewable Resources (Pvt.) Ltd, 2016 Initial Environmental Examination (IEE) 50 MW Lakeside Energy
Limited of Wind Power Project in Jhimpir, Sindh, Naveena Group.

28 Ghalib, S.A., Khan, M.Z., Ahmed, S.M., Begum, A., Hussain, B., & Ahmed, W. 2014. Study of the wildlife
of Jhimpir Wind Corridor, District Thatta, Sindh and development of bird monitoring strategy in the area.
African Journal of Science and Research 3(6):01-09.

26 RRPL. 2012. Environmental Impact Assessment (EIA) of 50 MW Wind Power Project in Jhimpir Sindh
Pakistan. October 2012.

Hagler Bailly Pakistan Overview of Prioritized VECs
R1JM4JWR: 03/02/22 5-5
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

An influx of workers from outside the JWR places additional demands (and limitations)
on employment prospects. Newspapers and social media reports suggest regular
complaints of locals against WPPs employing guards, waiters, chefs, and gardeners from
“outside”, depriving locals of the employment benefits. In the context of JMMF, the term
local employment shall refer to all those men and women living as permanent residents
(bearing National Identity Cards) within, around or in the immediate catchment of one or
more WPPs in (i) UC Jhimpir (ii) UC Jungshahi and (iii) UC Mahal Kohistan in district
Thatta and UC Moondar Khan in district Jamshoro. (Exhibit 11.9). Additional
communities may be considered by the Advisory Committee on a case by case basis, or if
the position advertised cannot be filled.

There is a risk of communal rifts due to unequal employment opportunities being created
by different projects, creating an impression of political favors being given to selected
communities based on their influence while others may have a perception of
iscrimination. This impression can possibly cause tensions among various communities
residing within JWR. Opportunities for women employment in project activities are
already considered to be negligible.

[he rationale for prioritization of this VEC is based on the prevailing unemployment and
poverty levels in JWR, and the need for WPPs to manage high employment expectations.

Photographs of unskilled laborers in JWR are given in Exhibit 5.7.

5.1.5 Gender

The women in JWR are vulnerable due to limited access to clean water, sanitation,
health, and education facilities. Review of background information indicates that the
vulnerability of women is exacerbated due to a culture of gender discrimination which
severely limits their basic rights and decision making. Women cannot benefit from
employment opportunities offered by projects due to restrictions in their mobility,
cultural barriers, and lack of technical or professional skills.

The influx of laborers and workers, particularly during the construction phase of the
WPPs is expected to cause tension and social conflict amongst communities and impose
restrictions on women’s mobility. Similar problems could arise due to construction traffic
and development of project facilities. The presence of security personnel, watchmen and
guards, near community tracks and footpaths used by women can be threatening for them
and lead to gender-based violence.

Exhibit 5.8 shows photographs of some local women in JWR.

Hagler Bailly Pakistan Overview of Prioritized VECs
RAJM4JWR: 03/02/22 5-6
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Exhibit 5.4: Birds

Dead Griffon Vulture observed near Sapphire Wind Project in February 2021
[25.054319, 67.570966]

Exhibit 5.5: Bat Caves

Bat Caves near Village Jhool Mari Bats observed inside the caves.
(25.012941, 68.005568) (25.012941, 68.005568)

Exhibit 5.6: Photographs of Habitat and Vegetation

Hagler Bailly Pakistan Overview of Prioritized VECs
RAJM4JWR: 03/02/22 5-7
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

JWR in vicinity of Lucky Renewables (Private) Limited (formally Tricom Wind Power (Private) Limited) Wind
Power Project in February 2021. Guggul-Commiphora wightii
(24°53'46.36"N 67°38'47.15"E)

Exhibit 5.7: Photographs of Laborers from Local Communities

Labor during breaktime outside Lakeside’s Local community members in Jhimpir Wind Region
temporary site facility. complaining about lack of employment opportunities

Exhibit 5.8: Photographs of Women from Local Communities

Craftswoman sewing traditional stole near

Women group from Ursi Shoro Community 1.2 i
km from Lakeside Wind Farms. Keenjhar Lake

5.2 Existing Stressors on VECs

The term ‘stressors’ is used to signify sources or conditions that affect or cause physical,
biological, or social stress on VECs such as natural environmental and social drivers,
human activities, and external stressors. These can include climate change, population
influx, natural disasters, or deforestation, among others. This section provides an
overview of the external stressors on the prioritized VECs.

5.2.1 Birds

A number of local and migratory birds have been reported from the JWR particularly
from the water bodies - Keenjhar Lake and Haleji Lake. Natural stressors on the bird
population in JWR include changing climate, altered rainfall patterns and increasing
temperatures. The declining water quality of these lakes is impacting the abundance and
diversity of bird populations. Moreover, once the Greater Karachi Water Supply Scheme
(K-IV project) becomes operational, large volumes of water will be extracted from the
Keenjhar Lake with consequent negative impact on the bird populations.

Hagler Bailly Pakistan Overview of Prioritized VECs
RAJM4JWR: 03/02/22 5-8
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Illegal hunting and live trapping of birds, particularly the migratory birds is common in
JWR, and has led to a considerable decline in bird populations. This is exacerbated by a
loss of natural habitat caused by removal of vegetation cover.

5.2.2 Bats

Anthropogenic impacts on the bird population of JWR are not documented in literature
but are likely to include habitat degradation and disturbances caused by new
developments in JWR.

5.2.3 Habitat and Vegetation

Thatta district is vulnerable to various natural and human induced hazards including
floods, cyclones, droughts, sea intrusion, water logging and salinity, and earthquakes.?”
Droughts are common in JWR and have worsened in recent years because of climate
change.

New developments in JWR, particularly construction of new infrastructure as well as the
increasing traffic have led to habitat degradation and soil erosion. Off-road driving
generates dust which settles on the plants and inhibits their photosynthetic activity. Alien
invasive species such as mesquites have increased in number because of these habitat
jisturbances.

5.2.4 Employment

[he Thatta district is rated among one of the poorest districts of Pakistan. The
communities in this district have suffered greatly in the wake of disasters and have been
isplaced, with corresponding harm to their culture and livelihood practices. The absence
of rights (over land), lack of access to other productive resources and non-availability of
formal protection and social safety nets has reduced the social resilience and coping
capacities of the communities. The displacement and migration of people has exacerbated
social tensions and placed additional stresses on people and resources.

The local communities of JWR are living on the brink of poverty. There is limited small
scale farming in the area constrained by availability of water. Increasing population,
uncertain rainfall patterns, drought, and climate change have put pressure on the natural
resources leading to an increase in unemployment. Livelihood patterns have altered and
the people engaged in traditional livelihoods of agriculture and livestock rearing have
largely changed their profession after a reduction in their incomes from such livelihoods.

5.2.5 Gender

The women in Jhimpir are marginalized and have limited access to clean water,
sanitation, health, and education facilities. There is a pronounced gender disparity and
most women are not permitted to take up employment or take part in formal decision-
making processes.

All external stressors such as economic hardships, water scarcity, droughts and climate
change create gender differentiated impacts or stresses. For women, who already face

27 District Disaster management Plan Thatta, June 2017-June 2027, PDMA, Sindh.

Hagler Bailly Pakistan Overview of Prioritized VECs
RAJM4JWR: 03/02/22 5-9
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

poverty and marginalization perpetuated by minimal landholdings, rising familial
burdens, parochial mind-sets and religious restrictions, these impacts are exacerbated.
New and existing developments in JWR are likely to cause additional stresses for women
in terms of increased safety and security risks and mobility restrictions.

Hagler Bailly Pakistan Overview of Prioritized VECs
RAJM4JWR: 03/02/22 5-10
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

6. Proposed Management Measures

Effective application of the mitigation hierarchy (avoid, minimize, restore, and
compensate/offset) in the environmental and social management of expected cumulative
impacts is recommended as best practice. This section provides an overview of the
relevant management measures which should be implemented by the participating WPP
developers to manage and minimize the negative impacts of wind power development on
each VEC prioritized in the previous section.

Exhibit 6.1 describes the management measures which can be implemented by
participating WPP developers individually and collectively. For the environment VECs
viz. birds, bats, habitat and vegetation, thresholds have been determined and are described
in more detail in Appendix A (Birds) and Appendix B (Bats). An essential part of
threshold setting is the development of an adaptive management mechanism. An
exceeded threshold trigger leads to an adaptive management response which comprises
an investigation into the circumstances that led to the threshold being exceeded. Based on
the findings of this investigation an appropriate action is taken. In other words, the
management/mitigation actions are essentially a set of tools that the project can
implement depending on the circumstances that led to the threshold being exceeded.
Exhibit 6.1 for bird and bats is, therefore, divided into two sections i) good practice
measures to be implemented by all participating WPP developers and ii) management
measures which may be triggered if a threshold is exceeded. This list of management
measures is not an exhaustive list. In line with the principle of adaptive management,
other relevant management measures may be implemented after an evaluation of the
reasons which caused the threshold to be exceeded.

Exhibit 6.1 also outlines the relevant phase of project development during which a
management measure is applicable i.e. design phase, construction phase and operations
phase. Management measures for the design phase are not applicable to the Priority
Projects since these projects are already in advanced stages of construction.

Exhibit 6.1 provides targets for the social VECs i.e., local employment, as well as gender
- engagement and empowerment. Relevant management measures to achieve these
targets are also outlined.

While JMMF implementation is the primary responsibility of the participating wind
power project developers, other stakeholders such as government departments and NGOs
can also play an important role in managing cumulative impacts of wind power
development in JWR. Exhibit 6.2 provides a list of suggested management measures
which can be implemented by these other stakeholders. The participating WPPs will
engage individually or collectively with these stakeholders, to encourage them and
promote effective environmental and social governance in JWR.

Hagler Bailly Pakistan Proposed Management Measures
R1JM4JWR: 03/02/22, 6-1
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Exhibit 6.1: Management Options and Mitigation Measures for WPPs

Valued Environmental and Social Component (VEC): Birds

Aspect Indicator Threshold Management Action Means of Reporting Relevant project Comments
Verification Frequency phase
Bird Corrected Good practice measures to be implemented by participating WPPs
Collision bird fatally NA Development of protocols** Protocol One time for Before operations The IFC’s Super 6
i i to standardize practice: documents development of WPPs will develop
Mortality derived from .
systematic Appropriate protocols should developed protocols prior to the protocols as
ost- be developed to ensure that JMMF part of their
P . all actions are undertaken ina implementation. operational phase
construction ‘ ar -
fatality consistent manner and The protocols can Biodiversity
aan appropriate data is collected be reviewed Management Plan,
monitoring a - « P
rograms to make decisions. This annually to see if with support from
p information should be included revisions are IFC. Other
(See . in the relevant project required participating WPPs
Appendix C documents. Protocols should can adopt these
for details) align with industry good protocols.
practice guidelines and be
designed by an ornithologist
experienced in evaluating bird
collision risks at wind farm
developments.
Establishment of data Establishment of Quarterly Before operations Participating

sharing mechanism: A forum a Data

to be developed to share data mechanism

and information among the overseen by the

participating WPP developers Advisory
Committee.

developers can
share information
on bird fatality
monitoring as well
as success of
management

measures.

Hagler Bailly Pakistan
RI JM4JWR: 03/02/22

Proposed Management Measures

6-2
Joint Management and Monitoring Framework

for Cumulative Impacts
Shimpir Wind Power Projects

Aspect Indicator Threshold Management Action Means of Reporting Relevant project Comments
Verification Frequency phase
Bird migration tracking: Bird migration Bird migratory Design This measure is
Using a series of pre- tracking route periods only relevant for
determined vantage points, maps. (Spring/Autumn) WPPs which are in

Hagler Bailly Pakistan
RI JM4JWR: 03/02/22

the flight activity of birds will
be tracked jointly by the WPP
field observer teams.

Micro-siting and alignment Detailed design

of wind turbines: Turbines reports
should be micro-sited to

provide the maximum gap

between turbines, especially

along the axis of likely

migration routes for birds.

Joint trainings: Joint training Training Report
sessions to ensure

comparable observer

standards are maintained

across all project sites for bird

and bat observations.

One time reporting

after completion of
project design
phase.

Annual

Design

Operations

design phase or
pre-design phase,
and can implement
as part of their
project specific
baseline programs.
An assessment of
the bird migration
routes can help
decide placement
of the WPP
turbines.

This is only
relevant for WPPs
which are in design
phase or pre-
design phase.

The Advisory
Committee can
coordinate the
organization of joint
trainings

Proposed Management Measures
6-3
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Aspect Indicator Threshold Management Action Means of Reporting Relevant project Comments
Verification Frequency phase

Coordination between Establishment of Quarterly Operations This will maximize

observers’ network an Observer benefits so

Coordination between Networks Sub- different teams can

different project site specific | committee, coordinate with

survey teams overseen by the each other and
Advisory share information
Committee on number and

species of bird
fatalities as well as
effectiveness of

management
measures
Management measures to be implemented if thresholds exceeded
Corrected |See Appendix A*** Installation of bird flight No. of bird flight After installation Construction and _In case aerial
bird fatality diverters in case aerial diverters installed operations powerlines are
rates powerlines are installed: Bird installed, each
derived from flight diverters 28 can be developer will be
systematic installed on existing project responsible for
post- power lines to minimize bird installing these
construction collisions. The configuration, diverters for their
fatality which includes type and project
monitoring frequency of bird flight transmission lines -
programs diverters should be based on short sections of
(See industry good practice, relying interconnector line
Appendix C on local examples of from the WPP to
for details) successful installation if the substation.
available. Need for bird

diverters should be
identified during

the baseline flight

28 Reflector card with clip attachment. Cost varies between USD 35 — 110 per diverter and lasts roughly 3 — 5 years.

Hagler Bailly Pakistan Proposed Management Measures
RI JM4JWR: 03/02/22 6-4
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Aspect Indicator Threshold Management Action Means of Reporting Relevant project Comments
Verification Frequency phase

activity monitoring
surveys and be
installed as part of
the construction
phase activities if
necessary. If a
critical risk arises
during the
operational phase
of a project, for
instance there is a
substantial
increase in
Houbara Bustard
fatalities along
these lines. In this
case, the individual
WPPs may install
bird flight divertors
as part of lender
requirements.
relating to no-net

loss of key
biodiversity
Removal of livestock Record no. of Bi-annual Operations Vultures feed on
carcass: Each project livestock livestock
developers will be responsible carcasses carcasses. These
for removing livestock removed as well should be removed
carcasses from their leased as dates of to discourage
area removal vultures from
visiting.
Hagler Bailly Pakistan Proposed Management Measures

RI JM4JWR: 03/02/22 6-5
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Aspect Indicator Threshold Management Action Means of Reporting Relevant project Comments
Verification Frequency phase

On-demand temporary Report Event specific as Operations This may be
adjustments to operations: well as quarterly required during a
e.g. micro-shut downs will be during operations bird migratory
considered as the last option period. The shut-
and can only be implemented down will only be
if in compliance with the required if the
contractual/ legal framework threshold is
under the EPA, exceeded for a
Implementation Arrangement priority bird species
(IA) and other project (Appendix A) and
contracts no other options

are viable.
Protocols will be
established which
will include the
conditions for
shutdown and
resumption of
operation, required
communications
between field
observers and wind
farm operator, and
information to be
recorded in the
event of a
shutdown

Notes:

*Corrected fatality estimates will be calculated using the fatality observed by field surveyors. Details will be provided in the operational phase Biodiversity Management Plans,
which are currently being developed by IFC’s Super 6 projects with support from IFC.

**Bird monitoring protocols will be defined in the operational phase Biodiversity Management Plans, which are currently being developed by IFC’s Super 6 projects with
support provided by IFC. These protocols can be adopted by new participating WPPs which decide to participate in the JMMF in the future.

* If a threshold is exceeded, an investigation will be conducted by the WPP developer's biodiversity specialist to investigate the reason behind the exceeded threshold. The
outcome of the investigation will be discussed, and an appropriate action agreed.

Hagler Bailly Pakistan Proposed Management Measures
RI JM4JWR: 03/02/22 6-6
Valued Environmental and Social Component (VEC): Bats

Joint Management and Monitoring Framework

for Cumulative Impacts
Shimpir Wind Power Projects

Aspect Indicator Threshold Management Action Means of Reporting Relevant project Comments
Verification Frequency phase
Bat Corrected Good practice measures to be implemented by participating WPPs
corision bat fetalty NA Development of Protocol One time for Before operations |If fatality monitoring
Mortality derived from protocols* to standardize documents development of shows bat
systematic practice: Appropriate developed protocols prior to thresholds are
post- protocols should be JMMF being exceeded,
construction developed to ensure that all implementation. the IFC’s Super 6
fatality actions are undertaken ina The protocols can WPPs will develop
monitoring consistent manner and be reviewed the protocols as
programs appropriate data is collected annually to see if part of their
to make decisions. revisions are operational phase
(See required Biodiversity
Appendix C Management Plan
for details) with support from
IFC. Other
participating WPPs
can adopt these
protocols.
Establishment of data Establishment of a Quarterly Before operations |Participating
sharing mechanism: A Data mechanism developers can
forum to be developed to overseen by the share information
share data and information —_ Advisory on bat fatality
among the participating WPP Committee. monitoring as well
developers as success of
management
measures.
Joint trainings: Joint Training Report Annual Operations The Advisory

Hagler Bailly Pakistan
RI JM4JWR: 03/02/22

training sessions to ensure
comparable observer
standards are maintained

Committee can
coordinate the
organization of joint
trainings

Proposed Management Measures
6-7
Joint Management and Monitoring Framework

for Cumulative Impacts

Shimpir Wind Power Projects

Aspect Indicator Threshold Management Action Means of Reporting Relevant project Comments
Verification Frequency phase
across all project sites for
bird and bat observations.
Coordination between Establishment of Quarterly Operations This will maximize
observers’ network an Observer benefits so different
Coordination between Networks Sub- teams can
different project site specific | committee, coordinate with
observer groups on fatality overseen by the each other and
monitoring Advisory share information
Committee on number and
species of bat
fatalities as well as
effectiveness of
management
measures
Corrected |Management measures to be implemented if thresholds exceeded
bat fatality See Appendix B*** Selective ‘curtailment’ of Curtailment report Event specificas Operations The curtailment will
i" turbines with high bat fatality well as quarterly only be required if
derived from F - - 4
, rates. Curtailment involves during operations the threshold is
systematic aan " .
ost: restricting turbine operation exceeded for a bat
Pr + to higher wind speeds when species
construction cra - A
5 bat activity is relatively low. (Appendix B).
fatality mae 1
ori This will need to be Protocols will be
monitoring - . ‘ Ai
programs conducted in compliance established which
with the contractual/ legal will include the
(See framework under the EPA, conditions for
Appendix C Implementation Agreement curtailment and
for details) (IA) and other project resumption of

contracts, as relevant

operation, required
communications
between field
observers and wind
farm operator, and
information to be

Hagler Bailly Pakistan
RI JM4JWR: 03/02/22

Proposed Management Measures

6-8
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Aspect Indicator Threshold Management Action Means of Reporting Relevant project Comments
Verification Frequency phase
recorded in the
event of a
shutdown

Notes:

*Corrected fatality estimates will be calculated using the fatality observed by field surveyors. Details will be provided in the operational phase Biodiversity Management Plans,
which are currently being developed by the Priority Projects with support from IFC.

**Bat monitoring protocols will be defined in the operational phase Biodiversity Management Plans, which are currently being developed by the Priority Projects with support
provided by IFC. These protocols can be adopted by new participating WPPs which decide to participate in the JMMF in the future.

* If a threshold is exceeded, an investigation will be conducted by the WPP developer's biodiversity specialist to investigate the reason behind the exceeded threshold. The
outcome of the investigation will be discussed, and an appropriate action agreed.

Proposed Management Measures

Hagler Bailly Pakistan
6-9

R1uM4JWR: 03/02/22
Valued Environmental and Social Component (VEC): Habitats and Vegetation

Joint Management and Monitoring Framework

for Cumulative Impacts
Shimpir Wind Power Projects

Aspect Indicator Threshold Management Action Means of Verification Reporting Frequency Comments
Guggul Percentage More than 20% Improving covered area of + No. of Guggul * Once after Each WPPs will carry
decline decline in Guggul Guggul: Plantation of Guggul saplings planted revegetation out plantation of
compared to cover compared to |within WPP leased land and buffer in WPP leased Guggul within their
baseline the baseline will zone of 500 m. land and 500 m leased land and 500m
(2022) in cause the threshold buffer zone buffer zone around
Guggul cover, to be exceeded. + No of Guggul * Annually the leased land
in WPP leased plants which
land and buffer have survived
Zone of 500 m into next year
Loss of Percentage More than 20% Revegetation of cleared land + Report on Once after All areas cleared by
Indigenous |decline decline in indigenous |area: After construction, revegetation revegetation WPPs including the
Vegetation |compared to __ vegetation cover from|revegetation of the area if the area activity including EPC contractor
Cover baseline the baseline will is not occupied by any project area revegetated should be revegetated
(2022), in cause the threshold _|facility. + Annual report on
indigenous to be exceeded. changes in land
vegetation cover in leased
cover, in WPP land and
leased land
and buffer

zone of 500 m
(2022).

Hagler Bailly Pakistan
RI JM4JWR: 03/02/22

Erosion management: During
construction of project
infrastructure and access roads,
effort should be made not to block
water passageways to minimize
blockage and erosion in the event
of a rainfall event.

Off track driving in JWR will not be
permitted and speed limits should

Record of no. of Once during design
stage and annually

inspections
carried out and
reported in the
Environmental
Management
Plan.

This action is to be
carried out by
individual WPPs
through the EPC.
contractors

Proposed Management Measures
6-10
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Aspect Indicator Threshold Management Action Means of Verification Reporting Frequency Comments
be followed by the WPP and
construction staff
Spread of |Percentage More than 20% Harvesting of Mesquite: Locals * Quantity of Annually Locals cut mesquite
Alien increase in AIS increase in AIS cover |can be allowed to cut and harvest mesquite for personal use and
Invasive compared to __from the baseline will |mesquite removed sale
Species baseline cause the threshold
(2022) in WPP_ to be exceeded.
leased land
and buffer
zone of 500 m
(2022).
Awareness campaign on Alien + Awareness Annually (Awareness sessions

Hagler Bailly Pakistan
RI JM4JWR: 03/02/22

Invasive Species (AIS):
Awareness sessions on the spread
of AIS can be carried out with local
and international NGOs and
research groups.

event report

can be arranged with
the local communities
and can include an
introduction to the
negative impacts of
AIS, how to prevent
their growth, and how
to remove an AIS
plant so it does not
grow back.

Proposed Management Measures
6-11
Valued Environmental and Social Component: Employment

Joint Management and Monitoring Framework

for Cumulative Impacts

Shimpir Wind Power Projects

VEC Aspect Indicator Targets”? Proposed Management Measures/Actions* Means of Verification (MoVs) for Reporting
Completed Actions** Frequency
Local % of local people in 15% Incorporate local®° employment * Corporate policies and manuals One time at
employment each WPPs full-time requirements (targets) in corporate policies prepared and approved by inception
staff and manuals for achieving the local Management
employment threshold
Communicate employment opportunities and * Community meetings held for Monthly basis or
criteria regularly through use of appropriate communicating employment as and when
means including staff, media, and other details. vacancies arise
Partners + Local media engaged for
advertisements and
announcements (print and
electronic)
Undertake staff (HR Manager, CLOs) checks * Spot check reports
to identify issues in adjustment and retention + Employee records and surveys On-going basis
of locally employed staff * Report on recruitment and
retention issues of locally Twice a year
employed staff
Review and assess achievements and + Internal reviews, assessments —_— Annual basis
limitations in local employment and identify + Annual reports
issues for addressing limitations
Skill No of local people As actual ¢ — Identify skills requirements and plan skill * Training needs assessment As planned

development provided on-or-off-job
and

development programs for employees or
community members

reports
Training plans

(under corporate
or CSR plans)

29 The proposed targets may be reviewed by the Advisory Committee (Section 9) and revised as necessary, in line with the principles of continuous improvement. This is to
be achieved in a medium/long term (5-10 years), with the aim of having at least one skilled local staff member in the workforce.

30 The term local employment shall refer to all those men and women living as permanent residents (bearing National Identity Cards) within, around or in the immediate

catchment of one or more WPPs in (i) UC Jhimpir (ii) UC Jungshahi and (iii) UC Mahal Kohistan in district Thatta and UC Moondar Khan in

district Jamshoro. The term

local can also extend to men and women living in UCs Jangri and Oonghar of district Thatta, followed by the entire tehsil Thatta and finally the entire tehsil Thano Bula

Khan. See Exhibit 11.9

Hagler Bailly Pakistan
RI JM4JWR: 03/02/22

Proposed Management Measures

6-12
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

VEC Aspect Indicator Targets”? Proposed Management Measures/Actions* Means of Verification (MoVs) for Reporting
Completed Actions** Frequency
livelihood skill development * Undertake refresher trainings to * CSR training plans
promotion*** training(s) enhance and upgrade skills
No of locals with access As actual + Livelihoods programmes organized for ¢ Livelihood programmesjinitiatives Annual reporting
to alternative livelihoods beneficiaries + TVET programmes conducted or as needed
¢ TVET (Technical and Vocational * Copies of contracts and sub-
Education and Training) opportunities contracts
organized for locals
+ Locals engaged on petty contracts
and/or other service provision (sub-
contracts)

Overall Objective: The WPPs promote and practice fair and equal work opportunities for all, focusing on employment opportunities for the local population
of JWR and undertake initiatives to promote livelihoods of the local community.

Notes:

*The management actions/measures listed above apply to proposed actions/measures taken by the WPPs at the individual level.

**Not all MOVs may be required for confirming compliance. The list consists of key recommended measures and others may be added.
***Skill development and livelihood promotion will be carried out in conjunction with CSR programs. More details are provided in Section 8.

Hagler Bailly Pakistan Proposed Management Measures
RI JM4JWR: 03/02/22 6-13
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Valued Environmental and Social Component: Gender

VEC Aspect Indicator Targets Proposed Management Means of Verification (MoVs) for Reporting
Measures/Actions Completed Actions Frequency
Engagement®'|+ No.of WPP staff * Atleast one + Allocate a gender specialist to _* Relevant staff hired/assigned Twice a year
trained in gender- gender focal develop a gender plan and + Gender plan
sensitive person facilitate implementation Staff given gender trainin
community working with |+ Engage and train staff on 9 9 9
engagement each WPP. gender issues
No. of tir L Oo are y A ;
‘ conducted win ’ focused * Develop initiatives to foster ¢ Meeting material Quarterly
community meeting as more participation of + Attendance sheets of women
women part of the community women in the participating
+ No. of women induction bee eee ree * Meetings’ minutes
provided training for ‘ evelop and disseminate + Feedback sheets or similar
information/basic new staff appropriate messages on
orientation on * Quarterly promoting empowerment for
WPPs with a meeting with local women
focus on community + — Institute feedback mechanism
promoting women on how information
empowerment disseminated has been

received, understood and
(where applicable) acted upon

31 In order to build in the required flexibility, the reporting on engagement indicators can be based on multiple indices such as those given in the matrix above. Other relevant
indicators can also be added later on. The term mechanism for instance applies to measures (resources, strategies) that may be employed for engaging with women. Also,
in order to measure engagement, it is noted that while the output level indicators are important to ascertain frequency of women engagement and participation, it may be
necessary to devise independent and comprehensive third-party assessments to determine the quality of women engagement in line with the social mobilization and
women empowerment principles e.g. increase in women’s voice, agency and inclusion.

Hagler Bailly Pakistan Proposed Management Measures
RI JM4JWR: 03/02/22 6-14
Joint Management and Monitoring Framework

for Cumulative Impacts

Shimpir Wind Power Projects

VEC Aspect Indicator Targets Proposed Management Means of Verification (MoVs) for Reporting
Measures/Actions Completed Actions Frequency
Women % of women employed 15% 22 * Develop and institutionalize ¢ Employment data records Quarterly and
employment |by the WPPs in all gender action plans* (with + Monthly, quarterly and annual annually
and categories at head- targets) reports prepared and available on
alternative office + Integrate more gender gender disaggregated employment
livelihoods inclusive employment data across all categories
support strategies
* Facilitate conducive working
conditions and environment for
women workers
Salary paid to NA + Establish company policy that * Report based on payroll showing | One-time (for
employed men and men and women in the same parity of salaries paid to men and _| policy)
women in the same positions will be paid same women in the same position Quarter or annual
position salary reports
No. of women NA *¢ Review/revise, formulate ¢ List of programmes and initiatives | As actual
supported for — women training needs + List of women beneficiaries
alternative livelihoods + Plan and implement women + List of skills developed/imparted
development (in line focused livelihood Referral ided
with the CSR development programmes ererrals provide
Framework described + Identif d prioriti
in Section 8) lentify and prioritize women
for training
Grievance Establishment of GRM_ 01 (Establish a + Prepare SOPs and protocols _* One-time preparation and revision |One time at
redressal for user-friendly for GRM in documented form on an annual basis inception
women GRM) + Ensure awareness raising and . Records of meetings held As actual

accessibility of GRM for
women which is visible, safe
and secure, easily accessible *

Attendance sheets of participants
Placement of signs and boxes
Print and electronic media records

2 This target is aspirational (to be achieved in 5-10 years), and it should be revised annually in order to ensure a sustained increase over time. This target does not preclude
individual WPP to go beyond the common target and/or to employ women at operational sites.

Hagler Bailly Pakistan

R1uM4JWR: 03/02/22

Proposed Management Measures

6-15
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

VEC Aspect Indicator Targets Proposed Management Means of Verification (MoVs) for Reporting
Measures/Actions Completed Actions Frequency
and easy to use for all +* Documented system for verbal and
women*3 written complaints
No. of complaints filed NA * Review, filter, and direct + Receipts and records of On-going basis
by women related to complaints received through complaints
WPPs are the GRM * — Note/report on actions to be taken
received/documented and responsibility assigned
No. of complaints NA + Address complaints received ¢ Brief reports available on On-going basis
addressed by the from women and ensure investigation and action taken
WPPs and the necessary actions are taken * Documentation of cases and
complainant notified reasons for complaints not
entertained
¢ — Minutes of meetings held for
resolution/redressal or referrals
provided

Overall Objective: The WPPs adopt and integrate gender mainstreaming across the project cycle and take measures to promote women inclusion,
engagement and participation across the project cycle including grievance redressal.

Notes:

* It is noted that the Priority Project developers have carried out a number of gender assessments/studies but have not yet developed project specific Gender Action Plans
(GAPs). GAPs are a tool used to ensure gender mainstreaming and consist of clear activities, targets, resources and responsibilities. GAPs help address gender equality
issues, facilitate women’s involvement, participation in, and tangible benefits from the project and help form an objective basis for resource allocation.

33 The GRM is established with well-defined procedures; is fully explained and made visible through appropriate means; is communicated to all stakeholders; the system is
user-friendly and compatible with local languages of the JWR; the system includes a system for submitting verbal and written complaints; the system is transparent and
allows for issuing complaint numbers or receipts to complainant for tracking purposes and the system is well advertised within the JWR through print and visual aids.

Hagler Bailly Pakistan Proposed Management Measures
RI JM4JWR: 03/02/22 6-16
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Exhibit 6.2: Suggested Measures to be Implemented by Other Stakeholders

VEC

Management Action

Means of Verification

Lead Role

Supporting Role

Birds

Bats

Habitat and
Vegetation

Prepare a baseline
report on bird
abundance and
diversity in the JWR

Prepare a baseline

report on bat
abundance and
diversity in the JWR

Prepare a baseline

report on vegetation
of JWR

Improve covered

area of Guggul in
JWR outside the
WPP leased land

Plantation drives to

plant indigenous

Hagler Bailly Pakistan

R1uM4JWR: 03/02/22

Baseline report on
bird species of JWR

Baseline report on
bat species of JWR

Baseline report on
vegetation in JWR

No. of saplings
planted outside the
WPP leased land
No of plants which
have survived into
next year

Report on plantation
drive

+

Sindh Wildlife Department
(SWD) to compile the
baseline using information
provided by WPPs as well as
additional data collected from
field surveys

Sindh Wildlife Department
(SWD) to compile the
baseline using information
provided by WPPs as well as
additional data collected from
field surveys

Sindh Forest Department
(SFD) to compile the baseline
using information provided by
WPPs as well as additional
data collected from field
surveys or Satellite imagery

Sindh Forest Department can
establish Guggul nursery and
try experimental plantations

If successful, the Guggul
plantations can be extended
to the wider JWR area

Sindh Forest Department

+

+

Participating WPPs to share existing available
information from IEEs and monitoring reports
Participating WPPs to fill gaps by collecting
additional information from leased land and vicinity
Non-Governmental Organizations and civil society
to assist SWD in reviews

Participating WPPs to share existing available
information from IEEs and monitoring reports
Participating WPPs to fill gaps by collecting
additional information from leased land and vicinity
Non-Governmental Organizations and civil society
to assist SWD in reviews

Participating WPPs to share existing available
information from IEEs and monitoring reports
Participating WPPs to develop vegetation baseline
of their leased and 500 m buffer zone, and share
this baseline with the SFD

Non-Governmental Organizations and civil society
to assist SFD in reviews

Participating WPPs as part of their CSR activities
can support the SFD in plantations

Non-Governmental Organizations can provide
support in the plantation activities

Proposed Management Measures
6-17
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

VEC Management Action} Means of Verification Lead Role Supporting Role

plants and improve ¢ Participating WPPs as part of their CSR activities
vegetation cover can provide funding for the plantation drive
Drive to remove + Report on removal of * Sindh Forest Department ¢ Local communities encouraged to remove mesquite
Alien Invasive Als and sell for firewood
Species (AIS)
Maintain vehicle *¢ Reportonnumber of ¢ District Administration ¢ Participating WPPs to ensure speed limits are
speed limits and speed limit violations maintained for company vehicles and staff
discourage off road
driving

Employment Support locals from |* Number of individuals * Government vocational ¢ Participating WPPs as part of their CSR activities
JWR to participate trained in a particular training institutes
in government discipline + NGOs/INGOs
vocational training
programs
Organize ¢ Number of individuals * Government vocational ¢ Participating WPPs as part of CSR activities
government trained in a particular training institutes
vocational training discipline
programs in JWR

Gender Carry out women + Number of women * Women focused CBOs/NGOs * Participating WPPs as part of their CSR activities

focused social
mobilization
activities

Carry out

awareness raising

campaigns

Provide technical
and vocational skills
training to women

Hagler Bailly Pakistan

R1uM4JWR: 03/02/22

groups formed or
organized
Number of women
reached out to

Number of women
reached during
campaigns

Number of women
provided technical
and vocational skills
opportunities

+

NGOs working on gender and
women rights

UN agencies, Rural Support
Organizations

+

Participating WPPs as part of CSR activities

Participating WPPs as part of CSR activities

Proposed Management Measures
6-18
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

7. Monitoring and Reporting

7.1 Approach

Successful implementation of the JMMF management measures is key to achieving its
objectives i.e., minimizing the cumulative impacts on the VECs of the Study Area. To
verify that the management measures are properly implemented, and to evaluate the
progress of implementation, monitoring at individual WPP and at collective level is
proposed. This is discussed in the following sections.

7.1.1 Monitoring by Individual WPPs

It is recommended that all participating WPP developers provide a quarterly update to the
Advisory Committee on:

s implementation of the JMMF management measures

© progress made against exceedance of thresholds or achievement of targets
s reasons for lack of progress/gaps and

= what remaining actions are being undertaken to overcome gaps (if any)

The proposed Table of Contents of the reports are outlined in Appendix C.

7.1.2 Monitoring by the Advisory Committee

An evaluation of successful implementation of the JMMF will be carried out using the
method outlined below.

Environment VEC

For the environment VECs, viz. birds, bats, habitat and vegetation, information on the
indicators, as well as whether thresholds have been exceeded for these indicators, will be
collected by individual WPPs. The status of implementation of the relevant management
measures (Exhibit C.2, Exhibit C.4 and Exhibit C.6) will also be reported.

Exhibit C.11 provides a template for reporting on the environment VECs.

The leader of the Advisory Committee (or representative from his/her WPP) will compile
the information from all participating WPPs and present for discussion during the
quarterly meetings of the Advisory Committee.

Social VEC

Exhibit C.12 provides a template for reporting on the social VECs viz. employment and
gender. Information on the indicators as well as to what extent the targets have been
achieved will be collected by individual WPPs. The status of implementation of the
relevant management measures (Exhibit C.8, Exhibit C.10) will also be reported.

The leader of the Advisory Committee (or representative from his/her WPP) will compile
the information from all participating WPPs and present for discussion during the
quarterly meetings of the Advisory Committee.

Hagler Baily Pakistan Monitoring and Reporting
R1JM4JWR: 03/02/22, 7-1
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

8. Corporate Social Responsibility

An organization's Corporate Social Responsibility (CSR) refers to how it achieves a
balance between its economic, social, and environmental responsibilities to address
stakeholder concerns and expectations while maximizing its positive impacts and
minimizing its negative impacts. The importance of effective CSR programming in the
mitigation of social risks and fostering harmonious community relations in the Jhimpir
Wind Region (JWR) cannot be understated. The CSR themes discussed here may help
lower risks in areas such as community health, gender equality, and employment, and are
aligned with the VECs discussed in earlier sections.

This section summarizes the existing CSR activities of the WPPs in the JWR and outlines
a proposed framework for future CSR initiatives. These initiatives can be implemented
either individually or collectively to maximize benefits both for the local communities as
well as the WPP developers.

8.1 Overview of Existing CSR Framework and Activities

The Priority Project developers have implemented several CSR acti sin JWR. They
view CSR as a voluntary mechanism to contribute towards the well-being of the local
communities in JWR, particularly in the vicinity of their WPP. The developers support a
range of Sustainable Development Goals (SDGs)** in JWR with individual CSR
initiatives currently implemented or planned by the developers focusing on:

s Clean Water and Sanitation: Developers provide potable water to the communities
in the vicinity of their project through various means, including installing hand
pumps and supplying water tankers from local contractors

Q

Employment and Economic Growth: Preferential employment and business
opportunities are provided to local unskilled laborers, suppliers, and contractors.
The developers are also exploring providing technical and vocational training to
the local communities of JWR, as well as investing in livestock support

Q

Good Health and Well-being: Medical facilities such as ambulances, medical
camps, and onsite dispensaries are provided to the JWR communities by some of
the WPP developers

Quality Education: The Priority Projects support education among the local
communities through donations, sponsoring teachers, as well as the construction
of schools (in some cases)

Q

Q

Infrastructure: The Priority Projects have improved or constructed local
infrastructure such as access roads.

34 The Sustainable Development Goals (SDGs), also known as the Global Goals, were adopted by all
United Nations Member States in 2015 as a universal call to action to end poverty, protect the planet and
ensure that all people enjoy peace and prosperity by 2030.

Hagler Baily Pakistan Corporate Social Responsibility
R1JM4JWR: 03/02/22, 8-1
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

CSR is managed by diverse teams consisting of HSE (Health Safety and Environment)
officers, CSR managers, Community Liaison Officers (CLOs), and representatives from
the senior management. However, since Priority Projects are in various stages of
development, the resources allocated are not uniform. For example, some projects have a
dedicated CSR manager and a female community liaison officer, while others do not.
Similarly, some WPPs have written CSR policies, whereas others are in the process of
formulating them. In some Priority Projects, there are no defined budgets or formal
minimum or maximum thresholds for CSR spending, and allocations for CSR initiatives
are made according to need, whereas in other projects, there is a budget allocated for
community development. Additionally, some Project Developers cannot commit to a
CSR budget during the construction phase.

Overall, the developers’ current practice of CSR can be observed to be more short-term
and philanthropic in nature, as opposed to strategic long-term social investment.
However, other WPPs*> that have operated for longer periods in the region

Exhibit similar approaches to CSR. This is likely due to shared contextual limitations
including regional socio-economic deprivation, tribal fragmentation,® lack of female
mobility, seasonal migration, and security concerns. COVID restrictions and the resulting
economic fallout have further exacerbated existing problems for some.

8.2 Contextual Issues and Concerns

The Study team carried out interviews with the Priority Project developers between
February 4 and 13, 2021. Based on information derived from these interviews, this
section summarizes the issues, problems, and concerns faced by the Priority Project
developers in implementing CSR activities in the JWR.

Managing Community Expectations

Community expectations and needs in JWR are complex due to the prevalent economic
marginalization and lack of infrastructure. Despite limited education and training, the
communities have high demands from the WPPs for employment and other benefits.

Risk Management

Risk management is a significant driver in the selection of CSR initiatives since the
Priority Projects belong to reputable groups with international stakeholders and clients.
An accident or issue at one site in JWR can jeopardize the reputation of the entire group.
Therefore, individual developers prefer investing in conservative programs without an
underwriter like the government and cross-sector partners.°”

Limited Financial Space Available to Project Developers

The WPPs face financial challenges due to low tariffs offered by NEPRA, delayed
payments, and changing government policies. Moreover, due to the long gestation or

35 Desk research was carried out on initiatives of FFC Energy Wind Project, Master Wind Energy Ltd, and
Zorlu Enerji Pakistan.

36 Tribal fragmentation will not be conducive to large, joint project likes a health center or school as an

attitudinal change will take time to achieve.

Respondents were especially concerned at the suggestion of a joint health center as even an accidental

death could result in media backlash for the whole group.

37

Hagler Baily Pakistan Corporate Social Responsibility
RAJM4JWR: 03/02/22 8-2
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

breakeven period of the Return on Investments and other financial ratios, the projects are
hesitant to commit long-term monetary resources for CSR initiatives. Projects in the
construction phase usually do not want to commit to CSR activities until they go into
operation.

Maintaining Gender Balance in CSR Initiatives

Some developers have observed that due to the complex gender relations in the area,
programs or initiatives aimed directly at women’s empowerment or mobility pose a risk
to community relations. Most CSR teams of the WPP developers try and maintain a
gender balance and often engage a female community liaison officer to mitigate the risk
of exclusion of female stakeholders in CSR initiatives.

The WPP developers need to evaluate how to implement more gender-sensitive and
inclusive programmes, keeping in mind the particular local context. One option is to
make investments in livestock and agricultural support as an effective means of
increasing the overall well-being of households in a tribal and gender-neutral manner.

Partnering with Non-Profit Sector

Due to restricted budgets, partnering with the non-profit sector is challenging. Most
NGOs have their own priorities and agenda, and may not always be able to implement
activities in line with the requirements of the developers.

Relationships and management of expectations with Regulatory Agencies and Sindh
Government

There is a new interest from various public sector stakeholders to report on CSR
initiatives. These include National Electric Power Regulatory Authority (NEPRA), Sindh
Environmental Protection Agency (SEPA), Alternative Energy Development Board
(AEDB), and the District Administration. This is problematic since each stakeholder has
different priorities, expectations, and reporting requirements.

Collective Activities

The developers are open to exploring a collaborative CSR approach among the Priority
Projects to generate more sustainable benefits for the local communities and create a
united industry voice to interact with institutional stakeholders like NEPRA. However,
the potential barriers to collaboration*® remain unaddressed including the need for
transparency, a divergence of objectives, the financial viability of collaboration,
additional associated costs, risk of mismanagement, and implementation partners’
technical competence. In order to address these concerns, mitigate risks, and position
collective CSR activities strategically, any future investments made in jointly developed?”
initiatives should be useful in the complex local context of the region.

8.3 Proposed CSR Framework

This section provides an overview of the proposed CSR framework to assist the Priority
Projects in planning and implementing CSR programs. It is an optional guidance tool

8 ‘Collaborative Community Investment in the Jhimpir Wind Corridor’ evaluation carried out by IFC in 2019.

3° Multi-stakeholder dialogue and buy-in is suggested for developing sustainable community development
initiatives.

Hagler Baily Pakistan Corporate Social Responsibility
RAJM4JWR: 03/02/22 8-3
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

designed to facilitate the navigation and achievement of individual and collective CSR
goals and can be adapted in line with the priorities of each developer.

8.3.1 Individual CSR measures

In the absence of collectively agreed-upon standards for CSR, the ISO 26000:2010
Guidance on Social Responsibility” was utilized to derive broad CSR guidelines for
assessing the developers’ CSR initiatives and provide recommendations for
implementing CSR initiatives in JWR.

ISO 26000 defines CSR as an organization's responsibility for the impacts of its decisions
and activities on society and the environment, through transparent and ethical behavior
that:

s contributes to Sustainable Development, including health and the welfare of
society;

= takes into account the expectations of stakeholders;

s is in compliance with applicable laws and consistent with international norms of
behavior;

is integrated throughout the organization and implemented in its relations.

Keeping this in view, the four goals for CSR initiatives in JWR have been selected to
include the following:

1. Contribution to sustainable development of the region
2. Incorporation of stakeholder expectations

3. Compliance with applicable regulations!

4. Integration within the organization and relationships.

These have further been sub-categorized into potential goals and indicators considering
current CSR programming within the Priority Projects and local community issues” in
the Jhimpir Region. The sub-goals can be adapted by each Priority Project, as they
consider relevant.

Exhibit 8.1 provides a guiding framework including the goals and recommended
measures for implementing CSR initiatives individually by the Priority Projects. Current
practices among the Priority Projects to meet each goal are also listed. The framework
can be extended to other wind power project developers if they agree to participate in the
JMME.

40 The framework was chosen due to its comprehensiveness in addressing both the impact of Priority

Project CSR programming and the processes directing it.

In view of the evolving role of NEPRA and other organisations in CSR this guideline may be more

relevant in the future.

42 The top issues identified by the developers are 1) Water, 2) Health, 3) Skills & Livelihoods, 4) Education,
and 5) Access to Energy. Source: IFC, “Jhimpir Wind — Scoping for Coordinated Approach towards
Community Investment.”

4

Hagler Baily Pakistan Corporate Social Responsibility
RAJM4JWR: 03/02/22 8-4
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

The term ‘affected communities’ in Exhibit 8.1 refers to communities living in the
vicinity of individual wind power projects** which may be impacted by the construction
and operation of the wind power project.

43 For example two km around the wind turbine location.

Hagler Baily Pakistan Corporate Social Responsibility
RAJM4JWR: 03/02/22 8-5
Exhibit 8.1:

CSR Guiding Framework

Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Sub-Goal

Potential indicators‘*

Current Practice among Priority
Projects*®

Proposed CSR Measures

Goal 1: Contribution to the

sustainable development of the region

Provide access to safe and
affordable drinking water in
affected communities

Improve access to
healthcare in affected
communities

* No. of people gaining access to
basic drinking water services as a
result of WPP’s assistance

* No. of people benefiting from the
adoption and implementation of
measures to improve water
resources management

¢ No. of beneficiaries or patients
(gender-disaggregated) facilitated

Provision of regular water supply to the
communities through:

* Trucking water
+ Water storage tanks
+ Water pumps

Improving access to quality healthcare
through

* Medical camps and mobile clinics
with a female local language doctor
present

+ Access to onsite medical facilities
* Covid awareness campaigns

’

’

’

Provide training to community
members from each village in
construction and maintenance of
water infrastructure (e.g., water
storage tanks)

Promote community ownership of
water infrastructure and resources
through regular interaction

Train community members on
responsible collective water usage
for maintaining quality of water
resources

Provide awareness on the
importance of WASH principles

Provide basic sanitation facilities
(e.g., latrines)

Use leverage with government to
establish hospitals and clinics in
JWR

Enable better access to government
health resources for the local
communities for instance by
providing an ambulance

44 These indicators can be measured individually or collectively.
45 As mentioned earlier, Priority Project CSR design and implementation is not uniform and the table lists current initiatives across the group.

Hagler Baily Pakistan
RI JM4JWR: 03/02/22

Corporate Social Responsibility
8-6
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Sub-Goal

Potential indicators‘*

Current Practice among Priority
Projects*®

Proposed CSR Measures

Provide access to
alternative“ skills and
livelihoods in affected
communities

No. of beneficiaries (gender-
disaggregated) of livelihood
programs

No. of people (gender-
disaggregated) gaining access to
vocational skills

No. of beneficiaries (gender-
disaggregated) of microfinance plans
Amount (in PKR) of microfinance
provided to local communities

Provision of vocational training to
men in electrical, welding, and
plumbing trades

Skill development training in sewing
and stitching for local women

Provide medical camps and mobile
clinics with a female local language
doctor present

Promote access to onsite medical
facilities

Conduct health and hygiene
awareness campaigns

Provide training to women as
traditional birth attendants

Provide internships

Provide vocational training to both
men and women through a purpose-
built vocational training center

Support non-controversial
interventions for women such as
vocational training in stitching and
the provision of sewing machines
Provide micro-finance loans to both
men and women

Arrange a visiting livestock
veterinarian to provide advice
Organize training programs in
livestock health and care with special
quotas for women’s participation

48 Local employment is captured under cumulative impacts.

Hagler Baily Pakistan
RI JM4JWR: 03/02/22

Corporate Social Responsibility
8-7
Sub-Goal

Potential indicators‘*

Current Practice among Priority
Projects*®

Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Proposed CSR Measures

Provide access to
education in affected
communities

Provide access to energy in
affected communities

+ No. of students (gender-
disaggregated) benefiting as a result
of interventions

+ No. of schools receiving support to
rehabilitate infrastructure or install
new equipment

¢ Amount (in PKR) assistance
provided to schools for infrastructure
improvement, teachers’ fees,
scholarships, children’s uniforms

* No. or percentage of the local
population using new or rehabilitated
school infrastructure

No. of households/people in the
affected villages with access to
reliable, safe, and affordable energy

Improving access to education by:
* Supporting schools
* Sponsoring teachers

+ Providing solar power panels

Facilitate transport to shared primary
and secondary schools (buses)

Invest in school infrastructure
Sponsor schoolteachers
Provide support for teacher training

Provide scholarships for higher
education

Provide subsidized solar power units
to local communities

Train locals in repair and
maintenance of solar equipment

Goal 2. Incorporation of stakeholder expectations

Engage with stakeholders

Hagler Baily Pakistan
RI JM4JWR: 03/02/22

+ No of meetings held with affected
communities and other stakeholders

+ No of stakeholders engaged

* Hiring a female Community Liaison
Officer (CLO) who can speak the
local language

* Conducting stakeholder meetings
before project development

* Conducting regular stakeholder
meetings with local communities as
per the project approved Stakeholder
Engagement Plan (SEP)

’

’

Organize regular community
stakeholder meetings (for example,
separate quarterly meetings for
males and females in the local
language).

Hire at least one female Community
Liaison Officer (CLO) who can speak
the local language skills as part of
the E&S team

Corporate Social Responsibility
8-8
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Sub-Goal

Potential indicators‘*

Current Practice among Priority
Projects*®

Proposed CSR Measures

Address issues of concern
to stakeholders

Inclusive and accessible
communication

Grievance Redressal Mechanism in
place

No. of grievances received and
addressed

Information about project and
project-sponsored initiatives is
accessible to stakeholders

A Stakeholder Engagement Plan and
Grievance Redress Mechanism is
developed by the Priority Projects
but not always implemented

Some Priority Projects engage
regularly with the local communities
and provide information about the
project

’

Develop and implement a
Stakeholder Engagement Plan

Put in place a Grievance Redressal
Mechanism

Make a complaint box accessible to
all members of the community,
including women

Appropriate two-way communication
methods like social media
engagement*’ are explored for local
communities

Provide information about project
and project-sponsored initiatives in a
form and language accessible to
various stakeholders

Goal 3. Compliance with applicable regulations

Compliance with regulatory
framework and reporting to
relevant authorities

CSR initiatives comply with local
regulations

Reports submitted to relevant
authorities

Identify regulatory compliance
requirements

Implement measures to comply with
regulatory requirements

Provide reports to relevant public
sector bodies

Take into consideration NEPRA
Social Investment Guidelines 2021“:

47 The communities in the towns are active on social media including Facebook, Twitter and Whatsapp. There are discussions and complaints mostly in Sindhi language,
regarding the WPPs and other industries.

48 As per Draft NEPRA Social Investment Guidelines 2021, Part 3:3.4. Licensee will submit an annual report on its social investment, outlining annual spending, objectives

and activities carried out.

Hagler Baily Pakistan
RI JM4JWR: 03/02/22

Corporate Social Responsibility
8-9
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Sub-Goal

Potential indicators‘*

Current Practice among Priority
Projects*®

Proposed CSR Measures

Goal 4. Integration within the organization and external relationships

CSR Policy

Human resources
Financial resources

Cross-sector collaboration

Monitoring and evaluation

External Communication

.

CSR policy developed

Relevant staff members hired

Dedicated annual CSR budget

Number of organizations partnered
with

Baseline data prior to CSR
intervention is collected and
available

Quarterly internal reports on
objectives, targets, and indicators
prepared

Annual review by senior

management/board on progress and
effectiveness of CSR initiatives”?

Annual report (for external audience) N/A

has a section on CSR

’

Not all Priority Projects have a CSR
policy in place

Not all Priority Projects have a
dedicated CSR manager or team

There is no consistent policy about
funds to be dedicated to CSR

Some Priority Projects have
partnered with an NGO to implement
CSR measures

Most Priority Projects report on CSR
to their management

’

Prepare CSR policy with objectives,
quantifiable and measurable targets,
indicators, and performance
measures

A dedicated CSR team or manager
is retained

Allocate an annual CSR expenditure
budget

Foster partnerships with non-
governmental organizations
Implement CSR activities with
support of these organizations

Prepare a framework for CSR
reporting

Submit reports in line with agreed
framework to senior
management/board

Prepare CSR section for annual
report

3.5. Licensee will submit a report on social investment for the period of five years immediately preceding the day these guidelines come into force.

3.6. Licensee will annually submit a draft social investment plan to the Authority to obtain input and guidance. The social investment plan may be used by the Authority to
align social investment across the licensees.

49 An external review every 3-5 years can be included to capture more long-term data.

Hagler Baily Pakistan
RI JM4JWR: 03/02/22

Corporate Social Responsibility
8-10
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Sub-Goal Potential ators44 Current Practice among Priority Proposed CSR Measures
Projects*®
* CSR information is available to all + Update CSR related information on
internal and external stakeholders, website and social media pages

including communities (through
website, social media, and Basic
Information Documents translated
into local languages)

Hagler Baily Pakistan

Corporate Social Responsibility
RI JM4JWR: 03/02/22

8-11
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

8.3.2 Potential Collective CSR measures

The previous section outlined measures that can be implemented individually by the
WPPs to improve their CSR initiatives and programs. This section provides
recommendations for measures that can be implemented collectively by the participating
developers with support from the Advisory Committee (See Section 9). These are listed
in Exhibit 8.2.

Exhibit 8.2: Potential Collective CSR Measures that can be implemented by
Participating Developers

Aspect Management Action Manage: it Monito! Foundational
Responsibility | Responsibilities Components
CSR working |Establish and operate Advisory Advisory Dedicated staff from
group a CSR working group Committee Committee each WPP.
representing all
developers
Joint Establish a joint CSR Working Advisory Dedicated group
database database Group Committee CSR database and
information manager
Joint CSR Establish a Joint CSR_ Advisory Advisory Collectively agreed
fund fund to carry out Committee / Committee annual contributions
collective CSR CSR Working from WPPs and
initiatives Group other stakeholders

CSR Working group

It is suggested that a CSR working group representing each developer is formed, which
can be convened physically or online for ongoing discussions on the feasibility of
collaboration. The group can be instrumental in exploring a potential collaborative CSR
approach in a structured and facilitated manner, addressing barriers, and refining CSR
priorities. Systematic sharing of good practice in successful initiatives may also lead to
grounded learning and benefits across the group.

Composition

The CSR working group should include representatives or CSR focal persons from each
participating WPP developer. It is also recommended that Community Liaison Officers
for each developer be included in the CSR working group.

Objectives

The purpose of the CSR Working Group is to initiate a conversation on the group’s
collective understanding of CSR and provide a forum for all involved developers moving
forward. The CSR working group may specifically be tasked to:

= Identify common thematic areas for collective CSR initiatives

s Cooperate within identified thematic areas to strengthen cooperation, share good
practice and expertise

Hagler Baily Pakistan Corporate Social Responsibility
RAJM4JWR: 03/02/22 8-12
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Q

Identify economies of scale and scope (financial and non-financial), and provide
grounded recommendations for replicating or scaling up successful initiatives

s Identify and address concerns and potential barriers to collaboration

s Support the establishment of a Joint CSR fund to carry out collective CSR
projects

Q

Support the implementation of actions identified under the proposed thematic
areas

s Monitor actions taken collectively by developers on activities related to CSR

s Identify inclusive methods for information dissemination of CSR-related
information and success stories

Q

Establish new, and leverage existing cross-sector partnerships for improved
implementation

s Present a coordinated front for external stakeholders
s Provide information and feedback to the Advisory Committee

If the working group concludes during an assessment period that sufficient benefits are
accruing from potential collaborative CSR initiatives, further steps like a Joint Database
and CSR Fund can be refined. Subsequently, tailored workshops, resource mapping
exercises, and capacity-building activities addressing specific barriers to collaboration
can be carried out.

Joint CSR Database

As outlined earlier, the WPP developers support a range of Sustainable Development
Goals (SDGs)°° in JWR. A Joint Database to share and collate data can establish a
baseline for the region and highlight cumulative positive impacts. For example, the total
impact of the participating WPPs on improving access to health care or skill development
in the JWR can be ascertained and shared with stakeholders. Such group reports could
boost group reputation and demonstrate a positive impact in the region.

Joint CSR Fund

For access to capital for any future joint CSR initiatives, a Joint CSR fund can be
established with collectively agreed-upon annual contributions from WPPs and other
stakeholders.>!

As a first step, the fund may be used to retain a Joint CSR Manager to:
s Coordinate meetings of the CSR Working Group

s Maintain database and information

5° The Sustainable Development Goals (SDGs), also known as the Global Goals, were adopted by all

United Nations Member States in 2015 as a universal call to action to end poverty, protect the planet and
ensure that all people enjoy peace and prosperity by 2030.

Some developers are of the view that any fund or investment made by the WPPs must also be supported
by the government.

51

Hagler Baily Pakistan Corporate Social Responsibility
RAJM4JWR: 03/02/22 8-13
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

s Identify additional funding methods and streams for joint programs and Joint CSR
Fund

s Identify CSR initiatives that can be implemented collectively after approval from
the CSR Working Group

s Facilitate implementation of decisions of the CSR Working group meetings once
approved by the Advisory Committee

s Prepare documentation and communication pieces on collaborative CSR
initiatives

Hagler Baily Pakistan Corporate Social Responsibility

RAJM4JWR: 03/02/22 8-14
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

9. Institutional Framework

This section outlines the proposed institutional arrangements for implementation of the
management and monitoring measures outlined in Section 6 and 7 of this document.
9.1 Advisory Committee

As outlined in the previous sections, the Joint Management and Monitoring Framework
will initially focus on the seven WPPs (or ‘Priority Projects’). An Advisory Committee
consisting of representatives from these Priority Projects was constituted to guide the
development of the JMMF. The same Advisory Committee will continue to operate to
ensure that the JMMF is implemented in letter and spirit. The Advisory Committee (AC),
will therefore, provide a platform for the participating WPP developers to coordinate
among each other on JMMF implementation.

9.1.1 Constitution

The Advisory Committee (AC) will consist of representatives from the following Priority
Projects:

s ACTII Wind Limited

s Artistic Wind Power Limited
s Din Energy Limited

s Gul Ahmed Electric Limited
@ Lakeside Energy Limited
Metro Wind Power Limited

Q

s Lucky Renewables (Private) Limited (formally Tricom Wind Power (Private)
Limited)

Additional WPP developers which decide to adopt the JMMF can be added to the
Advisory Committee.

The chairperson of the Advisory Committee will be selected from among the
participating developers. A new chairperson can be selected every year. The chairperson
of the Advisory Committee will act as a coordinator to ensure that the JMMF is
implemented, for instance meetings of the Advisory Committee (Section 9.2) are held as
planned, reports are compiled, and adaptive management is adopted, based on results.
He/she will also designate a person as Secretary of the Advisory Committee, either from
his/her Company or recruited externally in coordination with the Advisory Committee
(with shared costs). The Secretary will be responsible for providing administrative
support, for instance compiling the monitoring reports from the participating Wind Power
Project developers, (See Section 7, Monitoring and Reporting), taking meeting minutes,
and coordinating meeting logistics.

Hagler Baily Pakistan Institutional Framework
R1JM4JWR: 03/02/22, 9-1
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

If there is agreement on developing a joint CSR Fund (Section 8.3.2), a Resource
Mobilization Coordinator can also be hired to leverage funds from international donors
and government departments.

9.1.2 Responsibilities

This section outlines the responsibilities of the Advisory Committee (AC):

s Each member of the AC will be responsible for coordinating with the senior
management of his/her respective WPP to ensure that the JMMF measures are
being implemented

Q

Each member of the AC will collect information and prepare a report on JMMF
implementation (see format given in Appendix C)

Q

Each member of the AC will prepare a report providing an overview of the
individual and collective CSR activities undertaken

Q

The Secretary of the Advisory Committee will compile the reports from all
participating developers and present for discussion in the quarterly meetings of
the AC (see Section 9.2)

s The AC will meet quarterly to review progress on JMMF implementation

s AC may constitute ‘sub-committees’ when required to address common issues
and problems related to E&S risks and CSR aspects

Q

The AC, or its sub-committees, will engage with external stakeholders on specific
topics, as and when required (See Exhibit 6.2)

9.2 Stakeholder Engagement

While the primary responsibility for JMMF implementation and monitoring will lie with
the participating WPP developers and the Advisory Committee respectively, the AC will
engage with external stakeholders to promote better environmental and social
management in the JWR. External stakeholders include, but are not restricted to, relevant
government departments as well as NGOs (See Section 3.3 for details). Some proposed
management measures to be implemented by other stakeholders in JWR are listed in
Exhibit 6.2. The participating WPPs will use their leverage to expedite the
implementation of these measures by government and non-government stakeholders. The
important stakeholders are listed below.

9.2.1 Primary Stakeholders
The following stakeholders are important or primary stakeholders:

Government Departments

Q

Sindh Environmental Protection Agency (SEPA)
National Electric Power Regulatory Authority (NEPRA)
Sindh Forests Department (SFD)

Sindh Wildlife Department (SWD)

Q

Q

Q

Hagler Baily Pakistan Institutional Framework
RAJM4JWR: 03/02/22 9-2
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

s District Administration (DA)
Non-Governmental Organizations and Civil Society

s& Worldwide Fund for Nature (WWF-P)

s Keenjhar Conservation Network (KCN)

s Local influencers/activists/civil society member
WPP Developers

Other WPP developers in JWR may be engaged by the AC to foster greater collaboration
and expand the reach and impact of the JMMF.

Lenders

Representatives from the lenders, including IFC, DEG and FMO will remain as observers
in the JMMF.

9.3 Responsibility and Timelines

The actions, responsibilities, and timelines for JMMF implementation are outlined in
Appendix D.

Hagler Baily Pakistan Institutional Framework
RAJM4JWR: 03/02/22 9-3
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

10. Financial Sustainability

The previous sections outline proposed management and monitoring measures for
minimizing the negative cumulative impacts of wind power development in JWR. This
section provides a brief overview of the approach for financing these measures as well as
potential sources of funding.

10.1 Financing of Proposed Management and Monitoring Measures

10.1.1 Measures to be Implemented by Individual WPPs

Most of the management actions listed in Exhibit 6.1 and the monitoring activities
specified in Appendix C will be carried out by individual WPPs. For environment VECs,
management measures include i) good practice measures to be implemented by all
participating WPPs, and ii) management measures to be implemented only if a threshold
is exceeded. All the measures which will be implemented within the leased land of a
particular WPP will be financed by that WPP. These may include for instance,
installation of bird flight diverters on transmission lines, removal of animal carcasses
from vicinity of wind turbines, or temporary shutdown of the wind power project during
a bird migration period if thresholds are exceeded.*?

For the social VECs i.e., employment and gender, recommendations have been provided
to improve representation of the local communities in employment provided by the
WPPs, and to ensure that WPP operations are gender sensitive and responsive

(Exhibit 6.1). The cost for implementing these management measures will be borne
individual WPPs.

10.1.2 Measures to be Implemented Jointly by Two or More WPPs

Some of the measures proposed in Exhibit 6.1 need collaboration between two or more
WPPs. These include, for instance, development of protocols for bird and bat fatality
monitoring, development of a data sharing mechanism, and joint staff trainings. In this
case each of the participating WPP can make a mutually agreed financial contribution
towards the proposed management measure. Alternatively, the participating WPP
developers can provide in-kind contribution, for instance one WPP can provide
accommodation and venue for training, while the other WPP can provide remuneration
for the trainer.

10.1.3 Measures to be Implemented by Other Stakeholders
Government Departments

Exhibit 6.2. provide a list of proposed measures to be implemented by other stakeholders
such as government departments. These basin-wide activities, for instance, developing a
bat baseline, or Guggul plantation campaigns will require financing from government

52 This will be done in consultation with the power purchaser and will be subject to regulatory frameworks
for power and environment.

Hagler Baily Pakistan Financial Sustainability
R1JM4JWR: 03/02/22, 10-1
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

departments, in this case the Sindh Wildlife Department and Sindh Forest Department
respectively. Opportunities for reforestation and improving the vegetation cover, for
instance, may be explored under the REDD+ initiative of the Sindh Forest Department or
Billion Tree Tsunami program of the federal government. Similarly, educational seminars
and vocational trainings can be jointly organized under a government funded program.
The participating WPP developers may contribute towards these activities as part of their
CSR commitments though this contribution will be voluntary.

Non-Government Organizations or Non-Profit Organizations

Some of the measures proposed in Exhibit 6.2 may be implemented by local or
international non-government organizations. For instance, campaigns for basin-wide
plantation of indigenous plant species may be carried out by NGOs such as IUCN,
WWFE-P. Similarly, activities for skill development or female empowerment of the local
communities may be sponsored by local NGOs such as Agha Khan Rural Support
Program (AKRSP) or National Rural Support Program (NRSP). The participating WPP
developers may contribute towards these activities as part of their CSR commitments
though this will be contribution will be voluntary.

10.2 Donor Funding

The participating WPPs may approach donors such as UNDP, USAID, UKAID to
finance management measures in JWR. The Green Climate Fund (GCF) is one of the
world’s largest funds that assists developing countries in implementing projects for
mitigating and adapting to the impacts of climate change. The WPPs in partnership with
relevant government departments may prepare a bankable concept note and submit this
for financing through a GCF accredited organization.

10.3 Financing of CSR Activities

Section 8.3.2 provides an overview of potential CSR activities which can be carried out
by individual WPPs. In addition to this, one or more WPP may collaborate on joint CSR
initiatives, to develop, for instance, a training institute, school, or medical camp for the
local communities of JWR.

Though not mandatory, it is recommended that a CSR Fund be established by the
participating WPPs with collectively agreed-upon annual contributions from WPPs.
Priorities for spending from this CSR Fund can be collectively decided by a CSR
Working Group (See Section 8.3.2 for details).

Hagler Baily Pakistan Financial Sustainability
RAJM4JWR: 03/02/22 10-2
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

11. GIS Model

AGIS model for the JWR has been developed. An open-source library named ‘Leaflet’
has been used for this model which is the leading open-source Java Script library for
interactive maps. The GIS model consists of layers and has an option to turn on or off
certain features. The model is available at the following link:

https://haglerbaillypakistan.github.io/jhimpirwindpower/

The GIS model maps the following:

= Wind Power Projects

Mh

Q

Mh
Mh
Mh

Q
Ss Ss Ss Ss FSF FB

Q

Mh
Mh

Mh
Mh
Mh

Location of operational, under-construction, committed and planned WPPs
including their concession areas (Exhibit 9.1).

Communities in the JWR (Exhibit 11.3 to Exhibit 11.5)

Location of settlements and villages
Population size of the villages

Location of transitory nomadic communities

Land use areas (Exhibit 11.6)

Habitat types and habitat quality
Agricultural areas

Grazing areas

Scrublands

Grasslands

Settlements

Biodiversity

Protected Areas (Exhibit 11.7)

Location of Critically Endangered Plant Commiphora wightii (Guggul)
(Exhibit 11.8)

Bird nets (Exhibit 11.8)
Bird kills (Exhibit 11.8)
Bat nests (Exhibit 11.8)

s Corporate Social Responsibility

Mh
Mh
Mh

Locations of CSR projects or activities
Type of project e.g. educational institution, health facility

Cost of project

Hagler Baily Pakistan GIS Model
R1JM4JWR: 03/02/22 11-1
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

t Status of project — active/completed

t Number of persons who benefited from this

Hagler Baily Pakistan GIS Model
RAJM4JWR: 03/02/22 11-2
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Exhibit 11.1: Location of Wind Power Projects in JWR

Jf Gg

p ea Nabi 5
Bux EN

vr

\

aS

EW

Karachi |

DI

Hagler Baily Pakistan
RIJM4JWR: 03/02/22

t

(i

f Sari Town
os f wd
2

“Wester Energy]

wa New

Ge

° ick

‘DHA “cing ~
ctor

———

Hartford +
~~

+ Fineray

Ai
eo

ae

Se 680E
* Hyderabad

| A

A%

Tando Muhammad Khan

LEGEND
Status of Wind Power Project,
Completed

Under Construction
Planned

City

TownMillage
Motorway
Highway

Sealed Road

Canal

Waterbody

Mangroves
Arabian Sea

ont a>

Concession Block

[EE Hagler Bailly Pakistan

GIS Model

11-3
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Exhibit 11.2: Villages in Jhimpir Wind Region, Index Map

z T EE g IE = ee PE = BaF
6 y § wed ee * Hyderabad (x
—) 4. thano iy A
“Bula Khan \\
. \
} \
fa Xe )
12 Agadi| | ¢
Riss: Detail |) /
e
nei Tando Muhammad Khan

LEGEND
Status of Wind Power Project
Completed

x
+ Under Construction
+ Planned

°

~ City

Le B| |) 7, TownAillage
Motorway

Highway

Sealed Road

Compacted Road

Dirt Track

Canal

Waterbody

|
TE Mangroves
=

Arabian Sea
Concession Block

Segment

ee B ae pal
\Srairour Sakro Segment] \ a fo 20km Fel Hagler Bailly Pakistan
yan Z be!

Hagler Baily Pakistan GIS Model
RI JM4JWR: 03/02/22 11-4
Exhibit 11.3: Villages in Jhimpir Wind Region, Segment A

Joint Management and Monitoring Framework

for Cumulative Impacts
Shimpir Wind Power Projects

Segment A

Segment B

Segment C

wenriva!

BTSN

A

<= a

‘Anenvari Nadi,

Bae

Western Energy|
ANE >

CIE

Rawal Pollari
Kalo Khan

Haji Mohammad-®

Usman Brohi

M.Hassal

i,

"© Suleman Hassan Brohi

oe
oni eS MLAIIBrohI

[Master Green] i‘

TSE,

LEGEND

Status of Wind Power Project N
AB completed
Sunder Construction

4 Planned
qi

ty
© Towndillage
Motorway
Highway

Sealed Road
Compacted Road
Dirt Track

Canal
(waterbody
Concession Block
Segment

{EI Hagler Bailly P: 1

£

Hagler Baily Pakistan
RIJM4JWR: 03/02/22

GIS Model
11-5
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Exhibit 11.4: Villages in Jhimpir Wind Region, Segment B

aE EE TOE ore wae
Haji Mohammad Usmar' Br aifal Brohi
Goaianwces ie Brohj gM. Ali Brohi
seament®| | oianctn onsen a ieee

Segment B

Zs)
Seamer SideigJakhig + YH

Goth Hussain
© Jakhro

oF

j ‘® Khosa Mohal

e
Ursi Shoro

Pal

ko Pir,
Mascaro ——

Goth
Malmari + . LEGEND
Jokhic Hartford]
saroon shored, Deen Achina Suned Status of Wind Power Project
“fh Ntapat] Completed

Asghar Ali Shor® HSssanaliReces 284) Under Construction

AB Planned

City

© Town/Village
Motorway

Highway

Sealed Road

Compacted Road

Dirt Track

Canal

(waterbody

Concession Block
Segment

Ramazan Shorog
© Allah Rakho Sheikh

Orient Energy)

4

le

Goth Kallo

Subz Ali

Khan Brohi
oarsinae Sytem WS 1984 UTM Zone 42M :

Projection: Femsvarse Mercator \
ind A
\,

Hagler Baily Pakistan GIS Model
RI JM4JWR: 03/02/22 11-6

4km | Fee Hagler Bailly Pakistan

Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Exhibit 11.5: Villages in Jhimpir Wind Region, Segment C

Segment A

Segment B

Segment C

LEGEND
Status of Wind Power Project
Completed

Under Construction

AB Planned

5 city

© Town/illage
Motorway
Highway
Sealed Road
Compacted Road
Dirt Track
Canal

DD Waterboay

TE Mangroves
Arabian Sea

we Concession Block
Segment

Mirpur Sakro,
[EE Hagler Bailly Pakistan

Hagler Baily Pakistan GIS Model
RI JM4JWR: 03/02/22 11-7

Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Exhibit 11.6: Land Cover in Jhimpir Wind Region

LEGEND
Status of Wind Power Project) Waterbody
4 Completed Mangroves
Arabian Sea
Under constuction [7] Concesion Sock
+ Planned Landuse Distribution
city ‘Agricultural Area
© Towndillage Airport Area
Motorway Builtup Area
Highway ‘Commercial Area
Sealed Road Industrial Area
‘Compacted Road ‘Quatry/ Crushing Area
Dirt Track waterbody
Canal Undeveloped Area

Hagler Bailly Pakistan

Hagler Baily Pakistan GIS Model
RI JM4JWR: 03/02/22 11-8
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Exhibit 11.7: Protected Areas

SE SSE SE ae
Surjan, Sumbak, sine A
Erland Hothiano

Hyderabad
ei y a
ane
Bula Khan,
LEGEND

3
fando Muhammad Khan | Status of Wind Power Project

Completed
Under Construction

Planned

+
4
a
@® Nationat Park
@

Game Reserve
Wildlife Sanctuary
Important Birds Areas
11 city

© TowniVillage
Motorway
——Highway

Sealed Road

Canal

oh A — spatial Boundary
Mirpur Sakro Por aa hare wind Conicor
Ce NT ) Waterbody
/ Mangroves

Mirpur

Concession Block
Protected Areas
Ramsar Site

jise|
[a]
HB Arabian sea
a

10, 20km E Hagler Bailly Pakision

Hagler Baily Pakistan GIS Model
RIJM4JWR: 03/02/22 11-9
orange)

(@ Mehboob Shah Lake

aE

Surjan, Sumbak,
Eriand Hothiano

Exhibit 11.8: Sensitive Biodiversity Receptors

—

0 40

20 km

Joint Management and Monitoring Framework

At
Tando Muhammad Khan

for Cumulative Impacts
Shimpir Wind Power Projects

Ls
LEGEND
Status of Wind Power Project D ehy
fy conpled © TownMillage
- Motorway
Under Construction oe
+ Planned Sealed Road
Sensitive Receptors anal
®  BatCaves ANetarbady
© Bird Kills EE Mangroves
© Bird Nest BB Anabian sea
High Abundant of Gugal Plant Giese,
> Protected Areas
ional P
D Comet ea
@ Game Reserve
Wildlife Sanctuary
@ _ important Birds Areas
{EE Hagler Bailly Pakision

Note: Location of bird nests, bird kills, bat caves and Guggul Plant based on monitoring data collected by Arch Associates from December 2019 to December 2020

Hagler Baily Pakistan
RIJM4JWR: 03/02/22

GIS Model
11-10
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Exhibit 11.9: Local Employment Boundary

wise] ss we
LL. * Hyderabad
Kotri_—

Tando
Muhammad Khan

y
A

oth Nabi f

-) ee at
rf SUSE
KOHISTAN \ SESS :
(ESOT SN

Bin Gosim ° LEGEND
| t : ie Status of Wind Power Project Compacted Road

Crna Dir Track

canal
— Spatial Boundary of JMMF
Planned Waterbody
ity TE Mangroves
Town/Village Hl Aabiansea
eeere | Concession Block

oes Local Employment Boundary
Sealed Road

Under Construction

{EB Hagler Bailly Pekision

ces 20210705

Hagler Baily Pakistan GIS Model
RI JM4JWR: 03/02/22 11-11
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

12. Adaptive Management

This section outlines the framework for adaptive management for the Joint Management
and Monitoring Framework (JMMF) outlined in the previous sections.

12.1 Adaptive Management Framework

Adaptive management is defined as "a framework and flexible decision-making process
for ongoing knowledge acquisition, monitoring, and evaluation leading to continuous
improvements in management planning and implementation of a project to achieve
specified objectives."53 An adaptive management approach provides a structured process
that allows for taking action under uncertain conditions based on the best available
science, closely monitoring and evaluating outcomes, and re-evaluating and adjusting
decisions as more information is learned. The adaptive management framework
encompasses three broad phases: Plan, Do, and Evaluate and Respond (Exhibit 12.1).

The ‘Plan’ phase of the JMMF has been completed. Steps | — 4 listed in Exhibit 12.1
were completed during the development of the Draft JMMF. The proposed measures in
JMMF have been defined to meet the objective of minimizing the negative cumulative
impacts of WPP development in the JWR.

The Steps 5 and 6 listed in Exhibit 12.1 will be put in practice once the JMMF goes into
implementation.

53 California Department of Fish and Wildlife. Official website. Available at:
http://www.dfg.ca.gov/erp/adaptive_management.asp

Hagler Baily Pakistan Adaptive Management
R1JM4JWR: 03/02/22, 12-1
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Exhibit 12.1: Framework for Adaptive Management

12.2 Analysis and Assessment of JMMF

As stated in Step 7 of Exhibit 12.1, the success of the JMMF will be assessed and
analyzed once implementation begins. This will be done using the monitoring and
evaluation framework described in Section 7, Monitoring and Reporting. The objective
is to evaluate the extent to which the management measures have contributed to
protecting the VECs in JWR.

Conceptually, assessment of the extent to which the VECs have been protected can be a
challenging task as a number of variables not in control of the participating WPP
developers may contribute to decline in the VEC condition. These may include drought
events, climate change, storms, epidemics or change in socio-economic conditions of the
local communities.

The following approach will be used to evaluate the effectiveness of JMMF once a year
by reviewing, assessing, and evaluating the

ss Management measures outlined in Exhibit 6.1.
s Monitoring framework outlined in Section 7.

s& Institutional arrangements outlined in Section 9 including a review of whether
any additional stakeholders should be added to the Advisory Committee

Q

individual and collective approach to CSR outlined in Section 8.

Hagler Baily Pakistan Adaptive Management
RAJM4JWR: 03/02/22 12-2
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

s factors that may have contributed to not meeting the proposed thresholds and
recommendations listed in Exhibit 6.1.

12.3 Actions to Adapt

Adaptation (Step 8 of the Exhibit 12.1) is about taking actions based on the results of
monitoring to improve any intervention. If the intervention did not achieve the expected
results, it is because either the assumptions were wrong, the actions were poorly
executed, the conditions at the site have changed, the monitoring was faulty or some
combination of these problems. Adaptation involves changing assumptions and
interventions to respond to the new information obtained through monitoring effo:

If an assessment of the JMMF reveals that the proposed objectives and targets are not
being met, the following actions may be implemented:

s Training and capacity building of the staff of the participating WPP developers in
implementing the JMMF measures

s Stringent monitoring to ensure implementation of management measures

Q

Allocation of additional finances towards JMMF implementation

s Political pressure that impedes successful implementation of the JMMF may be
managed by approaching the government of Sindh through the members of the
Advisory Committe

Q

To minimize opposition from the local communities, the communities may be
engaged with support from a local NGO

Q

Targets may need to be revised if there is an unexpected large change in climate
or such as unexpected floods or drought. Any changes to the targets will need to
be justified and will have to be in line with the JMMF’s objective of minimizing
the negative impacts on the VECs.

This is only an indicative list. Strategies for adaptive management will be based on
analysis of problems and issues as they arise.

12.1 Responsibility

The Advisory Committee will be responsible for making adaptive management decisions
after consultation with relevant parties and stakeholders, including the project lenders of
individual participating WPP developers.

Hagler Baily Pakistan Adaptive Management
RAJM4JWR: 03/02/22 12-3
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

13. References

Asian Development Bank, June 2009, Safeguard Policy Statement

California Department of Fish and Wildlife. Official website. Available at:
http://www.dfg.ca.gov/erp/adaptive_management.asp

Dillingham and Fletcher, 2011, Potential biological removal of albatrosses and petrels
with minimal demographic information, Biological Conservation 144(6)

District Disaster management Plan Thatta, June 2017-June 2027, PDMA, Sindh.

Environmental Assessment Office, Canada, 2013, Guideline for the Selection of Valued
Components and Assessment of Potential Effects

Environmental Resources Management (ERM). 2013a. Initial Environmental
Examination (IEE) Update for Metro Power Wind Power Plant. July 2013.

Environmental Resources Management, 2015, Jhimpir Wind Farm Region Cumulative
Impact Assessment, OPIC

ERM. 2013b. Initial Environmental Examination (IEE) Update for 50 MW Wind Power
Plant by Gul Ahmed Wind Power Limited: Jhimpir, Pakistan. December 2013.

Ghalib, S.A., Khan, M.Z., Ahmed, S.M., Begum, A., Hussain, B., & Ahmed, W. 2014.
Study of the wildlife of Jhimpir Wind Corridor, District Thatta, Sindh and
development of bird monitoring strategy in the area. African Journal of Science
and Research 3(6):01-09.

Government of Pakistan. 2006. Policy for Development of Renewable Energy for Power
Generation, Employing Small Hydro, Wind, and Solar Technologies.

Guideline for the Selection of Valued Components and Assessment of Potential Effects;
Environmental Assessment Office (EAO), Canada, 2013.

Hyderabad Electric Supply Company (HESCO). 2010. HESCO: The Organization.
Accessed on: August 21, 2015.
http://www.hesco.gov.pk/htmls/mainFrame.asp?req=org

Indus for All Pakistan, World Wide Fund for Nature, 2007 - 2008, Detailed Ecological
Assessment of Fauna at Keenjhar Lake

International Finance Corporation, 2014, IFC Good Practice Handbook on Cumulative
Impact Assessment and Management: Guidance for the Private Sector in
Emerging Markets

International Finance Corporation, January 2012, IFC Performance Standards

International Finance Corporation, Rapid Cumulative Impact Assessment of South Banat
Wind Power Projects in Serbia

Khan, M.S., Abbas, D., Ghalib,S. A., Yasmeen, R., Siddiqui, S., Mahmood, N., Zehra,
A., Begum, A., Jabeen, T. Yasmeen, G., & Latif, T. A. 2012. Effects of

Hagler Baily Pakistan References
R1JM4JWR: 03/02/22, 13-1
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

environmental pollution on aquatic vertebrates and inventories of Haleji and
Keenjhar lakes: Ramsar Sites. Canadian Journal of Pure and Applied Sciences
6(1):1759 — 1783.

Renewable Resources (Pvt.) Ltd, 2016 Initial Environmental Examination (IEE) 5|0 MW
Lakeside Energy Limited of Wind Power Project in Jhimpir, Sindh, Naveena
Group.

RRPL. 2012. Environmental Impact Assessment (EIA) of 50 MW Wind Power Project in
Jhimpir Sindh Pakistan. October 2012.

Hagler Baily Pakistan References
RAJM4JWR: 03/02/22 13-2
Joint Management and Monitoring Framework
for Cumulative Impacts
Ihimpir Wind Power Projects

Appendix A:Priority Birds Species and
Thresholds

This Appendix describes the methods used to identify priority bird VECs in the JMMF
and determine the thresholds for these bird species

A.1_ Determining Priority Bird Species

Priority birds are those species assessed as at highest risk from the cumulative effects of
wind projects in the JMMF Study Area

JMMF priority birds are identified using a 3 step process:

s Step 1 — Develop a ‘Species Population List’ of all bird species potentially at risk
from WPP related activities in the JMMF study area.

s Step 2a — Assess sensitivity for each species (based on IUCN extinction risk
category and a measure of susceptibility to wind energy effects).

s Step 2b - Determine priority birds based on the vulnerability rating applied in
Step 2.

A.1.1.1 Methodology

Step 1 —- Develop the Species Population List

The purpose of step | is to identify all bird populations that could potentially be at risk
from the cumulative effects of wind energy within the study area. For all species on the
list the status relevant to Pakistan is determined (resident/breeding or non-breeding). This
is then used to determine the most appropriate population scale at which to assess the risk
to each species. This is referred to as the Unit of Analysis.

Methods

s A preliminary list of bird species potentially at risk>+ from WPP activities in the
JMMF study area was developed informed by information in relevant peer-
reviewed literature, wind power project environmental assessment reports and
bird monitoring data as well as expert review of species known or likely to be
present. The list was principally informed by information in the following
documents:

t Jhimpir Wind Farm Region. Cumulative Impact Assessment (ERM 2015)

54 In this assessment collision mortality associated with turbine blades and associated powerlines is
assumed to be the principal risk relating to WPPs in the JMMF study area, with other known effects (e.g.
direct habitat loss, displacement, disturbance) regarded as having a lower impact on populations due to
their non-lethal impacts and the availability of large expanses of alternative similar habitat adjacent to the
WPP sites. Based on this, only species groups likely to be impacted by collision were included on the
preliminary list. This included birds of prey (raptors), large terrestrial species (e.g. storks, cranes,
pelicans). Not included were small ground dwelling, perching birds e.g. lark, doves, bulbuls, sparrows
etc.)

Hagler Baily Pakistan Appendix A
R1JM4JWR: 03/02/22, A-1
Joint Management and Monitoring Framework
for Cumulative Impacts
Ihimpir Wind Power Projects

tm IFC Environmental and Social Review Summaries for Jhimpir Pakistan Wind
Projects (IFC 2020)

t IFC review of bird data for Wind Power Projects in Jhimpir (Ghalib et al.
2019)

Additionally, the following individuals and organizations were consulted:
m NJ. Durranee (Arch Associates)

s The completed preliminary list was reviewed by N.J. Durranee, an ecological
expert with extensive experience in the JMMF study area, and species removed if
they concluded that the information used referred to historical records, the species
was no longer present and had a low likelihood of occurring in the near future.
After removal of these species those remaining comprised the ‘Species Population
List’ used in the assessment.

Q

Each species on the species population list was assigned to one of two status
categories relevant to Pakistan;

tm resident/breeding (including migratory species breeding in Pakistan)

t non-breeding (including migratory and wintering species that do not breed in
Pakistan).

Informed by its status, each species was then assigned a Unit of Analysis to provide a
scale against which to measure risk. For resident/breeding species national population
was regarded as an appropriate scale. Non-breeding species were assessed at the global
scale. The Unit of Analysis is typically used in Step 2 of the prioritizing process and in
the method for determining thresholds for priority birds (See Section A.2, Fatality
Thresholds Birds).

Results

The preliminary list comprised 44 species, two of which (Red Kite and Saker Falcon)
were removed based on expert review indicating that both species were no longer
recorded in the Study Area, had been absent for at least 15 years and were considered to
have a low likelihood of occurring in the near future. Of the 42 species on the Species
Population List, 21 were resident and/or breeding in Pakistan, and the remaining 21 were
non-breeding species that either transited through the country on migration or were
present for part of the year but did not breed. The ‘Species Population List’ of 42 species
is provided in Exhibit A.3 and Exhibit A.4 as part of the Step 2 vulnerability
assessment.

Step 2a — Assess Sensitivity

The purpose of this step is to determine the likely sensitivity to the effects of wind energy
to each species on the Species Population List. Ideally this is based on the relative
importance of the study area to the population and its vulnerability at a national, regional,
or international scale, depending on the UoA (For an example of this approach see IFC
2017). However, due to a lack of information on the distribution of species at the national
scale it was not feasible to use relative importance as a measure of sensitivity and step 2
was based on an assessment of vulnerability only.

Hagler Baily Pakistan Appendix A
RAJM4JWR: 03/02/22 A-2
Joint Management and Monitoring Framework
for Cumulative Impacts
Ihimpir Wind Power Projects

Methods

s Vulnerability was assessed for each species based on values for two parameters;
1) the IUCN extinction risk (conservation status) categories; Least Concern (LC),
Near Threatened (NT), Vulnerable (VU), Endangered (EN) and, Critically
Endangered (CR), and 2) a species Vulnerability Index (SVI) which provides a
relative assessment of the likely effects of wind energy projects for each species
(see Exhibit A.1). For species where the Unit of Analysis was the national
population, national IUCN ratings would be ideally used but as national IUCN red
list for birds has not been developed for Pakistan, global red list categories were
used instead.

Species Vulnerability Index (SVI)

The Birdlife 'Species Vulnerability Index', originally developed for Migratory Soaring
Birds (Allinson 2017), scores wind turbine and power line collision susceptibility for a
suite of migratory species, principally raptors but also some large water birds, based on
an assessment of their body mass, flight style, behaviour and documented incidents of
collision. The index uses a 10-point scale with species with the highest vulnerability
scoring 10.

Exhibit A.1: Species Vulnerability Index Scores (Allinson 2017)

Species sVI
Cranes, storks, vultures, pelicans, Secretarybird and Haliaeetus spp. sea eagles 10
Large eagles 9
Harriers, Milvus spp. kites, Scissor-tailed Kite, Eurasian Spoonbill and Northern Bald | 8
Ibi

Osprey, buzzards, honey-buzzards, snake-eagles, harrier-hawks and Bat Hawk 7

Accipiters, falcons, cuckoo-hawks and Black-winged Kite 6

SVI scoring for all raptors and large waterbirds occurring on the Species Population List
was aligned with scores from Allinson 2017. Additionally, Asian Houbara was scored 10
based on their large size, low level flight, poor manoeuvrability and evidence of bustard
fatalities at power lines and wind turbines (Jenkins, Smallie & Diamond 2010; Diirr
2020; Perold, Ralston-Paton & Ryan 2020; Shaw et al. 2021).

For species with no Birdlife SVI score, a broadly comparable scoring system developed
by IFC to fulfil the same purpose was used to assign a score between | and 10 based on
evidence of species specific risks from wind energy projects in peer-reviewed literature,
fatality databases and regional studies in Europe (IFC 2019). To utilize this scoring
system for species with no Birdlife SVI score on the JMMF Species Population List, a
suitable surrogate was used from the IFC study. For example, Sociable Lapwing was
scored the same as Northern Lapwing from the IFC study (see IFC 2019 for scoring
species with no Birdlife SVI rating).

s To obtain a relative vulnerability score for each species on the Species Population
List the global IUCN extinction risk category and the SVI value for each species

Hagler Baily Pakistan Appendix A
RAJM4JWR: 03/02/22 A3
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

was combined to provide a vulnerability rating score - negligible, low, moderate
and high (Exhibit A.2).

Exhibit A.2: Vulnerability Scoring
Vulnerability Scoring | Vulnerability Criteria

Species that are unlisted (LC) on IUCN Global
Red List & SVI of 6 or below

Negligible

A.1.1.2 Results

Of the 42 species on the Species Population List ,13 were rated as high, 5 moderate, 13
low and 11 negligible sensitivity to the effects of wind energy developments.

Exhibit A.3 and Exhibit A.4 shows the IUCN extinction risk categories, SVI scores and
the overall vulnerability rating for resident/breeding and non breeding species
respectively.

Exhibit A.3: Vulnerability rating for resident/breeding species on the Species Population

List
Common Name IUCN Red List Species Vulnerability
as given on the IUCN Red List Status Vulnerability Index Rating
www.redlist.org.
Lesser Whistling-duck Lo 5 N
Cotton Pygmy-goose Lo : 5 / N
Greater Flamingo Lo 10
Black-bellied Tern EN 8
Black-winged Kite Lo ' 8
Oriental Honey-buzzard Lo : 7
Egyptian Vulture EN ' 10
Short-toed Snake-eagle Lo : 7
Red-headed Vulture CR | 10
White-rumped Vulture CR : 10

Hagler Baily Pakistan Appendix A
R1JM4JWR: 03/02/22 A-4
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Common Name IUCN Red List Species Vulnerability
as given on the IUCN Red List Status Vulnerability Index Rating
www.redlist.org
Griffon Vulture Lo 10
Cinereous Vulture NT : 10
Tawny Eagle VU : 9
Bonelli's Eagle Le : 6 N
Booted Eagle Le 6 / N
Shikra Lc 6 ON
Eurasian Sparrowhawk Lo 6 i N
Pallas's Fish-eagle EN 9
Brahminy Kite Lo 8
White-eyed Buzzard Lo 7
Common Kestrel Lo 6 N

Exhibit A.4: Vulnerability rating for non-breeding species on the Species Population List

Common Name IUCN Red List Species Vulnerability
as given on the IUCN Red List Status Vulnerability Index Rating
www.redlist.org

Common Pochard VU 2

Ferruginous Duck NT / 2 a
Gadwall ic 4 N
Eurasian Wigeon Lo / 4 i N
Common Crane Lo | 10

Asian Houbara VU / 10

Painted Stork NTO 10

Eurasian Spoonbill Lc / 8

Glossy Ibis Lc | 8

Great White Pelican Lo 9

Sociable Lapwing CR 8

Osprey LC 7

Greater Spotted Eagle VU 9

Steppe Eagle EN / 9

Eastern Imperial Eagle VU | 9

Western Marsh-harrier Lo 6 N
Pallid Harrier NT 8

Montagu's Harrier Lo 8

Hagler Baily Pakistan
R1JM4JWR: 03/02/22

Appendix A
AS
Joint Management and Monitoring Framework
for Cumulative Impacts
Ihimpir Wind Power Projects

Common Name IUCN Red List Species Vulnerability
as given on the IUCN Red List Status Vulnerability Index Rating
www.redlist.org
Eurasian Buzzard Lo 7
Long-legged Buzzard Lc
Peregrine Falcon Lc 6 N

Step 2b - Identifying priority species

Priority bird VECs were those species populations that were assigned high or moderate
vulnerability rating in step 2. Species populations with either a negligible or low
vulnerability rating were not considered priority bird VECs. Exhibit A.5 provides the
final list of 18 priority bird species for which annual fatality thresholds are developed
(See Section A.2, Fatality Thresholds-Birds)

Exhibit A.5: JMMF Priority Birds

Status Common Name Vulnerability Rating

Resident/Breeding Greater Flamingo
Black-bellied Tern
Egyptian Vulture
Red-headed Vulture
White-rumped Vulture
Griffon Vulture
Cinereous Vulture
Tawny Eagle

Pallas's Fish-eagle

Non-breeding Common Crane
Asian Houbara
Painted Stork
Great White Pelican
Sociable Lapwing
Greater Spotted Eagle
Steppe Eagle
Eastern Imperial Eagle
Pallid Harrier

Hagler Baily Pakistan Appendix A
R1JM4JWR: 03/02/22 A-6
Joint Management and Monitoring Framework
for Cumulative Impacts
Ihimpir Wind Power Projects

A.2_ Fatality Thresholds — Birds

For each of the 18 priority bird species, a fatality threshold has been determined, which if
exceeded triggers an adaptive management response (Exhibit A.7 and Exhibit A.8).
Threshold setting is informed by comparing; a) a theoretical annual fatality rate, which if
exceeded would likely compromise the long term viability of the relevant reference
population® with b) an estimate of annual human derived fatalities, additional to those
from wind farm related activities in the CMMF study area. The theoretical annual fatality
rate is derived using Potential Biological Removal (PBR) calculation (Wade 1998;
Dillingham & Fletcher 2008; Dillingham & Fletcher 2011). The additional human
derived fatalities are derived from expert opinion and/or published literature.

Potential Biological Removal (PBR)

The PBR approach is considered an appropriate approach when limited information on
species population biology is available. The PBR is calculated using the annual
recruitment rate which is calculated from the maximum annual population growth rate,
based on mean annual adult survival and age of first breeding. A conservative estimate of
population size is used and recovery factors are assigned to species based on a sliding
scale developed by Dillingham and Fletcher (2008) where by ‘Critically Endangered’ and
‘Endangered’ species receive a factor of 0.1 whilst ‘Vulnerable’ species receive a factor
of 0.3, and 0.5 for other species.

Calculating the Potential Biological Removal rate requires three pieces of biological
information: 1) an estimate of population size for the relevant ‘reference’ population; 2)
age at first breeding; and 3) adult survival rate.

National population size for the eight breeding/resident priority species was based on
expert judgement (assessment by N J. Durranee), and for the nine non-breeding priority
species based on global population estimates (IUCN 2021).

Age of first breeding for each species was obtained from available literature (referenced
for each species in (Exhibit A.7 and Exhibit A.8).

Adult survival rate was obtained from available literature where possible. For some
species it was not possible to obtain a species specific survival rate and so estimated this
based on similar sized species (for reasoning see Newton, McGrady & Oli 2016).

Fatalities from human derived sources

To arrive at useful species-specific thresholds for priority birds it is necessary to estimate
how many annual fatalities are likely to result from human derived effects additional to
those from wind farm related activities in the JMMF study area, compare this with the
PBR annual fatality value and then arrive at an threshold that will provide appropriate
species specific safeguarding and be acceptable to key stakeholders. For the eight

55 The reference population for the eight resident/breeding priority species is the national population and for

the nine non-breeding species the global population. Applying this to PBR, the PBR value of 85 for the
breeding population of Greater Flamingo means that if human derived fatalities within the national
population exceed 85 birds annually it is likely that this will have a long term impact on the viability of the
national population

Hagler Baily Pakistan Appendix A
R1JM4JWR: 03/02/22, A-7
Joint Management and Monitoring Framework
for Cumulative Impacts
Ihimpir Wind Power Projects

breeding/resident priority species the annual number of fatalities likely to relate to human
related effects nationally was based on expert judgement (assessment by N J. Durranee)
(Exhibit A.7) For non-breeding priority species information in published literature was
used (Exhibit A.8).

A.2.1.1 Threshold setting

Zero fatality thresholds

The PBR value indicates a crisis point for the population and therefore if additional
mortality due to human derived effects is close to or exceeds the PBR then it is likely that
the population cannot sustain further fatalities. In this case a zero-fatality threshold is
assigned.

Annual fatality thresholds

Where additional mortality does not approach the PBR value then some additional
mortality may be possible without impacting on long-term viability. Situation criteria in
Exhibit A.6 was applied to arrive at an annual fatality threshold.

Exhibit A.6: Annual Fatality Threshold Setting Criteria

Estimated difference between annual fatalities calculated using Corrected®* annual fatality
PBR and human derived effects additional to those from wind threshold (number of birds)
farm related activities in the JMMF study area

<10 0
<100 2
<1000 5
<10000 10

Thresholds derived in this way are intended to provide annual fatality limits for each
JMMF wind farm that ensure safeguarding of the species population and are also
acceptable to conservation stakeholders.

Extreme event fatality thresholds

In addition to thresholds set for priority birds, a threshold is set to manage the risk of
multiple-fatalities occurring as a single fatality event’ e.g. resulting from migratory
activity, extreme weather or increased foraging opportunities. This type of event may be
particularly relevant to species that occur in flocks. For practical reasons, such as the
need for a quick decision in the field to minimize the scale of this type of extreme event
the threshold is set to a single fatality event that exceeds 10 individuals of one or more
species.

58 Corrected fatality estimates account for fatalities that were not found during systematic fatality search
surveys.

57 A single fatality event is defined as fatalities occurring at the same time (e.g. a flock of birds colliding with
a turbine) or over a period of < 1week.

Hagler Baily Pakistan Appendix A
R1JM4JWR: 03/02/22, A-8
Joint Management and Monitoring Framework
for Cumulative Impacts
Jhimpir Wind Power Projects

Exhibit A.7: Thresholds for Priority Birds -Resident/Breeding Populations

Common Name Taxonomic Reference Global | Potential Biological Removal inputs | Potential PBR References Estimate of Fatality
name population IUCN Biological — (Where no survival rate/ annual Threshold
status Population a (2) Removal we at first breeding was fatalities due
estimate Mean adult) Mean rate known for a priority to non-wind
survival age at species, a surrogate _| farm human
rate b fist information for an effects:
reeding appropriate species was
used — given in italics)
Greater Phoenicopterus Lc 1425 0.93 3 85 (Cezilly et al. 1996) 10 2
Flamingo roseus
Black-bellied Sterna EN 410 0.90 3 2 (Robinson 2005) 2 0
Tern acuticauda Common Tern
Egyptian Neophron EN 180 0.93 5 1 (Sanz-Aguilar et al. 2015) 2 0
Vulture percnopterus
Red-headed Sarcogyps c CR 140 0.967 4 1 (Gouar et al. 2008) 2 0
Vulture calvus & Griffon Vulture
L = 1 L 1 i
White-rumped — Gyps 2 CR 192 0.967 4 1 (Gouar et al. 2008) 2 0
Vulture bengalensis & Griffon Vulture
Griffon Vulture | Gyps fulvus gs Lc 0.967 4 4 (Gouar et al. 2008)
4 5 1 1 1
Cinereous Aegypius 3 NT 220 0.967 4 2 (Gouar et al. 2008)
Vulture monachus <= Griffon Vulture
Tawny Eagle Aquila rapax VU 252 0.92 5 3 (Newton, McGrady & Oli 5 0
2016) - [1] = median
value for Golden Eagle
Pallas's Fish- Haliaeetus EN 30 0.94 5 0 (Newton, McGrady & Oli 1 0
eagle leucoryphus 2016) - [1] = median
value for White-tailed
Eagle

* Estimates of annual fatalities due to human derived effects other than WPPs in the study area were based on an assessment process using expert judgement (see ‘Fatalities
derived from human sources’ section for more details)

Hagler Baily Pakistan Appendix A
RI JM4JWR: 03/02/22 A-9
Joint Management and Monitoring Framework
for Cumulative Impacts
Jhimpir Wind Power Projects

Exhibit A.8: Thresholds for Priority Birds — Non-Breeding Populations

Common Name _ Taxonomic name | Reference Global Potential Biological Removal inputs Potential PBR references Fatality
population IUCN Biological | (Where no survival rate/ age at first Threshold
status | Population Mt] [2] | Removal rate | breeding was known for a priority
estimate = Mean adult Mean age species, surrogate information for
survival at first an appropriate species was used —
rate breeding given in italics)
Common Crane Grus grus LC 491000 0.90 4 28209 (Mathews & Macdonald 5
2001)
Asian Houbara = Chlamydotis VU 50000 0.895 3 1071 (Dutta, Rahmani & Jhala 0
macqueenii 2010) Great Indian Bustard
Painted Stork Mycteria NT 25000 0.78 3 714 (Barbraud, Barbraud & 2
leucocephala Barbraud 1999) White Stork
Great White Pelecanus & Lc 265000 0.78 3 12620 (Walter et al. 2013) Brown 5
Pelican onocrotalus & Pelican
. 3 . . .
Sociable Vanellus e CR 13700 0.413 2 261 [1] (Watson et al. 2006), [2] 0
Lapwing gregarius 3 (Robinson 2005)
Greater Spotted Clanga clanga 3 vu 5000 0.95 4 65 (Katzner, Bragin & Milner- 0
Eagle 6 Gulland 2006) Eastern
Imperial Eagle
Steppe Eagle Aquila nipalensis EN 78042 0.924 4 403 (Katzner, Bragin & Milner- 0
Gulland 2006) Eastern
Imperial Eagle
Eastern Imperial Aquila heliaca vu 3500 0.924 4 54 (Katzner, Bragin & Milner- 0
Eagle Gulland 2006)
Pallid Harrier Circus macrourus NT 18000 0.72 3 561 (Robinson 2005) Montagu’s 2
Harrier
Hagler Baily Pakistan Appendix A

R1uM4JWR: 03/02/22 A-10
Joint Management and Monitoring Framework
for Cumulative Impacts
Jhimpir Wind Power Projects

Exhibit A.9: Threshold Justification for Non-Breeding Priority Bird Populations

Common Name

Taxonomic
name

Potential
Biological
Removal rate

Fatality
Threshold

Threshold justification

(comparing the PBR with human derived sources of mortality additional to those from wind
farm related activities in the JMMF study area)

Common Crane

Asian Houbara

Grus grus

‘Chlamydotis
macqueenii

28209

1071

Principal threats relating to direct mortality of Cranes are from collisions with powerlines
and hunting (Birdlife International 2016a). One study of Common Crane powerline fatalities
reported fatality rates of between 1.5 - 6.0% of the population (Janss & Ferrer 2000).
Similar studies of other crane species report mortality rates lower than this (Morkill &
Anderson 1991; Alonso, Alonso & Mufioz-Pulido 1994) and in some substantially cases
higher than the figures reported in Janss & Ferrer 2000. e.g. 12% for Blue Crane in South
Africa (Shaw et al. 2010). Assuming the values in Janss & Ferrer 2000 provide a
reasonable estimate of powerline collisions and taking the median value of 3.8% gives an
annual global powerline fatality rate of approximately 19000 birds. Fatality rates resulting
from hunting are scarce but hunting of Cranes in Afghanistan and Pakistan is a known
threat to this species with one estimate indicating that 10-15% (see references in Meine &
Archibald 1996) of the total migrating populations of three species of crane were shot in
one migration season. Given that hunting does not occur to this extent over the whole
range of the species it might be reasonable to assume that annual fatalities due to hunting
may be unlikely to exceed 1% of the population or approximately 5000 birds. Using these
estimated figures for powerline fatalities and hunting as a rough guide the annual fatality
rate due to external human derived effects would be around 4000 birds below the PBR
‘value of just over 28000. On this basis an annual fatality threshold of 5 Common Cranes is.
considered an appropriate threshold to trigger an assessment of available mitigation
options and if appropriate the implementing of additional mitigation actions.

Principal threats relating to direct mortality of Asian Houbara are from hunting related
activities and collision with powerlines(Birdlife International 2019b). For powerlines alone it
is likely that annual fatalities exceed the PBR value of 1071 birds. For example studies for
other bustard species report annual powerline fatality rates of between 0.9 and 3.6% of a
Great Bustard population - Spain (Janss & Ferrer 2000), and minimum value of 7% of a
Ludwig’s Bustard population in South Africa (Jenkins et al. 2011). If the annual powerline
fatality rate is midway between these two values (i.e. 4% of the population) then 1975
Asian Houbara’s powerline fatalities would occur annually, exceeding the PBR value by
nearly 1000 birds. Even if this were an overestimate of powerline fatalities, hunting is

regarded as a greater impact on mortality than powerlines and the combine effects would

Hagler Baily Pakistan
RI JM4JWR: 03/02/22

Appendix A
All
Common Name _ Taxonomic
name

Potential
Biological
Removal rate

Fatality
Threshold

Joint Management and Monitoring Framework
for Cumulative Impacts
Jhimpir Wind Power Projects

Threshold justification

(comparing the PBR with human derived sources of mortality additional to those from wind
farm related activities in the JMMF study area)

Painted Stork ‘Mycteria
leucocephala

Great White Pelecanus
Pelican onocrotalus

Sociable Lapwing Vanellus
gregarius

Hagler Baily Pakistan
RI JM4JWR: 03/02/22

714

12620

261

undoubtedly exceed the annual fatality rate calculated by PBR. Based on this, a zero-
fatality threshold for Asian Houbara is considered necessary to contribute to the
safeguarding of the global population.

The principal threat relating to direct mortality of Painted Stork is from hunting (Birdlife
International 2016b). Stork species are also susceptible to collisions with powerlines, and it
is likely that although undocumented for Painted Stork some impact is likely. Assuming an
annual powerline collision fatality rate of 1% of the population (aligned with an estimate for
White Stork (Garrido & Fernandez-Cruz 2003)) 250 Painted Stork fatalities would occur
annually at powerlines. Accounting for an additional number of fatalities due to hunting it is
possible that the number of human derived fatalities is reasonably close to the PBR value
of 714 fatalities annually. On this basis an annual fatality threshold of 2 Painted Storks is
considered necessary to adequately contribute to the safeguarding of the global
population.

Principal threats relating to direct mortality of Great White Pelican are hunting for food and
sport and for use in traditional medicine. Collisions with powerlines are also a known cause
of mortality (Birdlife International 2018b). The scale of mortality from these sources is
poorly understood. Powerline fatalities are not thought to have a significant impact on this
species in the African-Eurasian region (Prinsen et al. 2011). Taking account of the species’
Least Concern IUCN extinction risk category plus no clear evidence to suggest and overall
decline in the global population it is considered that annual mortality from human derived
sources could be several thousand birds below the PBR fatality rate of 12620 birds. On
this basis an annual fatality threshold of 5 Great White Pelicans is considered an
appropriate threshold to trigger an assessment of available mitigation options and if
appropriate implementing of additional mitigation actions.

Illegal hunting in wintering areas is possibly the principal threat to Sociable Lapwing
(Birdlife International 2019c) Recent estimates of birds illegally killed in countries along the
Mediterranean the Caucasus and the Arabian Peninsula, Iran and Iraq, suggested that at
least 76-630 Sociable Lapwings are killed annually (Donald et al. 2021). Based on this
information a zero-fatality threshold for Sociable Lapwing is considered necessary to
contribute to the safeguarding of the Critically Endangered global population.

Appendix A
A-12
Common Name

Taxonomic
name

Potential
Biological
Removal rate

Fatality
Threshold

Joint Management and Monitoring Framework
for Cumulative Impacts
Jhimpir Wind Power Projects

Threshold justification

(comparing the PBR with human derived sources of mortality additional to those from wind
farm related activities in the JMMF study area)

Greater Spotted
Eagle

Steppe Eagle

Eastern Imperial
Eagle

Pallid Harrier

Hagler Baily Pakistan
RI JM4JWR: 03/02/22

Clanga clanga

“Aquila

nipalensis

“Aquila heliaca

Circus

macrourus

65

403

561

Principal threats relating to direct mortality of Greater Spotted Eagle are shooting,
poisoning, electrocution at powerlines. Given that shooting and poisoning are considered
to occur across much of its global range it is highly probable that the annual global PBR
fatality rate of 65 will be exceeded by these impacts. (Birdlife International 2017). Based on
this information a zero fatality threshold for Greater Spotted Eagle is considered necessary
to contribute to the safeguarding of the global population.

Principal threats relating to direct mortality of Steppe Eagle are collision and electrocution
at powerlines, turbine collision at wind power projects and poisoning (Birdlife International
2020). Mortality along powerlines alone exceeds the calculated PBR level for the global
population and is recognized as a likely principal reason for declines of this species . For
example, Moseikin (2003) recorded 932 Steppe Eagle fatalities along 1500 km of
powerline in Kazakhstan. Based on this information a zero fatality threshold for Steppe
Eagle is considered necessary to contribute to the safeguarding of the global population.

Principal threats relating to direct mortality of Eastern Imperial Eagle are illegal killing,
poisoning and mortality relating to powerlines (Birdlife International 2019a). Mortality along
powerlines alone exceeds the calculated PBR level for the global population of Eastern
Imperial Eagle. For example, one study in the Altai region of Russia concluded that
approximately 450 individuals were killed during an single breeding season (Karyakin et al.
2009). Based on this information a zero-fatality threshold for Eastern Imperial Eagle is
considered necessary to contribute to the safeguarding of the global population.

The principal threat relating to direct mortality of Pallid Harrier appears to be poisoning
relating to pesticide use (Galushin, Clarke & Davygora 2003; Birdlife International 2018a).
The scale of this threat is unknown although a mass fatality incident at a Pallid Harrier
roost in India provides evidence of the potential scale of risk. This is especially relevant as
some traditional Pallid Harrier roost sites hold large numbers of birds. For example, a roost
in Velavadar, Gujarat, India has been recorded as holding about 1% of the global
population. Taking account of the potential risk from this aspect of species’ ecology, its
Near Threatened IUCN extinction risk category and a decreasing population trend (Birdlife
International 2018a) a precautionary annual fatality threshold of 2 Pallid Harriers is
considered an appropriate threshold to trigger an assessment of available mitigation
options and, if appropriate, implementing of additional mitigation actions.

Appendix A
A-13
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

A.3 References

Allinson, T. (2017) Introducing a new avian sensitivity mapping tool to support the siting
of wind farms and power lines in the Middle East and Northeast Africa. Wind
energy and wildlife interactions: presentations from the CWW2015 conference
(ed. J. K6ppel). Springer International Publishing.

Alonso, J.C., Alonso, J.A. & Mujfioz-Pulido, R. (1994) Mitigation of bird collisions with
transmission lines through groundwire marking. Biological Conservation, 67,
129-134.

Barbraud, C., Barbraud, J.-C. & Barbraud, M. (1999) Population dynamics of the White
Stork Ciconia ciconia in western France. Ibis, 141, 469-479.

life International (2016a) Grus grus. The IUCN Red List of Threatened Species
2016: e.T22692146A86219168. https://dx.doi.org/10.2305/IUCN.UK.2016-
3.RLTS.T22692146A86219168.en. Downloaded on 30 July 2021.

Birdlife International (2016b) Mycteria leucocephala. The IUCN Red List of Threatened
Species 2016: e.T22697658A93628598.

https://dx doi.org/10.2305/IUCN.UK .2016-3.RLTS.T22697658A93628598.en.
Downloaded on 30 July 2021

Birdlife International (2017) Clanga clanga (amended version of 2016 assessment). The
IUCN Red List of Threatened Species 2017: e.T22696027A 110443604.

https://dx .doi.org/10.2305/IUCN.UK .2017-1.RLTS.T22696027A 1 10443604.en.
Downloaded on 30 July 2021.

Birdlife International (2018a) Circus macrourus. The IUCN Red List of Threatened
Species 2018: e.T22695396A 132304131.
https://dx .doi.org/10.2305/IUCN.UK .2018-2.RLTS.T22695396A 132304131 .en.
Downloaded on 30 July 2021.

Birdlife International (2018b) Pelecanus onocrotalus. The IUCN Red List of Threatened
Species 2018: e.T22697590A 132595920.
https://dx .doi.org/10.2305/IUCN.UK .2018-2.RLTS.T22697590A 132595920.en.
Downloaded on 30 July 2021.

Birdlife International (2019a) Aquila heliaca (amended version of 2017 assessment). The
IUCN Red List of Threatened Species 2019: e.T22696048A 155464885.
https://dx .doi.org/10.2305/IUCN.UK 2019-3. RLTS.T22696048A 155464885.en.
Downloaded on 30 July 2021.

life International (2019b) Chlamydotis macqueenii (amended version of 2017
assessment). The IUCN Red List of Threatened Species 2019:
e.T22733562A 155425140. https://dx.doi.org/10.2305/IUCN.UK.2019-
3.RLTS.T22733562A 155425 140.en. Downloaded on 30 July 2021.

life International (2019c) Vanellus gregarius (amended version of 2018 assessment).
The IUCN Red List of Threatened Species 2019: e.T22694053A 155545788.

Bi

5

Bi

5

Bi

5

Hagler Baily Pakistan Appendix A
RAJM4JWR: 03/02/22 A-l4
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

https://dx.doi.org/10.2305/IUCN.UK.2019-3.RLTS .T22694053A 155545788.en.
Downloaded on 30 July 2021.

Birdlife International (2020) Aquila nipalensis. The IUCN Red List of Threatened
Species 2020: e.T22696038A 180479129.
https://dx.doi.org/10.2305/IUCN.UK .2020-3.RLTS .T22696038A 180479 129.en.
Downloaded on 30 July 2021.

Cezilly, F., Viallefont, A., Boy, V. & Johnson, A.R. (1996) Annual Variation in Survival
and Breeding Probability in Greater Flamingos. Ecology, 77, 1143-1150.

Dillingham, P.W. & Fletcher, D. (2008) Estimating the ability of birds to sustain
additional human-caused mortalities using a simple decision rule and allometric
relationships. Biological Conservation, 141, 1783-1792.

Dillingham, P.W. & Fletcher, D. (2011) Potential biological removal of albatrosses and
petrels with minimal demographic information. Biological Conservation, 144,
1885-1894.

Donald, P.F., Kamp, J., Green, R.E., Urazaliyev, R., Koshkin, M. & Sheldon, R.D.
(2021) Migration strategy, site fidelity and population size of the globally
threatened Sociable Lapwing Vanellus gregarius. Journal of Ornithology.

Diirr, T. (2020) Bird fatalities at wind turbines in Europe.

Dutta, S., Rahmani, A. & Jhala, Y. (2010) Running out of time? The great Indian bustard
Ardeotis nigriceps—status, viability, and conservation strategies. European
Journal of Wildlife Research, 57, 615-625.

ERM (2015) Jhimpir Wind Farm Region Cumulative Impact Assessment Prepared by
Environmental Resources Management (ERM) for OPIC.

Galushin, V., Clarke, R. & Davygora, A. (2003) International Action Plan for the Pallid
Harrier. Birdlife International.

Garrido, J. & Fernandez-Cruz, M. (2003) Effects of power lines on a White Stork Ciconia
ciconia population in central Spain. Ardeola, 50.

Ghalib, S.A., Zehra, A., Obaidullah, Hasnian, S.A. & Khan, A.R. (2019) Review of bird
data and input into micro-siting of turbines for wind power projects in Jhimpir,
Sindh, Pakistan. Renewable Resources (Pvt.) Ltd.

Gouar, P.L., Robert, A., Choisy, J.-P., Henriquet, S., Lecuyer, P., Tessier, C. & Sarrazin,
F. (2008) Roles of survival and dispersal in reintroduction success of griffon
vulture Gyps fulvus. Ecological Applications, 18, 859-872.

IFC (2017) Tafila Region Wind Power Projects Cumulative Effects Assessment. .
International Finance Corporation.

IFC (2019) South Banat Region Wind Power Projects. Rapid Cumulative Assessment.
International Finance Corporation.

IFC (2020) Environmental and Social Review Summary (ESRS) - Pakistan Wind
Projects - Tricom Wind Power Pvt Ltd.

Hagler Baily Pakistan Appendix A
R1JM4JWR: 03/02/22, A-15
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

IUCN (2021) The IUCN Red List of Threatened Species. Version 2021-1.
https://www.iucnredlist.org. Downloaded on 30 July 2021.

Janss, G.F.E. & Ferrer, M. (2000) Common crane and great bustard collision with power
lines: collision rate and risk exposure. Wildlife Society Bulletin, 28 , 675-680.

Jenkins, A.R., Shaw, J.M., Smallie, J.J., Gibbons, B., Visagie, R. & Ryan, P.G. (2011)
Estimating the impacts of power line collisions on Ludwig's Bustards Neotis
ludwigii. Bird Conservation International, 21, 303-310.

Jenkins, A.R., Smallie, JJ. & Diamond, M. (2010) Avian collisions with power lines: a
global review of causes and mitigation with a South African perspective. Bird
Conservation International, 20, 263-278.

Karyakin, I.V., Nikolenko, E., Levin, A. & Kovalenko, A. (2009) Imperial Eagle in the
Altai Mountains. Raptors Conservation, 66-79.

Katzner, T.E., Bragin, E.A. & Milner-Gulland, E.J. (2006) Modelling populations of
long-lived birds of prey for conservation: A study of imperial eagles Aquila
heliaca in Kazakhstan. Biological Conservation, 132, 322-335.

Mathews, F. & Macdonald, D.W. (2001) The sustainability of the common crane (Grus
grus) flock breeding in Norfolk: insights from simulation modelling. Biological
Conservation, 100, 323-333.

Meine, C.D. & Archibald, G.W. (1996) The Cranes. Status survey and Conservation
Action Plan. IUCN, Gland, Switzerland, and Cambridge, U.K. 294pp.

Morkill, A-E. & Anderson, S.H. (1991) Effectiveness of Marking Powerlines to Reduce
Sandhill Crane Collisions. Wildlife Society Bulletin (1973-2006), 19, 442-449.

Moseikin, V.N. (2003) The operation and construction of fatal powerlines continues in
Russia and Kazakhstan.

Newton, I., McGrady, M.J. & Oli, M-K. (2016) A review of survival estimates for raptors
and owls. Ibis, In press.

Perold, V., Ralston-Paton, S. & Ryan, P. (2020) On a collision course? The large
diversity of birds killed by wind turbines in South Africa. Ostrich, 1-12.

Prinsen, H.A.M., Boere, G.C., Pires, N. & Smallie, J.J. (2011) Review of the conflict
between migratory birds and electricity power grids in the African-Eurasian
region. CMS Technical Series No. XX, AEWA Technical Series No. XX. Bonn,
Germany.

Robinson, R.A. (2005) BirdFacts: profiles of birds occuring in Britain and Ireland BTO,
Thetford.

Sanz-Aguilar, A., Sénchez-Zapata, J.A., Carrete, M., Benitez, J.R., Avila, E., Arenas, R.
& Donazar, J.A. (2015) Action on multiple fronts, illegal poisoning and wind

farm planning, is required to reverse the decline of the Egyptian vulture in
southern Spain. Biological Conservation, 187, 10-18.

Hagler Baily Pakistan Appendix A
RAJM4JWR: 03/02/22 A-16
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Shaw, J.M., Jenkins, A.R., Smallie, J.J. & Ryan, P.G. (2010) Modelling power-line

collision risk for the blue crane Anthropoides paradiseus in South Africa. Ibis,
152, 590-599.

Shaw, J.M., Reid, T.A., Gibbons, B.K., Pretorius, M., Jenkins, A.R., Visagie, R.,
Michael, M.D. & Ryan, P.G. (2021) A large-scale experiment demonstrates that
line marking reduces power line collision mortality for large terrestrial birds, but
not bustards, in the Karoo, South Africa. Ornithological Applications.

Wade, P.R. (1998) Calculating limits to the allowable human-caused mortality of
Cetaceans and Pinnipeds Marine Mammal Science, 14, 1-37.

Walter, S.T., Carloss, M.R., Hess, T.J., Athrey, G. & Leberg, P.L. (2013) Movement

Patterns and Population Structure of the Brown Pelican. The Condor, 115, 788-
799,712.

Watson, M., Wilson, J.M., Koshkin, M., Sherbakov, B., Karpov, F., Gavrilov, A.,
Schielzeth, H., Brombacher, M., Collar, N. & Cresswell, W. (2006) Nest survival

and productivity of the critically endangered Sociable Lapwing Vanellus
gregarius. Ibis, 148, 489-502.

Hagler Baily Pakistan

Appendix A
R1JM4JWR: 03/02/22

A-17
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Appendix B:Priority Bat Species and Thresholds

This appendix describes the methods used to identify priority bat VECs in the Jhimpir
Wind Region as well as the thresholds for these species.

B.1_ Determining Priority Bat Species

Priority bats are those species assessed as at highest risk from the cumulative effects of
wind projects in the JMMF study area

JMMF priority bats were identified using a 3-step process:

s Step 1 — Develop a ‘Species Population List’ of all bat species potentially at risk
from WPP related activities in the JMMF study area.

= Step 2a — Assess sensitivity for each species (based on IUCN global conservation
status and a measure of susceptibility to wind energy effects).

= Step 2b - Determine priority bats based on the vulnerability rating applied in
Step 2.

B.1.1.1 Step 1 - Develop the Species Population List

The purpose of step 1 was to identify bat populations that could potentially be at risk
from the cumulative effects of wind projects within the JMMF study area.

Methods

First a preliminary list of all bat species known to occur in Pakistan was compiled based
on information available on the IUCN Red List website (IUCN 2021). All species on this
preliminary list whose mapped distribution range did not overlap with the JMMF study
area were screened out of the process. Species remaining were regarded as those species
potentially at risk from the cumulative effects of wind energy projects in the JMMF
Study Area and were scoped in step 2.

Results

IUCN (2021) reports 48 bat species occurring in Pakistan (Exhibit B.1). Of these, 18
have distribution ranges that overlapped with the JMMF study area and were scoped into
Step 2. Additionally, Serotine Eptesicus serotinus is not recorded with a distribution
range within Pakistan but is one of the four species recorded within JMMF study area and
was therefore scoped into Step 2.

Hagler Baily Pakistan Appendix B
R1JM4JWR: 03/02/22, B-1
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Exhibit B.1: Preliminary list of bat species occurring in Pakistan
(Species in bold are those species with distribution ranges overlapping the JMMF study
area and were scoped into step 2)

Common Name

Scientific Name

Lesser Horseshoe Bat

Lesser Noctule Bat

Noctule

Egyptian Fruit Bat

Lesser Mouse-eared Myotis
Greater Horseshoe Bat
Leschenault’s Rousette

Greater Asiatic Yellow House Bat
Geoffroy's Trident Leaf-nosed Bat
Greater Mouse-tailed Bat
Turkestani Long-eared Bat
Desert Yellow Lesser House Bat

Hodgson’s Long-eared Bat

Big-eared Horseshoe Bat
Egyptian Free-tailed Bat
Sind Serotine Bat

Desert Long-eared Bat
Eastern Barbastelle
Fulvus Leaf-nosed Bat

Scully's Tube-nosed Bat

Common Pipistrelle

Least Pipistrelle

Lesser Asiatic Yellow House Bat
Greater Short-nosed Fruit Bat
Javan Pipistrelle

Kuhl's Pipistrelle

Hagler Baily Pakistan
R1JM4JWR: 03/02/22

Rhinolophus hipposideros
Nyctalus leisleri

Nyctalus noctula
Rousettus aegyptiacus
Myotis blythii
Rhinolophus ferrumequinum
Rousettus leschenaultii
Scotophilus heathii
Asellia tridens
Rhinopoma microphyllum
Otonycteris leucophaea
Scotoecus pallidus
Plecotus homochrous
Eptesicus pachyomus
Pipistrellus coromandra
Scotozous dormeri
Rhinolophus bocharicus
Rhinolophus macrotis
Tadarida aegyptiaca
Rhyneptesicus nasutus
Otonycteris hemprichii
Barbastella leucomelas
Hipposideros fulvus
Murina tubinaris

Plecotus wardi
Pipistrellus pipistrellus
Pipistrellus tenuis
Scotophilus kuhlii
Cynopterus sphinx
Pipistrellus javanicus

Pipistrellus kuhlii

Appendix B
B-2
Common Name

Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Scientific Name

Kelaart's Pipistrelle
Ognev's Serotine
Hodgson's Bat
Nepal Myotis

Lesser Mouse-tailed Bat

Greater False Vampire
Persian Trident Bat
Least Leaf-nosed Bat
Blasius's Horseshoe Bat
Blyth's Horseshoe Bat
Small Mouse-tailed Bat
Naked-rumped Tomb Bat
Indian Flying Fox
Egyptian Tomb Bat

Serotine

Step 2a — Assess Sensitivity

Pipistrellus ceylonicus
Eptesicus ognevi

Myotis formosus

Myotis nipalensis
Rhinopoma hardwickii
Eptesicus gobiensis
Lyrodermalyra
Triaenops persicus
Hipposideros cineraceus
Rhinolophus blasii
Rhinolophus lepidus
Rhinopoma muscatellum
Taphozous nudiventris
Pteropus giganteus
Taphozous perforatus

Eptesicus serotinue

The purpose of step 2 was to determine the species sensitivity based on its vulnerability
rating at the international scale, and the likely effects of wind energy based on the
ecological and behavioral characteristics of each species where these were known.

Vulnerability was ass

ssed using two parameters; 1) the IUCN extinction risk categories

— Least Concern (LC), Data Deficient (DD) Near-Threatened (NT), Vulnerable (VU),
Endangered (EN), Critically Endangered (CR), and 2) a published wind energy risk rating
(high, medium, low and unknown) which provides a relative assessment of turbine
collision susceptibility for several bat families based on their ecology and behaviour
(Table on p19 of Rodrigues et al. 2015). Each of these two parameters were scored

(Exhibit B.2 and Exhibit B.3). The sum of their scores was

ssigned to one of four

vulnerability ratings - negligible, low, moderate and high (Exhibit B.4). Species with a
rating of ‘moderate or high’ are identified as ‘priority bats’

Exhibit B.2: Scoring for IUCN red list categories

Global IUCN red list category Score

LC

DD/NT

vu

EN/CR

Hagler Baily Pakistan
R1JM4JWR: 03/02/22

0
1

Appendix B
B-3
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Exhibit B.3: Scoring for Collision Risk Level (Rodrigues et al. 2015)

Collision risk level rating Score
Low te)
Medium/Unknown 1
High 2

Exhibit B.4: Scoring for Final Vulnerability Rating (UCN Red List Score + Collision
Risk Level Score)

Final vulnerability score Final Vulnerability rating

0-1 Negligible

5 High
Results

Of the 18 species on the Species Population List scoped into step 2, none were rated as
high or moderate sensitivity, 5 as Low and 13 negligible sensitivity to the effects of wind
energy developments.

Exhibit B.5 shows the IUCN extinction risk categories, collision risk level rating and the
overall vulnerability rating for bats scoped into step 2.

Exhibit B.5: Step 2. Vulnerability Rating Assessment Results

Common Name Scientific Name Global IUCN Score } Collision Collision Final
Red List Risk Risk Vulnerability
Category Level Level Rating
Rating Score

Leschenault's Rousettus leschenaultii Lo 0 |Unknown 1 Negligible

Rousette

Greater Asiatic Yellow — Scotophilus heathii Lo 0 |Unknown 1 Negligible

House Bat

Geoffroy's Trident Asellia tridens Lo 0 |Unknown 1 Negligible

Leaf-nosed Bat

Greater Mouse-tailed = Rhinopoma Lo 0 |Unknown 1 Negligible

Bat microphyllum

Turkestani Long-eared Otonycteris DD 1 Unknown 1

Bat leucophaea

Eptesicus pachyomus Lo 0 |Low 1 Negligible
Egyptian Free-tailed Tadarida aegyptiaca Lo 0 |High 2
Bat
Fulvus Leaf-nosed Bat _ Hipposideros fulvus Lc. 0 [Unknown 1 |Negligible
Least Pipistrelle Pipistrellus tenuis Lo 0 |High 2
Hagler Baily Pakistan Appendix B

R1UM4JWR: 03/02/22 B-4
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Common Name Scientific Name Global IUCN Score } Collision Collision Final
Red List Risk Risk Vulnerability
Category Level Level Rating
Rating Score

Lesser Asiatic Yellow — Scotophilus kuhlii Lo 0 [Unknown 1 Negligible

House Bat

Greater Short-nosed Cynopterus sphinx Lo 0 [Unknown 1 Negligible

Fruit Bat

Kelaart's Pipistrelle Pipistrellus ceylonicus Lo 0 |High 2 [low

Lesser Mouse-tailed Rhinopoma hardwickii Lo 0 [Unknown 1 Negligible

Bat

Greater False Vampire ‘Lyroderma lyra Lo 0 [Unknown / 1 Negligible

Persian Trident Bat Triaenops persicus Lo 0 [Unknown 1 Negligible

Indian Flying Fox Pteropus giganteus Lo 0 |High 2

Egyptian Tomb Bat Taphozous perforatus Lo 0 [Unknown 1 Negligible

Serotine Eptesicus serotinus Lo 0 |Medium 1 Negligible

B.1.1.2 Step 2b - Identifying priority species

Priority bat VECs are those species populations that were assigned high or moderate
vulnerability rating in step 2. All species were rated with low or negligible sensitivity and
therefore no priority bats are currently identified for the JMMF Study Area.

B.2  JMMF Fatality Thresholds — Bats

Distribution, population size, and collision risk at wind energy projects is poorly
understood for bat species in Pakistan. These data gaps mean that although no priority
bats were identified during the JMMF assessment for bats, there is potential for species
that were not part of the prioritization process to occur within the JMMF Study Area (and
be recorded as fatalities). This is demonstrated by recent observations of Serotine
Eptesicus serotinus within the study area (records from Arch Associates 2020), a species
which was not identified as occurring within Pakistan based on information in the IUCN
Red List. Additionally, recent studies from elsewhere have demonstrated the potential for
population level effects from wind energy on commonly occurring, [UCN Least Concern,
species (see for e.g. Frick et al. 2017). Recognizing these data gaps two thresholds have
been developed.

s an annual fatality threshold for UCN Least Concern or Data Deficient
species intended to signal that fatalities are likely reaching a level where long
term viability needs to be evaluated and;

an annual fatality threshold for IUCN globally threatened species intended to
trigger an assessment of the emerging risk level to the species. Currently no
globally threatened species are recorded as occurring in Pakistan (IUCN 2021)
therefore the presence of a globally threatened species should trigger an
assessment of risk.

Q

Hagler Baily Pakistan Appendix B
RAJM4JWR: 03/02/22 B-S
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

B.2.1.1 1. Threshold for IUCN Least Concern or Data Deficient
Species.

The bat threshold for Least Concern and Data Deficient species is calculated as the
annual fatality rate per Megawatt (Mw) based on:

s a theoretical estimate of the population size of a Least Concern species within the
land area likely to be developed for wind energy in Pakistan.

Q

an estimate of the annual % reduction in the population, that if exceeded could
result in adverse impacts on the long term viability of a bat population.

s the predicted forecast of total installed wind capacity to 2030.
The final annual threshold was calculated as follows:
axb

Bat threshold per Mw =

1,746,188 x 0.02
3795

Bat threshold per Mw

Bat threshold per Mw = 9.2

Based on the above the annual fatality threshold for IUCN Least Concern/Data
Deficient bat species is set to

9 bats per Mw”.

Important

The threshold is a corrected figure that accounts for bat fatalities not found during
systematic fatality monitoring. The actual bats found will likely be substantially lower
than the corrected threshold.

Exhibit B.6: Information used to Calculate Threshold for IUCN Least Concern or Data
Deficient Species

No Parameter Details Value Unit Letter
in

equati

on1

above

1 |Land area in Pakistan Taken from publicly available information | 88,191,300 hectares

2 {Proportion of land area Taken from (Mengal et al. 2014) giving % 3 percent
in Pakistan with high of land area within Pakistan with high wind
wind potential potential

3 |Land area with high wind [1] x [2] = (i.e. 3% of total Pakistan land 2,645,739 hectares
potential area)

58 For a 50 Mw wind power project this will approximate to an annual fatality rate of 460 bats

Hagler Baily Pakistan Appendix B
R1JM4JWR: 03/02/22, B-6
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

No Parameter Details Value Unit Letter
in
equati
on1
above
4 |Estimate of bat No value for bat occupancy in Pakistan. A 0.66 bats per
loccupancy of a LC median value for 12 habitats within South hectare

species (per hectare) Africa used as a surrogate (MacEwan et al.
2020). These values were compared with
values in other countries where this
information was available for IUCN Least
Concern Species to ensure the value was
broadly within the range of known
occupancy for bats.

5  |Estimate of number of [3] x [4] 1,746,188 individual Ja
bats from a LC species bats
within land area with
high wind potential

6 |Estimate of the annual % Based on the results of an analysis of bat 2 percent b
reduction in individuals —_ population parameters (reported in per year
lof a LC species that if MacEwan et al. 2020 p 6-7)
exceeded could result in

adverse impacts on the

population
7 |Estimate reduction in [5] x [6] 34,924 _ individual
number of individuals of bats

an LC bat species within
the area good for wind

8 |Predicted forecast of Based on forecast given in (National 3795 Mw c
total installed wind Transmission and Despatch Company
capacity to 2030 2021)

9 Estimate of annual bat — [5] x [6]/8 9.2 bats per
fatality thresholds per Mw/year
Mw

The threshold of 9 bats per Mw has many underlying assumptions that have the potential
to affect the accuracy of the threshold. Recognizing this, the objective was to incorporate
population dynamics, measures of the spatial scale and magnitude of collision risk to
arrive at a reasoned threshold value that can be refined when new information becomes
available.

To provide some context relative to other bat fatalities elsewhere, the JMMF threshold is
at the higher end of bat fatality rates recorded at wind energy projects in the United
States, where the median annual fatality rate for all wind projects is 3 bats per Mw and
only 25% of studies report an annual fatality rate of greater than 7.7 bats per MW
(American Wind Wildlife Institute 2020)

B.2.1.2 2. Threshold for IUCN Globally Threatened Species
The annual fatality threshold for an IUCN globally threatened species is set to zero.

This means that if one fatality from a globally threatened species is found the incident
should be reported, the likely risk to the species should be evaluated, and its likely status

Hagler Baily Pakistan Appendix B
R1JM4JWR: 03/02/22, B-7
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

as a JMMF priority bat evaluated. Any species determined as a priority species will
require a species-specific threshold.

B.3 References

American Wind Wildlife Institute (2020) AWWI Technical Report: 2nd Edition:
Summary of Bat Fatality Monitoring Data Contained in AWWIC. Washington
Dc.

Frick, W.F., Baerwald, E.F., Pollock, J.F., Barclay, R.M.R., Szymanski, J.A., Weller,
T.J., Russell, A.L., Loeb, S.C., Medellin, R.A. & McGuire, L.P. (2017) Fatalities
at wind turbines may threaten population viability of a migratory bat. Biological
Conservation, 209, 172-177.

IUCN (2021) The IUCN Red List of Threatened Species. Version 2021-1.
https://www.iucnredlist.org. Downloaded on 30 July 2021.

IUCN (2021) The IUCN Red List of Threatened Species. Version 2021-1.
https://www.iucnredlist.org. Downloaded on 30 July 2021.

MacEwan, K., Aronson, J., Richardson, E., Taylor, P., Coverdale, B., Jacobs, D.,
Leeuwner, L., Marais, W. & Richards, L. (2020) South African Bat Fatality
Threshold Guidelines - Edition 3 South African Bat Assessment Association.

Mengal, A., Uqaili, M., Harijan, K. & Memon, A. (2014) Competitiveness of Wind
Power with the Conventional Thermal Power Plants Using Oil and Natural Gas as
Fuel in Pakistan. Energy Procedia, 52, 59-67.

National Transmission and Despatch Company (2021) Indicative Generation Capacity
Expansion Plan (IGCEP 2021-30). National Transmission and Despatch
Company, Pakistan.

Rodrigues, L., Bach, L., Dubourg-Savage, M.-J., KarapandZa, B., Kovaé, D., Kervyn, T.,
Dekker, J., Kepel, A., Bach, P., Collins, J., Harbusch, C., Park, K., Micevski, B.
& Minderman, J. (2015) Guidelines for consideration of bats in wind farm
projects - Revision 2014.

Hagler Baily Pakistan Appendix B
RAJM4JWR: 03/02/22 B-8
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Appendix C:Reporting Formats

C.1. Monitoring Framework for Individual WPP Reporting

This section presents the monitoring framework and reporting template for each
participating WPP to report on status of indicator and thresholds as well as the
implementation of management measures for each VEC.

Monitoring of Birds

Exhibit C.1: Status of Birds Indicator

Indicator Threshold Monitored
Value

1st quarter and 3rd quarter of year See Appendix A

* records of fatalities of priority birds with
zero fatality thresholds,

* records of priority birds exceeding
extreme event thresholds

* — records of fatalities of non-zero fatality
priority birds where the actual number of
fatalities has exceeded the threshold

2nd and 4th quarter (after 6-month and 12-

months)

* all types of records detailed above, plus

* corrected fatality rate estimates for non-
zero fatality priority birds (except in
situations where the actual number of
fatalities has exceeded the threshold)

Exhibit C.2 Implementation Status of Management Actions for Birds

Management Action Implementation
Status

Good Management Practice

Development of protocols to standardize practice
Establishment of data sharing mechanism

Bird Migration Tracking

Micro-siting and alignment of wind turbines

Joint Trainings

Coordination between observers’ network

Recommended Management Options if Thresholds Exceeded

Installation of Bird Flight Diverters

Hagler Baily Pakistan Appendix C
R1JM4JWR: 03/02/22 Cl
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Removal of livestock carcass
On-demand micro shut-down

Other actions (please specify): [insert additional rows if required]

Monitoring of Bats

Exhibit C.3: Status of Bat Indicator

Indicator Threshold Monitored
Value

1st quarter and 3rd quarter of year See Appendix B
+ bat fatality rates

2nd and 4th quarter (after 6-month and
12-months)
* corrected fatality rate

Exhibit C.4: Implementation Status of Management Actions for Bats

Management Action Implementation
Status

Good Management Practice

Development of protocols to standardize practice
Establishment of data sharing mechanism

Joint Trainings

Coordination between observers’ network

Recommended Management Action
Selective ‘curtailment’ of turbines with high bat fatality rates

Other Actions (please specify): [insert additional rows if required]

Monitoring of Habitats and Vegetation

Exhibit C.5: Status of Habitat and Vegetation Indicators

Indicator Threshold Monitored
Value
Percentage decline compared to baseline |More than 20% decline in Guggul
(2022) in Guggul cover, in WPP leased cover compared to the baseline will
land and buffer zone of 500 m cause the threshold to be
exceeded.

Percentage decline compared to baseline |More than 20% decline in
(2022), in indigenous vegetation cover, in _| indigenous vegetation cover from

Hagler Baily Pakistan Appendix C
RA JM4JWR: 03/02/22 C2
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Indicator Threshold Monitored
Value

WPP leased land and buffer zone of 500 m | the baseline will cause the
(2022). threshold to be exceeded.

Percentage increase in AIS compared to More than 20% increase in AIS
baseline (2022) in WPP leased land and cover from the baseline will cause
buffer zone of 500 m (2022). the threshold to be exceeded.

Exhibit C.6: Implementation Status of Management Actions for Habitats and Vegetation

Recommended Management Action Implementation
Status

Improving cover area of Guggul in WPP leased land and buffer zone of 500m
Revegetation of cleared land area /
Erosion management to protect topsoil and plant roots

Improving vegetation covered area with plantation drives

Harvesting of mesquite

Awareness campaign on AIS

Other actions (please specify): [insert additional rows if required]

Monitoring of Employment

Exhibit C.7: Status of Employment Indicators

Indicator Proposed Achievement
Target to date

Local Employment

(i) % of local people in each WPPs full-time staff (skilled) 15%

Skill Development and Livelihood Promotion

No of local people provided on-or-off-job skill development As actual

training(s)

No of locals with access to alternative livelihoods As actual
Hagler Baily Pakistan Appendix C

RA JM4JWR: 03/02/22 C3
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Exhibit C.8: Implementation Status of Management Actions for Employment

Recommended Management Action Implementation
Status

Local Employment

Incorporate local®® employment requirements (targets) in corporate policies
and manuals for achieving the local employment threshold

Communicate employment opportunities and criteria regularly through use of
appropriate means including staff, media, and other partners

Undertake staff (HR Manager, CLOs) checks to identify issues in adjustment
and retention of locally employed staff

Review and assess achievements and limitations in local employment and
identify issues for addressing limitations

Skill Development

Identify skills requirements and plan skill development programmes for
employees or community members

Undertake refresher trainings to enhance and upgrade skills
Livelihoods programmes organized for beneficiaries
TVET opportunities organized for locals

Locals engaged on petty contracts and/or other service provision (sub-
contracts)

Other Actions (please specify): [insert additional rows if required]

Monitoring Status for Gender

Exhibit C.9: Status of Gender Indicators

Indicator Proposed Target Achievement
To-date
Engagement
No. of WPP staff trained in gender-sensitive community | At least one gender
engagement focal person working
with each WPP
No. of meetings conducted with community women One women focused

meeting as part of
the induction training
for new staff

59 The term local employment shall refer to all those men and women living as permanent residents (bearing
National Identity Cards) within, around or inthe — immediate catchment of one or more WPPs in (i) UC
Jhimpir (ii) UC Jungshahi and (iii) UC Mahal Kohistan in district Thatta and UC Moondar Khan in district
Jamshoro. The term local can also extend to men and women living in UCs Jangri and Oonghar of district
Thatta, followed by the entire tehsil Thatta and finally the entire tehsil Thano Bula Khan. See Exhibit 11.9

Hagler Baily Pakistan Appendix C
R1JM4JWR: 03/02/22 C4
Indicator

Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Achievement
To-date

Proposed Target

No. of women provided information/basic orientation on
WPPs with a focus on promoting empowerment

Quarterly meeting
with community
women

Women employment and alternative livelihoods support

% of women employed by the WPPs in all categories in
head-office

Salary paid to employed men and women in the same
position

No. of women supported for alternative livelihoods
development

15%

NA

NA

Grievance redressal for women

Establishment of GRM

No. of complaints filed by women related to WPPs are
received/documented

No. of complaints addressed by the WPPs and the
complainant notified

Establish a user-
friendly GRM)

N/A

N/A

Exhibit C.10: Implementation Status of Management Actions for Gender

Recommended Management Action

Implementation
Status

Engagement

Allocate a gender specialist to develop a gender plan and facilitate

implementation

Engage and train staff on gender issues

Develop initiatives to foster more participation of women in the women

focused meetings

Develop and disseminate appropriate messages on promoting

empowerment for local women

Institute feedback mechanism on how information disseminated has been

received, understood and (where applicable) acted upon

Women Employment and Alternative Livelihood Support

Develop and institutionalize gender action plans (with targets)

Integrate more gender inclusive employment strategies

Facilitate conducive working conditions and environment for women workers

Establish company policy that men and women in the same positions will be

paid same salary

Review/revise, formulate women training needs

Hagler Baily Pakistan
R1JM4JWR: 03/02/22

Appendix C
C5
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Recommended Management Action Implementation
Status

Plan and implement women focused livelihood development programmes

Identify and prioritize women for training

Grievance Redressal Mechanism

Prepare SOPs and protocols for GRM in documented form

Ensure awareness raising and accessibility of GRM for women which is
visible, safe and secure, easily accessible and easy to use for all women

Review, filter, and direct complaints received through the GRM

Address complaints received from women and ensure that necessary
actions are taken

Other Actions (please specify): [insert additional rows if required]

C.2 Monitoring Framework for Collective Reporting

This section presents the monitoring framework and reporting template for the combined
report which will be prepared by the Advisory Committee.

Hagler Baily Pakistan Appendix C
RA JM4JWR: 03/02/22 C6
Exhibit C.11: Monitoring Framework for Environment VECs

Joint Management and Monitoring Framework

for Cumulative Impacts
Shimpir Wind Power Projects

Aspect

Monitoring Indicator

Threshold

Monitoring Value

Monitoring
Frequency

Monitoring Method Overall

Assessment

Birds

Bird fatality rates
derived from
systematic post-
construction fatality
monitoring programs

1st quarter and 3rd quarter See Appendix A
of year

+

records of fatalities of
priority birds with zero
fatality thresholds,
records of priority birds
exceeding extreme
event thresholds
records of fatalities of
non-zero fatality
priority birds where the
actual number of
fatalities has exceeded
the threshold

2nd and 4th quarter (after
6-month and 12-months)

+

all types of records
detailed above, plus
corrected fatality rate
estimates for non-zero
fatality priority birds
and bats (except in
situations where the
actual number of
fatalities has exceeded
the threshold)

Will be outlined in
the operational
phase Biodiversity
Management Plan
currently being
developed for the
IFC’s Super 6
WPPs. Other
participating WPPs
can follow the
monitoring protocols
and frequency
outlined in this
Management Plan.

Ground Search

Hagler Baily Pakistan
RI JM4JWR: 03/02/22

Appendix C
C7
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Aspect Monitoring Indicator Threshold Monitoring Value Monitoring Monitoring Method Overall
Frequency Assessment
Bats
Bat fatality rates 1st quarter and 3rd quarter See Appendix B If fatality monitoring Ground Search
derived from of year shows thresholds
systematic post- + bat fatality rates are being exceeded,
conection ata nd and ath quar ater tamosorng
6-month and 12-months) P
frequency will be
* corrected fatality rate outlined in the
operational phase
Biodiversity
Management Plan
currently being
developed for the
IFC’s Super 6
WPPs. Other
participating WPPs
can follow the
monitoring protocols
and frequency
outlined in this
Management Plan.
Habitats and Vegetation
Guggul Percentage decline More than 20% decline 5-Year Change detection
compared to baseline in Guggul cover using multi temporal
(2022) in Guggul cover, in compared to the high-resolution
WPP leased land and baseline will cause the satellite imagery, or
buffer zone of 500 m threshold to be field surveys using
exceeded. the quadrat method
Loss of Indigenous Percentage decline More than 20% decline 5-Year Change detection
Vegetation Cover compared to baseline in indigenous vegetation using multi temporal
(2022), in indigenous cover from the baseline high-resolution
vegetation cover, in WPP satellite imagery, or
Hagler Baily Pakistan Appendix C

R1uM4JWR: 03/02/22

C8
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Aspect Monitoring Indicator Threshold Monitoring Value Monitoring Monitoring Method Overall
Frequency Assessment

leased land and buffer will cause the threshold field surveys using
zone of 500 m (2022). to be exceeded. the quadrat method

Spread of Alien Percentage increase in More than 20% increase 5-Year Change detection

Invasive Species AIS compared to baseline in AIS cover from the using multi temporal
(2022) in WPP leased land baseline will cause the high-resolution
and buffer zone of 500 m___ threshold to be satellite imagery, or
(2022). exceeded. field surveys using

the quadrat method

Hagler Baily Pakistan Appendix C
RI JM4JWR: 03/02/22 c9
Exhibit C.12: Monitoring Framework for Social VECs

Joint Management and Monitoring Framework

for Cumulative Impacts
Shimpir Wind Power Projects

Aspect

Monitoring Indicator

Target

Progress to-date Overall

Assessment

Employment

Local Employment % of local people in each WPPs full-time staff 15%
Skill Development and | No of local people provided on-or-off-job skill development As actual
Livelihood Promotion _ | training(s)
No of locals with access to alternative livelihoods As actual
Gender
Engagement No. of WPP staff trained in gender-sensitive community At least one gender focal

Women Employment

engagement

No. of meetings conducted with community women

No. of women provided information/basic orientation on
WPPs with a focus on promoting empowerment

% of women employed by the WPPs in all categories at head-
office

Salary paid to employed men and women in the same
position

No. of women supported for alternative livelihoods
development

person working with each
WPP

One women focused
meeting as part of the
induction training for new
staff

Quarterly meeting with
community women

15% 60

NA

NA

6° This target is aspirational (to be achieved in 5-10 years), and it should be revised annually in order to ensure a sustained increase over time. This target does not preclude

individual WPP to go beyond the common target and/or to employ women at operational sites.

Hagler Baily Pakistan
RI JM4JWR: 03/02/22

Appendix C
C10
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Aspect Moni Target Progress to-date Overall
Assessment

Grievance Redressal | Establishment of GRM 01 (Establish a user-friendly
for Women GRM)

No. of complaints filed by women related to WPPs are

i NA
received/documented
No. of complaints addressed by the WPPs, and the NA

complainant notified

Hagler Baily Pakistan Appendix C
RI JM4JWR: 03/02/22 Cll
Joint Management and Monitoring Framework
for Cumulative Impacts
Jhimpir Wind Power Projects

Appendix D: Implementation Schedule

D.1 Key Actions, Responsibilities, and Implementation Schedule

A list of action items for implementation of the JMMF along with responsibilities,
requirements and completion deadlines are provided in Exhibit D.1.

Hagler Baily Pakistan Appendix D
R1JM4JWR: 03/02/22 D-1
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Exhibit 13.1: Key Actions, Responsibilities, and Timelines for JMMF Implementation

Action Responsibility Requirement Completion Deadline

MoU between JMMF Participating Developers

1. |Draft a MoU document for participating WPP. Leader of Advisory The MoU should include roles and December 2021
developers for JMMF implementation Committee (AC) responsibilities of participating WPP projects
for JMMF implementation.

2. |Organize MoU signing Leader of Advisory The MoU should be shared with December 2021
Committee (AC) representatives of all participating WPP
developers for signature

3. |Share signed MoU with participating WPP ‘Leader of Advisory The final signed MoU should be shared with |January 2022
developers Committee (AC) all participating WPP developers for their
records
Meetings
4. |Organize first meeting of the Advisory Committee Leader of Advisory Send out invitations to participating WPP January 2022
Committee (AC) developers and lenders; provide venue for
meeting; take meeting minutes
5. |Organize quarterly meetings of the Advisory Leader of Advisory Send out invitations to participating WPP March 2022 onwards
Committee Committee (AC) developers and lenders; provide venue for (recurring quarterly)

meeting; compile JMMF implementation
reports from participating WPPs to discuss in
meeting; take meeting minutes.

6. |Organize meeting for selection of new annual Leader of Advisory Send out invitations to all participating WPP |January 2023 onwards
leader of the Advisory Committee Committee (AC) developers and lenders; provide venue for (recurring annually)
meeting; take meeting minutes.
7. |First Meeting with external stakeholders Leader of Advisory Organize a meeting with external June 2022
Committee (AC) stakeholders including relevant government

departments and NGOs to provide an

Hagler Baily Pakistan Appendix D
RI JM4JWR: 03/02/22 D-2
Joint Management and Monitoring Framework
for Cumulative Impacts
Shimpir Wind Power Projects

Action Responsibility Requirement Completion Deadline
overview of the JMMF; send out invitation
letters; arrange venue; take meeting minutes
8. |Meeting with relevant stakeholder/s to WPPs individually A meeting can be organized with relevant As and when considered
discuss/resolve specific issue or collectively government department as required. For appropriate, at least one a
instance, Forest Department, to discuss year would be appropriate
plantations in JWR, or with relevant
government department for vocational
training of local communities.
Protocols, Data Sharing Forum and Baselines for Environment VECs
9. |Prepare protocols for bird and bat monitoring IFC’s Super 6 The protocols will provide details of January 2022
WPPs with support methodology for field data collection, data
from IFC’s analysis, assessment to see if thresholds
biodiversity exceeded, selection of appropriate
specialist management measures
10.}Share bird and bat protocols with other Leader of Advisory The bird and bat monitoring protocols should |On completion of protocols
participating WPPs Committee (AC) be shared with Lakeside WPP and other
participating WPPs which adopt the JMMF in
the future
11.}Implement the protocols for bird and bat All participating The participating WPP developers will At start of WPP operations
monitoring WPPs implement the developed bird and bat
monitoring protocols once WPP operations
begin
12./Develop a data sharing mechanism for sharing Leader of Advisory A forum to be developed to share data and June 2022
data obtained from monitoring of environment Committee (AC) information among the participating WPP
VECs (birds, bats, habitat and vegetation) developers
13.|Prepare a habitat and vegetation baseline in WPP Each Each WPP will develop a vegetation baseline |June 2022
leased land and buffer zone of 500 m (2022). participating in its leased land and buffer zone of 500 m,
WPP using multi temporal high-resolution satellite
Hagler Baily Pakistan Appendix D

R1uM4JWR: 03/02/22 D-3
Action Responsibility

Joint Management and Monitoring Framework

Requirement

for Cumulative Impacts
Shimpir Wind Power Projects

Completion Deadline

imagery or field surveys using the quadrat
method

Company Policies for Social VECs (Employment and Gender)

14./Revise company (participating WPPs) policies and Each participating
procedures to include local Employment targets®' WPP.

as well as other proposed management measures

(Exhibit 6.1, Employment).

15.|/Revise company (participating WPPs) policies and Each participating
procedures to include Gender targets as wellas = WPP.

other proposed management measures (Exhibit

6.1, Gender).

Company HR (Human Resource) policies
should be revised to include the proposed
targets and management measures outlined
in Exhibit 6.1, Employment.

Company HR (Human Resource) policies

should be revised to include the proposed
targets and management measures outlined
in Exhibit 6.1, Gender.

June 2022

June 2022

61 The proposed targets may be reviewed by the Advisory Committee (Section 9) and revised as necessary, in line with the principles of a continuous improvement. This is to
be achieved in a medium/long term (5-10 years), with the aim of having at least one skilled local staff member in the workforce.

Hagler Baily Pakistan
RI JM4JWR: 03/02/22

Appendix D
D-4
